Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

Dated as of April 16, 2019

 

among

 

EXELA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

EXELA INTERMEDIATE LLC,
as Borrower,

 

THE SUBSIDIARY LOAN PARTIES,

 

THE LENDERS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,

 

as Administrative Agent,

 

RBC CAPITAL MARKETS,

as Lead Arranger and Bookrunner,

 

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this “Agreement”), dated
as of April 16, 2019, is made by and among Exela Intermediate Holdings LLC, a
Delaware limited liability company (“Holdings”), Exela Intermediate LLC, a
Delaware limited liability company (the “Borrower”), each “Subsidiary Loan
Party” listed on the signature pages hereto (each, a “Subsidiary Loan Party”
and, collectively, jointly and severally, the “Subsidiary Loan Parties”), Royal
Bank of Canada, as Administrative Agent under the Existing Credit Agreement (as
defined below) (the “Administrative Agent”), and each of the 2019 Increase
Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                 Holdings, the Borrower, the Lenders party
thereto from time to time and the Administrative Agent are party to that certain
First Lien Credit Agreement, dated as of July 12, 2017 (as amended and restated
on July 13, 2018 and as further amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”).

 

(2)                                 The Borrower has requested that the 2019
Increase Lenders (as defined below) provide 2019 Additional Term Loans (as
defined below) in an aggregate principal amount of $30,000,000, comprised of
Incremental Term Loans (as defined in the Existing Credit Agreement) pursuant to
Section 2.20(a) of the Existing Credit Agreement.

 

(3)                                 On the 2019 Effective Date, each person that
executes and delivers this Agreement as a 2019 Increase Lender (as defined
below) will make 2019 Additional Term Loans to the Borrower in an aggregate
principal amount equal to its 2019 Increase Commitment (as defined below), the
proceeds of which will be used by the Borrower to repay certain outstanding
Revolving Facility Loans and for other general corporate purposes.

 

(4)                                 RBC Capital Markets(1) will act as sole lead
arranger (in such capacity, the “2019 Arranger”) and bookrunner in respect of
the placement of the 2019 Increase Commitments with 2019 Increase Lenders.

 

(5)                                 The Administrative Agent, Holdings, the
Borrower and the 2019 Increase Lenders desire to memorialize the terms of this
Agreement by amending, in accordance with Section 9.09(e) of the Existing Credit
Agreement, the Existing Credit Agreement as set forth below, such amendment to
become effective on the 2019 Effective Date.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

--------------------------------------------------------------------------------

(1)                   RBC Capital Markets is a brand name for the capital
markets businesses of Royal Bank of Canada and its Affiliates.

 

1

--------------------------------------------------------------------------------



 

SECTION 1.                            Defined Terms.  Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Amended
Credit Agreement (as defined below).  In addition, as used in this Agreement,
the following terms have the meanings specified:

 

“2019 Additional Term Loan” shall mean a Loan that is made by a 2019 Increase
Lender pursuant to its 2019 Increase Commitment under Section 2 of this
Agreement.

 

“2019 Increase Commitment” shall mean, with respect to each 2019 Increase
Lender, the commitment of such 2019 Increase Lender to make 2019 Additional Term
Loans to the Borrower on the 2019 Effective Date. The amount of each 2019
Increase Lender’s 2019 Increase Commitment as of the 2019 Effective Date is set
forth on Schedule 1 hereto.

 

“2019 Increase Lender” shall mean a person with a 2019 Increase Commitment on
the 2019 Effective Date.

 

SECTION 2.                            2019 Increase Commitments; 2019 Additional
Term Loans.  Subject to the terms and conditions set forth herein, each of the
2019 Increase Lenders agrees to make 2019 Additional Term Loans to the Borrower
on the 2019 Effective Date in a principal amount not to exceed its 2019 Increase
Commitment.  Unless previously terminated, the 2019 Increase Commitments shall
terminate at 11:59 p.m., New York City time, on April 16, 2019.

 

SECTION 3.                            Representations of the Loan Parties.  Each
Loan Party hereby represents and warrants to the other parties hereto as of the
2019 Effective Date that:

 

(a)         this Agreement has been duly authorized, executed and delivered by
each Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing;

 

(b)         the representations and warranties of the Borrower and each other
Loan Party contained in the Loan Documents shall be true and correct in all
material respects on and as of the 2019 Effective Date (both before and after
giving effect to the borrowing of the 2019 Additional Term Loans on the 2019
Effective Date) with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

(c)          after giving effect to this Agreement, the execution, delivery and
performance by each Loan Party of this Agreement (i) have been duly authorized
by all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party,
(B) the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority applicable to such Loan
Party or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which such Loan Party is a
party or by which any of them or any of their property is or may be bound,
(y) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (x) or (y) of this clause (c), would reasonably

 

2

--------------------------------------------------------------------------------



 

be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (z) result in the creation or imposition of any Lien upon or with
respect to (1) any property or assets now owned or hereafter acquired by such
Loan Party, other than the Liens created by the Loan Documents and Permitted
Liens, or (2) any Equity Interests of the Borrower now owned or hereafter
acquired by Holdings, other than Liens created by the Loan Documents or Liens
not prohibited by Section 6.02 of the Amended Credit Agreement; and

 

(d)         at the time of and immediately after giving effect to this
Agreement, no Default or Event of Default has occurred or is continuing or shall
result from this Agreement in respect of the 2019 Additional Term Loans or from
the application of the proceeds therefrom.

 

SECTION 4.                            Conditions of Lending. The obligations of
the 2019 Increase Lenders to make 2019 Additional Term Loans, in each case on
the 2019 Effective Date, are subject (at the time of or substantially
concurrently with the making of such Loans) to the satisfaction (or waiver in
accordance with Section 9.09 of the Existing Credit Agreement or by a majority
of the 2019 Increase Lenders, collectively) of the following conditions (the
date of such satisfaction or waiver, the “2019 Effective Date”):

 

(a)         The Administrative Agent (or its counsel) shall have received
(i) from each 2019 Increase Lender and (ii) from each of Holdings, the Borrower
and the Subsidiary Loan Parties, either (x) a counterpart of this Agreement
signed on behalf of such party or (y) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

 

(b)         The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
2019 Effective Date.

 

(i)                                     either (x) attaching a copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization or (y) with respect to any Loan Party other
than the Borrower or Holdings, certifying there have been no changes to the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing documents
of such Loan Party since the Repricing Effective Date,

 

(ii)                                  attaching a certificate as to the good
standing (to the extent such concept or a similar concept exists under the laws
of such jurisdiction) of such Loan Party as of a recent date from such Secretary
of State (or other similar official),

 

(iii)                               either (x) certifying that attached thereto
is a true and complete copy of the by-laws (or partnership agreement, limited
liability company agreement or other equivalent constituent and governing
documents) of such Loan Party as in effect on the 2019 Effective Date and at all
times since a date prior to the date of the resolutions described in
clause (iv) below or (y) with respect to any Loan Party other than the Borrower
or Holdings, certifying that there have been no changes to the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party since the Repricing
Effective Date,

 

(iv)                              certifying that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and

 

3

--------------------------------------------------------------------------------



 

performance of the Loan Documents executed in connection with this Agreement to
which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the 2019 Effective
Date,

 

(v)                                 certifying as to the incumbency and specimen
signature of each officer executing any Loan Document executed in connection
with this Agreement on behalf of such Loan Party, and

 

(vi)                              certifying as to the absence of any pending
proceeding for the dissolution or liquidation of such Loan Party or, to the
knowledge of such person, threatening the existence of such Loan Party.

 

(c)          The Administrative Agent shall have received, on behalf of itself
and the Lenders, the written opinions of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP and (ii) Jackson Walker L.L.P., in each case, (A) dated the 2019
Effective Date, (B) addressed to the Administrative Agent and the Lenders on the
2019 Effective Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent covering such matters relating to this Agreement as the
Administrative Agent shall reasonably request.

 

(d)         All fees and expenses payable under the engagement letter or
otherwise in connection with the transactions contemplated hereunder shall have
been paid on or prior to the 2019 Effective Date (which amounts may be offset
against the proceeds of the Loans made hereunder).

 

(e)          The Administrative Agent shall have received on or prior to the
date that is three (3) Business Days prior to the 2019 Effective Date all
documentation and other information of the type set forth in Section 3.23(a) of
the Existing Credit Agreement, to the extent such information has been requested
not less than five (5) Business Days prior to the 2019 Effective Date.

 

(f)           The Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower dated as of the 2019
Effective Date, to the effect set forth in Sections 3(b) and 3(d) hereof.

 

(h) At least three (3) Business Days prior to the 2019 Effective Date, any
Borrower that qualifies as a “legal entity customer” under 31 C.F.R. §1010.230
(the “Beneficial Ownership Regulation”) shall deliver, to each Lender that so
requests, a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation in relation to such Borrower.

 

(i) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 at least one (1) Business Day prior to the 2019 Effective Date
(or a Borrowing Request shall have been deemed given in accordance with the last
paragraph of Section 2.03).

 

SECTION 5.                            Consent and Affirmation of the Subsidiary
Loan Parties.  Each of the Subsidiary Loan Parties, in its capacity as a
guarantor under the Subsidiary Guarantee Agreement and a pledgor under the other
Security Documents to which it is a party, hereby (i) consents to the execution,
delivery and performance of this Agreement and agrees that each of the
Subsidiary Guarantee Agreement and the other Security Documents to which it is a
party is, and shall continue to be, in full force and effect and is hereby in
all respects ratified and confirmed on the 2019 Effective Date, except that, on
and after the 2019 Effective Date, each reference to “Credit Agreement”, “First
Lien Credit Agreement”, “thereunder”, “thereof” or words of like import shall,
unless the context otherwise requires, mean and be a reference to the Amended
Credit Agreement and (ii) confirms that the Security Documents to which it is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Obligations.

 

4

--------------------------------------------------------------------------------



 

SECTION 6.                            Amendment and Restatement of the Existing
Credit Agreement.  (a) Effective on and as of the 2019 Effective Date, the
Existing Credit Agreement is hereby amended in accordance with
Section 9.09(e) of the Existing Credit Agreement to delete the bold, stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the bold, double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Existing Credit Agreement attached as Annex A hereto (the Existing Credit
Agreement, as so amended, the “Amended Credit Agreement”).

 

(b)                                 Effective on and as of the 2019 Effective
Date, Schedule 1.01(B) of the Existing Credit Agreement is hereby amended and
restated in its entirety as attached as Annex B hereto.

 

SECTION 7.                            Reference to and Effect on the Loan
Documents.  (a) On and after the 2019 Effective Date, each reference in the
Amended Credit Agreement to “hereunder”, “hereof”, “Agreement”, “this Agreement”
or words of like import and each reference in the other Loan Documents to
“Credit Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or
words of like import shall, unless the context otherwise requires, mean and be a
reference to the Amended Credit Agreement. From and after the 2019 Effective
Date, this Agreement shall be a Loan Document under the Existing Credit
Agreement and the Amended Credit Agreement.

 

(b)         The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing Credit Agreement and the Amended Credit Agreement. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Agreement.

 

(c)          The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 This Agreement shall constitute an
“Incremental Assumption Agreement”, the 2019 Increase Lenders shall constitute
“Term B Lenders” and “Lenders”, the 2019 Additional Term Loans shall constitute
“Incremental Term Loans”, “Term Loans”, “Term B Loans” and “Loans”, and the 2019
Increase Commitments shall constitute “Term Facility Commitments” and
“Commitments”, in each case, for all purposes of the Amended Credit Agreement
and the other Loan Documents.

 

(e)                                  This Agreement shall constitute notice to
the Administrative Agent required under Section 2.20(a) of the Existing Credit
Agreement (and such shorter period(s) are agreed to by the Administrative
Agent).

 

SECTION 8.                            Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by .pdf or other electronic form shall be effective as delivery of a
manually executed original counterpart of this Agreement.

 

5

--------------------------------------------------------------------------------



 

SECTION 9.         Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto.  The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

SECTION 10.       Governing Law; Etc.

 

(a)   THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

(b)   EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.13 AND 9.17 OF
THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

 

SECTION 11.       No Novation.  This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge, impair or release the Lien or priority of any Security
Document or any other security therefor, or the perfection of any Lien. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith and
except to the extent repaid as provided herein.  Nothing implied in this
Agreement or in any other document contemplated hereby shall be construed as a
release, impairment or other discharge of any of the Loan Parties under any Loan
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Loan Documents.  This Agreement shall not constitute a
novation of the Existing Credit Agreement or any other Loan Document.

 

SECTION 12.       Notices.  All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Amended Credit Agreement.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------



.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

HOLDINGS:

 

 

 

EXELA INTERMEDIATE HOLDINGS LLC

 

 

 

 

 

By:

/s/ James Reynold

 

 

Name:

James Reynold

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

BORROWER:

 

 

 

EXELA INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name:

James Reynolds

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

SOURCEHOV HOLDINGS, INC.

 

SOURCEHOV LLC

 

CORPSOURCE HOLDINGS, LLC

 

SOURCECORP, INCORPORATED

 

SOURCECORP BPS INC.

 

DELIVEREX, LLC

 

UNITED INFORMATION SERVICES, INC.

 

ECONOMIC RESEARCH SERVICES, INC.

 

SOURCECORP LEGAL INC.

 

RUST CONSULTING, INC.

 

SOURCEHOV HEALTHCARE, INC.

 

SOURCEHOV TAX, INC.

 

KINSELLA MEDIA LLC

 

HOV SERVICES, LLC

 

HOV ENTERPRISE SERVICES, INC.

 

MERIDIAN CONSULTING GROUP, LLC

 

RUSTIC CANYON III, LLC

 

HOV SERVICES, INC.

 

CHARTER LASON, INC.

 

LASON INTERNATIONAL, INC.

 

SOURCECORP MANAGEMENT, INC.

 

PANGEA ACQUISITIONS INC.

 

EXELA FINANCE INC.

 

RC4 CAPITAL, LLC

 

 

 

By:

/s/ James Reynolds

 

 

Name:

James Reynolds

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANCTEC GROUP LLC

 

BANCTEC, INC.

 

BANCTEC (PUERTO RICO), INC.

 

DOCUDATA SOLUTIONS, L.C.

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

BTC INTERNATIONAL HOLDINGS, INC.

 

HOVG, LLC

 

MANAGED CARE PROFESSIONALS, LLC

 

BTC VENTURES, INC.

 

RECOGNITION MEXICO HOLDING INC.

 

DFG2 HOLDINGS, LLC

 

DFG2, LLC

 

DFG UK, LLC

 

TRAC HOLDINGS, LLC

 

FTS PARENT INC.

 

TRANSCENTRA, INC.

 

J & B SOFTWARE, INC.

 

REGULUS HOLDING INC.

 

REGULUS GROUP LLC

 

REGULUS GROUP II LLC

 

REGULUS AMERICA LLC

 

REGULUS INTEGRATED SOLUTIONS LLC

 

REGULUS TRI-STATE LLC

 

REGULUS WEST LLC

 

NOVITEX HOLDINGS, INC.

 

NOVITEX INTERMEDIATE, LLC

 

NOVITEX ACQUISITION, LLC

 

EXELA ENTERPRISE SOLUTIONS, INC.

 

SIG-GP, L.L.C.

 

IBIS CONSULTING, INC.,

 

 

 

By:

/s/ James Reynolds

 

Name:

James Reynolds

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SERVICES INTEGRATION GROUP, L.P.

 

 

 

By:

SIG-GP, L.L.C., A LIMITED LIABILITY COMPANY, its General Partner

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name:

James Reynolds

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

NOVITEX GOVERNMENT SOLUTIONS, LLC

 

 

 

By:

/s/ James Reynolds

 

 

Name:

James Reynolds

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

2019 INCREASE LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Theodore Brown

 

 

Name:

Theodore Brown

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to First Lien Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

2019 Increase Commitments

 

2019 Increase Lender

 

2019 Increase Commitment

 

 

 

 

 

Royal Bank of Canada

 

$

30,000,000

 

 

 

 

 

Total:

 

$

30,000,000

 

 

--------------------------------------------------------------------------------



 

ANNEX A

 

[See attached.]

 

--------------------------------------------------------------------------------



 

Conformed Version incorporating the Second Amendment to First Lien Credit
Agreement

(2019 Term Loans)

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

dated as of July 12, 2017,

 

as amended and restated as of July 13, 2018

 

among

 

EXELA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

EXELA INTERMEDIATE LLC,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

RBC CAPITAL MARKETS(1),
CREDIT SUISSE SECURITIES (USA) LLC,
NATIXIS, NEW YORK BRANCH

 

and

 

KKR CAPITAL MARKETS LLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

SECTION 1.01

Defined Terms

2

SECTION 1.02

Terms Generally

74

SECTION 1.03

Effectuation of Transactions

75

SECTION 1.04

Exchange Rates; Currency Translation

75

SECTION 1.05

Letter of Credit Amounts

7576

SECTION 1.06

Additional Alternate Currencies for Loans

7576

SECTION 1.07

Change of Currency

76

SECTION 1.08

Timing of Payment or Performance

7677

SECTION 1.09

Times of Day

77

 

 

 

ARTICLE II

THE CREDITS

 

 

 

SECTION 2.01

Commitments

77

SECTION 2.02

Loans and Borrowings

7778

SECTION 2.03

Requests for Borrowings

7879

SECTION 2.04

[Reserved]

7980

SECTION 2.05

Letters of Credit

7980

SECTION 2.06

Funding of Borrowings

87

SECTION 2.07

Interest Elections

88

SECTION 2.08

Termination and Reduction of Commitments

8990

SECTION 2.09

Repayment of Loans; Evidence of Debt

9091

SECTION 2.10

Repayment of Term Loans and Revolving Facility Loans

9192

SECTION 2.11

Prepayment of Loans

9394

SECTION 2.12

Fees

9596

SECTION 2.13

Interest

97

SECTION 2.14

Alternate Rate of Interest

98

SECTION 2.15

Increased Costs

9899

SECTION 2.16

Break Funding Payments

100101

SECTION 2.17

Taxes

100101

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

104105

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

106107

SECTION 2.20

Incremental Commitments

108

SECTION 2.21

Illegality

118

SECTION 2.22

Cash Collateral

118119

SECTION 2.23

Defaulting Lenders

119120

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01

Organization; Powers

121122

SECTION 3.02

Authorization

121122

 

--------------------------------------------------------------------------------



 

SECTION 3.03

Enforceability

122

SECTION 3.04

Governmental Approvals

122123

SECTION 3.05

Financial Statements

122123

SECTION 3.06

No Material Adverse Effect

123124

SECTION 3.07

Title to Properties; Possession Under Leases

123124

SECTION 3.08

Subsidiaries

124125

SECTION 3.09

Litigation; Compliance with Laws

124125

SECTION 3.10

Federal Reserve Regulations

125

SECTION 3.11

Investment Company Act

125

SECTION 3.12

Use of Proceeds

125126

SECTION 3.13

Tax Returns

125126

SECTION 3.14

No Material Misstatements

126

SECTION 3.15

Employee Benefit Plans

126127

SECTION 3.16

Environmental Matters

127128

SECTION 3.17

Security Documents

128

SECTION 3.18

Location of Real Property

129

SECTION 3.19

Solvency

129130

SECTION 3.20

Labor Matters

129130

SECTION 3.21

Insurance

130

SECTION 3.22

Senior Debt

130131

SECTION 3.23

USA PATRIOT Act; Sanctions Laws and Export Controls Laws

130131

SECTION 3.24

Foreign Corrupt Practices Act

131

SECTION 3.25

Intellectual Property

131132

 

 

 

ARTICLE IV

CONDITIONS OF LENDING

 

 

 

SECTION 4.01

All Credit Events

131132

SECTION 4.02

[Reserved]

132133

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01

Existence; Businesses and Properties

132133

SECTION 5.02

Insurance

133

SECTION 5.03

Taxes

134135

SECTION 5.04

Financial Statements, Reports, etc.

134135

SECTION 5.05

Litigation and Other Notices

137138

SECTION 5.06

Compliance with Laws

137138

SECTION 5.07

Maintaining Records; Access to Properties and Inspections

138

SECTION 5.08

Payment of Obligations

138139

SECTION 5.09

Use of Proceeds

138139

SECTION 5.10

Compliance with Environmental Laws

138139

SECTION 5.11

Further Assurances; Additional Security

138139

SECTION 5.12

Rating

142143

SECTION 5.13

Post-Closing

142143

 

ii

--------------------------------------------------------------------------------



 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

SECTION 6.01

Indebtedness

142143

SECTION 6.02

Liens

150151

SECTION 6.03

Sale and Lease-Back Transactions

157

SECTION 6.04

Investments, Loans and Advances

157158

SECTION 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

162163

SECTION 6.06

Dividends and Distributions

165166

SECTION 6.07

Transactions with Affiliates

168169

SECTION 6.08

Business of Holdings, the Borrower and the Subsidiaries

171172

SECTION 6.09

Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

172173

SECTION 6.10

Fiscal Year

175176

SECTION 6.11

Financial Covenant

175176

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

 

 

SECTION 7.01

Events of Default

175176

SECTION 7.02

Treatment of Certain Payments

178179

SECTION 7.03

Cure Right

179180

 

 

 

ARTICLE VIII

THE AGENTS

 

SECTION 8.01

Appointment and Authority

180181

SECTION 8.02

Rights as a Lender

180181

SECTION 8.03

Exculpatory Provisions

181

SECTION 8.04

Reliance by Administrative Agent

181182

SECTION 8.05

Delegation of Duties

182183

SECTION 8.06

Resignation of Administrative Agent

182183

SECTION 8.07

Non-Reliance on Administrative Agent and Other Lenders

183184

SECTION 8.08

No Other Duties, Etc.

183184

SECTION 8.09

Administrative Agent May File Proofs of Claim

183184

SECTION 8.10

Collateral Agreement

184185

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

SECTION 9.01

Notices; Communications

185186

SECTION 9.02

Survival of Agreement

186187

SECTION 9.03

Binding Effect

187

SECTION 9.04

Successors and Assigns

187188

SECTION 9.05

Expenses; Indemnity

193194

SECTION 9.06

Right of Set-off

195196

SECTION 9.07

Payments Set Aside

196

SECTION 9.08

Applicable Law

196197

SECTION 9.09

Waivers; Amendment

196197

 

iii

--------------------------------------------------------------------------------



 

SECTION 9.10

Interest Rate Limitation

200201

SECTION 9.11

[Reserved]

200201

SECTION 9.12

Entire Agreement

201

SECTION 9.13

WAIVER OF JURY TRIAL

201202

SECTION 9.14

Severability

201202

SECTION 9.15

Counterparts

201202

SECTION 9.16

Headings

201202

SECTION 9.17

Jurisdiction; Consent to Service of Process

202

SECTION 9.18

Confidentiality

202203

SECTION 9.19

Direct Website Communications

203204

SECTION 9.20

Release of Liens and Guarantees

205

SECTION 9.21

Intercreditor Agreement Authorization

207

SECTION 9.22

U.S.A. Patriot Act

207208

SECTION 9.23

No Advisory or Fiduciary Relationship

207208

SECTION 9.24

Affiliate Lenders

208

SECTION 9.25

Judgment Currency

209210

SECTION 9.26

Agency of the Borrower for the Loan Parties

209210

SECTION 9.27

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

209210

SECTION 9.28

Original Credit Agreement; Effectiveness of Amendment and Restatement

210211

 

iv

--------------------------------------------------------------------------------



 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Interest Election Request

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of First Lien/Second Lien Intercreditor Agreement

Exhibit E

 

Form of Solvency Certificate

Exhibit F

 

Form of Prepayment/Reduction Notice

Exhibit G

 

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H

 

Form of Intercompany Subordination Terms

 

 

 

Schedule 1.01(a) 

 

Certain Excluded Equity Interests

Schedule 1.01(b) 

 

Immaterial Subsidiaries

Schedule 1.01(c)

 

Existing Roll-Over Letters of Credit

Schedule 1.01(d)

 

Closing Date Unrestricted Subsidiaries

Schedule 1.01(e)

 

Closing Date Mortgaged Properties

Schedule 2.01

 

Commitments and Lenders

Schedule 3.01

 

Organization and Good Standing

Schedule 3.04

 

Governmental Approvals

Schedule 3.05

 

Financial Statements

Schedule 3.07(b) 

 

Possession under Leases

Schedule 3.08(a) 

 

Subsidiaries

Schedule 3.08(b) 

 

Subscriptions

Schedule 3.13

 

Taxes

Schedule 3.15

 

Employee Benefit Plans

Schedule 3.16

 

Environmental Matters

Schedule 3.21

 

Insurance

Schedule 5.13

 

Post-Closing Items

Schedule 6.01

 

Indebtedness

Schedule 6.02(a) 

 

Liens

Schedule 6.04

 

Investments; Intercompany Loans

Schedule 6.07

 

Transactions with Affiliates

Schedule 6.09(c)

 

Contractual Encumbrances and Restrictions

Schedule 9.01(a)(i)

 

Notice Information

 

v

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

This AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT, dated as of July 13, 2018
(this “Agreement”), is made by and among EXELA INTERMEDIATE HOLDINGS LLC, a
Delaware limited liability company and a Wholly Owned Subsidiary (as hereinafter
defined) of Parent (as hereinafter defined) (“Holdings”), EXELA INTERMEDIATE
LLC, a Delaware limited liability company and a Wholly Owned Subsidiary of
Holdings (the “Borrower”), the Lenders (as hereinafter defined) from time to
time party hereto, ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders, with RBC CAPITAL MARKETS(1), CREDIT
SUISSE SECURITIES (USA) LLC, NATIXIS, NEW YORK BRANCH and KKR CAPITAL MARKETS
LLC, as joint lead arrangers  and joint bookrunners (in such capacities, each, a
“Joint Lead Arranger” and together, the “Joint Lead Arrangers”).

 

WHEREAS, Holdings, Borrower, the Lenders party thereto and the Administrative
Agent entered into that certain First Lien Credit Agreement, dated as of
July 12, 2017 (the “Original Credit Agreement”);

 

WHEREAS, Quinpario Acquisition Corp. 2 (to be renamed Exela Technologies, Inc.
upon consummation of the Business Combination), a Delaware corporation
(“Parent”), Quinpario Merger Sub I, Inc., a Delaware corporation (“SourceHOV
Merger Sub”), Quinpario Merger Sub II, Inc., a Delaware corporation (“Novitex
Merger Sub”), Novitex Holdings, Inc., a Delaware corporation (“Novitex”),
SourceHOV Holdings, Inc., a Delaware corporation (“SourceHOV” and together with
Novitex, each a “Company” and, collectively, the “Companies”), Novitex Parent,
L.P. (“Novitex Parent”), HOVS LLC and HandsOn Fund 4 I, LLC (collectively, the
“HCM Group”) entered into the Business Combination Agreement (as hereinafter
defined) pursuant to which (i) Novitex Merger Sub was merged with and into
Novitex, with Novitex surviving as a Wholly Owned Subsidiary of the Borrower
(the “Novitex Merger”) and (ii) SourceHOV Merger Sub was merged with and into
SourceHOV, with SourceHOV surviving as a Wholly Owned Subsidiary of the Borrower
(the “SourceHOV Merger”);

 

WHEREAS, the Borrower has entered into that certain First Amendment to First
Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018 (the
“Repricing Effective Date”), by and among Holdings, the Borrower, the Subsidiary
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent, under which certain Lenders (such Lenders, the “2018 Term Lenders”) are
extending credit to the Borrower in the form of Term B Loans in an aggregate
amount of $373,437,500 (the “2018 Term Loans” ), comprised of (a) Refinancing
Term Loans consisting of Term B Loans in an aggregate principal amount of
$343,437,500 and (b) Incremental Term Loans in an aggregate principal amount of
$30,000,000; and

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

WHEREAS, the Administrative Agent, Holdings, the Borrower, the 2018 Term Lenders
and the other Lenders party to the First Amendment have agreed to amend and
restate the Original Credit Agreement as provided in this Agreement;

 

NOW, THEREFORE, the Original Credit Agreement shall be, and hereby is, amended
and restated as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“2018 Term Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

“2018 Term Loans” shall have the meaning assigned to such term in the recitals
hereto.

 

“2019 Effective Date” shall have the meaning assigned to such term in the Second
Amendment.

 

“2019 Term Lenders” shall have the meaning assigned to the term “2019 Increase
Lenders” in the Second Amendment.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 0.50%, (b) the Prime
Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Administration is no longer making a Eurocurrency
Rate available) for deposits in Dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making a Eurocurrency Rate available) as an authorized vendor for the
purpose of displaying such rates).  Any change in such rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or any ABR Revolving Loan to the
Borrower.

 

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

 

2

--------------------------------------------------------------------------------



 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c)(i).

 

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any; provided that if such interest rate shall be less than zero
pursuant to this clause (x), such interest rate shall be deemed to be zero and
(y) in the case of Eurocurrency Borrowings composed of Eurocurrency Term Loans,
1.00%

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto, together with its successors and assigns.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.24(a).

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“AGNL Lease” means the Lease Agreement, dated as of November 15, 2010, between
AGNL Processing, L.L.C. and BancTec, Inc., as amended, restated or otherwise
modified from time to time.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate,

 

3

--------------------------------------------------------------------------------



 

margin, original issue discount, up-front fees, rate floors or otherwise;
provided that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans (or Pari Term Loans, if applicable)); and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.

 

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pound Sterling and Australian Dollars and any other
currency other than Dollars as may be acceptable to the Administrative Agent and
the Issuing Bank with respect thereto in their sole discretion and (ii) with
respect to any Loan, any currency other than Dollars that is approved in
accordance with Section 1.06.

 

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

 

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.24.

 

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Facility Loans,
0.50% per annum; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Commitment Fee” will be determined
pursuant to the Pricing Grid, or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.09(f).

 

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.50% per annum in the case of any Eurocurrency Loan and 5.50% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Facility Loan,
7.00% per annum in the case of any Eurocurrency Loan and 6.00% per annum in the
case of any ABR Loan; provided, however, that on and after the first Adjustment
Date occurring after delivery of the financial statements and certificates
required by Section 5.04 upon the completion of one full fiscal quarter of the
Borrower after the Closing Date, the “Applicable Margin” with respect to an
Initial Revolving Facility Loan will be determined pursuant to the Pricing Grid,
and (iii) with respect to

 

4

--------------------------------------------------------------------------------



 

any Other Term Loan or Other Revolving Facility Loan, the “Applicable Margin”
set forth in the Incremental Assumption Agreement relating thereto.

 

“Applicable Percentage” shall mean, (a) in respect of the Term B Loans, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Loans represented by the principal amount of
such Term B Lender’s Term B Loans at such time, (b) in respect of the Other Term
Loans, with respect to any Incremental Term Loan Lender at any time, the
percentage (carried out to the ninth decimal place) of the Other Term Loans
represented by (i) such Incremental Term Loan Lender’s Incremental Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Incremental Term Loan Lender’s Other Term Loans at such time and (c) in respect
of any Class of Revolving Facility Loans, with respect to any Revolving Facility
Lender of such Class at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Facility Loans of such Class represented by such
Revolving Facility Lender’s Revolving Facility Commitment at such time.  If the
commitment of any Revolving Facility Lender to make Revolving Facility Loans of
any Class and the obligation of the Issuing Banks to make L/C Advances have been
terminated pursuant to Section 7.01, or if the Revolving Facility Commitments of
such Class have expired, then the Applicable Percentage of each Revolving
Facility Lender in respect of such Class of Revolving Facility Loans shall be
determined based on the relative amounts of such Revolving Facility Lender’s
Revolving Facility Exposures of such Class in respect of the total Revolving
Facility Exposure of such Class most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 to the Original Credit Agreement or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Asset Sale” shall mean any Disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of, any asset
or assets of the Borrower or any Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to the Original
Credit Agreement or such other form as shall be approved by the Administrative
Agent and reasonably satisfactory to the Borrower.

 

“Assignor” shall have the meaning assigned to such term in Section 9.04(i).

 

“Available Free Cash Flow Amount” shall mean, at any time of determination, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to, without duplication:

 

5

--------------------------------------------------------------------------------



 

(a)   $50,000,000, plus

 

(b)   the Cumulative Retained Excess Cash Flow Amount on such date of
determination, plus

 

(c)   (i) the aggregate amount of proceeds received after the Closing Date and
prior to such date of determination that would have constituted Net Proceeds
pursuant to clause (a) of the definition thereof except for the operation of
clause (x) or (y) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”) and (ii) the aggregate amount of any Declined Proceeds, plus

 

(d)   the Cumulative Equity Proceeds Amount on such date of determination, plus

 

(e)   the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Qualified Equity Interests in the Borrower,
Holdings or any Parent Entity; plus

 

(f)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the Fair Market Value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable); plus

 

(g)   an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(Y) to the extent not
otherwise applied pursuant to Section 6.04(j)(Z), minus

 

(h)   the cumulative amount of Investments pursuant to Section 6.04(j)(Y) from
and after the Closing Date and on or prior to such time, minus

 

(i)    the cumulative amount of all dividends paid and distributions made
pursuant to Section 6.06(h) from and after the Closing Date and on or prior to
such time, minus

 

(j)    the cumulative amount of the Available Free Cash Flow Amount immediately
prior to the time of such determination used to repay, repurchase, redeem,
acquire, cancel or terminate Indebtedness pursuant to Section 6.09(b)(i)(E) from
and after the Closing Date and on or prior to such time (other than payments
made with proceeds from the issuance of Equity Interests that were excluded from
the Cumulative Equity Proceeds Amount);

 

provided, however, (A) for purposes of Section 6.06(h), the calculation of the
Available Free Cash Flow Amount shall not include any Below Threshold Asset Sale
Proceeds except to the extent they are used as contemplated in clauses (h) and
(j) above, and (B) Available

 

6

--------------------------------------------------------------------------------



 

Free Cash Flow Amount shall only be increased pursuant to clause (b) above to
the extent that Excess Cash Flow for any Excess Cash Flow Period exceeds the ECF
Threshold Amount (or, with respect to any Excess Cash Flow Interim Period, a pro
rata portion of such amount).

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the aggregate amount
of the applicable Revolving Facility Commitment of such Revolving Facility
Lender at such time exceeds (b) the applicable Revolving Facility Exposure of
such Revolving Facility Lender at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors or
managers or other governing body, as applicable, of such person (or, if such
person is owned or managed by a single entity, the board of directors or other
governing body of such entity) or any duly authorized committee thereof.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $1,000,000.

 

“Borrowing Multiple” shall mean $250,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C to the Original
Credit Agreement or another form approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent).

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Combination” shall mean, collectively, the Reorganization, the
SourceHOV Merger and the Novitex Merger.

 

7

--------------------------------------------------------------------------------



 

“Business Combination Agreement” shall mean the Business Combination Agreement,
dated as of February 21, 2017, by and among Parent, SourceHOV Merger Sub,
Novitex Merger Sub, Novitex, SourceHOV, Novitex Parent and HCM Group, and any
other agreements or instruments contemplated thereby, in each case, as may be
amended, amended and restated, supplemented, reaffirmed or otherwise modified
from time to time.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank and the Lenders, as collateral for unreimbursed L/C Disbursements
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank benefitting from such
collateral shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) each applicable Issuing Bank. “Cash
Collateral”, “Cash Collateralization” and “Cash

 

8

--------------------------------------------------------------------------------



 

Collateralized” shall have meanings correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period to the extent such
amounts are paid in cash for such period, less, without duplication, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) to the extent included in
Interest Expense, the amortization of any financing fees paid by, or on behalf
of, the Borrower or any Subsidiary, including such fees paid in connection with
the Transactions, the Repricing Date Transactions or upon entering into a
Permitted Securitization Financing, (c) the amortization of debt discounts, if
any, fees or breakage costs in respect of Swap Agreements, (d) cash interest
income of the Borrower and the Subsidiaries for such period and (e) any other
expenses included in Interest Expense not paid in cash; provided that Cash
Interest Expense shall exclude any one-time financing fees paid in connection
with the Transactions, the Repricing Date Transactions or any other Indebtedness
permitted to be incurred under this Agreement or upon entering into a Permitted
Securitization Financing or one-time amendment fees paid in connection with any
amendment of this Agreement or any other Indebtedness.

 

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Joint Lead
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Casualty Event” shall mean any involuntary loss of title or any involuntary
loss of, or casualty or damage to, or destruction of, or any condemnation or
other taking (including by any Governmental Authority) or similar proceeding of,
any equipment, fixed assets, or real property (including any improvements
thereon) of Borrower or any Restricted Subsidiary.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

A “Change in Control” shall be deemed to occur if:

 

(a)           any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person, entity or “group” and its subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (or any
holding company parent of the Borrower owned directly or

 

9

--------------------------------------------------------------------------------



 

indirectly by the Permitted Holders), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of voting power of the outstanding Voting Stock of the Borrower
having more than the greater of (A) 35% of the ordinary voting power for the
election of directors of the Borrower and (B) the percentage of the ordinary
voting power for the election of directors of the Borrower owned in the
aggregate, directly or indirectly, beneficially, by the Permitted Holders,
unless in the case of this clause (a), the Permitted Holders have, at such time,
the right or the ability by voting power, contract or otherwise to elect or
designate for election at least a majority of the members of the Board of
Directors of the Borrower; or

 

(b)         a “Change in Control” (as defined in (i) the Senior Secured Notes
Indenture until the discharge or the redemption of the same, (ii) any indenture
or credit agreement in respect of Permitted Refinancing Indebtedness with
respect to the Senior Secured Notes constituting Material Indebtedness or
(iii) any indenture or credit agreement in respect of any Junior Financing
constituting Material Indebtedness) shall have occurred; or

 

(c)          Holdings shall fail to own, directly or indirectly, beneficially
and of record, 100% of the issued and outstanding Equity Interests of the
Borrower.

 

For purposes of this definition, (i) no person or “group” will be deemed to have
beneficial ownership of any securities that such person or “group” has the right
to acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred and (ii) the
provisions of Rule 13d-3(b) shall be disregarded for all purposes of determining
beneficial ownership.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date (or, if later, such date a Lender becomes a party to this
Agreement), (b) any change in law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the Closing Date (or,
if later, such date a Lender becomes a party to this Agreement) or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date (or, if later, such date a Lender becomes
a party to this Agreement); provided, however, for purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America regulatory authorities, in
each case pursuant to Basel III, shall in each case described in clauses (x) and
(y) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other borrowers of loans under United States of America cash flow
term loan credit facilities.

 

10

--------------------------------------------------------------------------------



 

“Charges” shall have the meaning assigned to such term in Section 9.10.

 

“Claims Administration Arrangements” shall mean any and all arrangements entered
into by the Borrower or any of its Subsidiaries and any Claims Administration
Bank whereby short-term loans (which loans shall be secured solely by Claim
Administration Liens) are made by such Claims Administration Bank to the
Borrower or any of its Subsidiaries; provided that the proceeds of such loans
are deposited in one or more segregated deposit or securities accounts and are
solely used to purchase Claims Administration Investments (which shall be held
in such segregated accounts) and pay transaction costs in connection therewith.

 

“Claims Administration Bank” shall mean any third-party financial institution
meeting the qualifications specified in clause (b) of the definition of
“Permitted Investments” (or otherwise reasonably acceptable to the
Administrative Agent) that is designated by the Borrower or any of its
Subsidiaries to hold and distribute certain legal settlement funds administered
by the Borrower or its Subsidiaries in connection with the Borrower’s claims
administration business.

 

“Claims Administration Indebtedness” shall mean Indebtedness for borrowed money
of the Borrower or any of its Subsidiaries in favor of the Claims Administration
Bank in respect of loans made pursuant to Claims Administration Arrangements.

 

“Claims Administration Investments” shall mean Permitted Investments invested
with proceeds of Claims Administration Indebtedness.

 

“Claims Administration Liens” shall mean Liens in favor of the Claims
Administration Bank on Claims Administration Investments and related segregated
deposit and securities accounts securing Claims Administration Indebtedness
solely to the extent the amount of such Claims Administration Investment equals
or exceeds the amount of such Claims Administration Indebtedness.

 

“Class” shall  mean (a) when used in reference to any Loan or Borrowing, whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving
Facility Loans, Term B Loans, Other Revolving Facility Loans, Other Term Loans,
Extended Revolving Loans, Refinancing Term Loans or Replacement Revolving Loans
and (b) when used in reference to any Commitment, refers to whether such
Commitment is in respect of a commitment to make Initial Revolving Facility
Loans, Term B Loans, Other Revolving Facility Loans, Other Term Loans, Extended
Revolving Loans, Refinancing Term Loans or Replacement Revolving Loans.  Other
Term Loans (together with the Incremental Term Loan Commitments in respect
thereof), Other Revolving Facility Loans (together with the Incremental
Revolving Facility Commitments in respect thereof), Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Loans that have different terms
and conditions shall be construed to be in different Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.09(f).

 

“Closing Date” shall mean July 12, 2017.

 

“Closing Date Material Adverse Effect” shall mean any event, change, development
or effect that, individually or in the aggregate with all other events, changes,

 

11

--------------------------------------------------------------------------------



 

developments or effects, has had, or would reasonably be expected to have, a
material adverse effect upon (a) the assets, liabilities, condition (financial
or otherwise), the business or results of operations of the Company Group, taken
as a whole, or (b) the ability of the Company to consummate the transactions
contemplated hereunder in accordance with the terms and subject to the
conditions set forth herein; provided that the following shall not be taken into
account in determining whether a “Closing Date Material Adverse Effect” shall
have occurred: (i) any national, international or any foreign or domestic
regional economic, financial, social or political conditions (including changes
therein) or events in general, including the results of any primary or general
elections, (ii) changes in any financial, debt, credit, capital or banking
markets or conditions (including any disruption thereof), (iii) changes in
interest, currency or exchange rates or the price of any commodity, security or
market index, (iv) changes in legal or regulatory conditions, including changes
or proposed changes in Law, GAAP or other accounting principles or requirements,
or standards, interpretations or enforcement thereof, (v) changes that are
generally applicable to the industries in which the Company Group operates or
seasonal fluctuations in the Businesses, (vi) any change in the market price or
trading volume of any securities or indebtedness of any member of the Company
Group or any of their respective Affiliates (it being understood that the
underlying causes of such change may, if they are not otherwise excluded from
the definition of “Closing Date Material Adverse Effect” , be taken into account
in determining whether a Closing Date Material Adverse Effect has occurred),
(vii) any change in, or failure of the Company Group to meet, or the publication
of any report regarding, any internal or public projections, forecasts, budgets
or estimates of or relating to the Company Group for any period, including with
respect to revenue, earnings, cash flow or cash position (it being understood
that the underlying causes of such decline or failure may, if they are not
otherwise excluded from the definition of “Closing Date Material Adverse
Effect,” be taken into account in determining whether a Closing Date Material
Adverse Effect has occurred), (viii) the occurrence, escalation, outbreak or
worsening of any hostilities, war, police action, acts of terrorism or military
conflicts, whether or not pursuant to the declaration of an emergency or war,
(ix) the existence, occurrence or continuation of any force majeure events,
including any earthquakes, floods, hurricanes, tropical storms, fires or other
natural disasters or any national, international or regional calamity, (x) any
Action arising from or relating to the Business Combination Agreement or the
transactions contemplated by the Business Combination Agreement, (xi) the
execution, announcement, performance or existence of the Business Combination
Agreement, the identity of the parties hereto or any of their respective
Affiliates, Representatives or financing sources, the taking or not taking of
any action to the extent required by the Business Combination Agreement or the
pendency or contemplated consummation of the transactions contemplated by the
Business Combination Agreement, including any actual or potential loss or
impairment after the date of the Business Combination Agreement of any Contract
or any Customer, supplier, landlord, partner, employee or other business
relation due to any of the foregoing in this clause (it being understood that
the factors giving rise to or contributing to any such adverse change under
clause (xi) that are not otherwise excluded from the definition of “Closing Date
Material Adverse Effect” may be deemed to constitute, or be taken into account
in determining whether there has been or would be reasonably likely to have
been, a Closing Date Material Adverse Effect), (xii) compliance by the Company
Group with the terms of the Business Combination Agreement, including the
failure to take any action restricted by the Business Combination Agreement (but
excluding effects resulting from the Closing), (xiii) any actions taken, or not
taken, with the consent, waiver or at the request of Parent,

 

12

--------------------------------------------------------------------------------



 

Novitex Merger Sub or SourceHOV Merger Sub or any action taken to the extent
expressly permitted by the Business Combination Agreement, (xiv) any actions
taken by Parent, Novitex Merger Sub, SourceHOV Merger Sub or any of their
respective Affiliates or any of their respective Representatives or financing
sources after the date of the Business Combination Agreement, (xv) any matters
disclosed in the Disclosure Schedules, disclosed to Parent, Novitex Merger Sub
or SourceHOV Merger Sub or any of their respective Affiliates or
Representatives; provided, however, that with respect to each of clauses
(i) through (v), any event, development, occurrence, fact, condition, or change
referred to above shall be taken into account in determining whether a Closing
Date Material Adverse Effect has occurred or would reasonably be expected to
occur to the extent that such event, development, occurrence, fact, condition,
or change has a disproportionate effect on the Company Group compared to other
participants in the industries in which the Company Group primarily conducts its
business.  Capitalized terms used in this definition of “Closing Date Material
Adverse Effect,” other than the definition of “Business Combination Agreement,”
shall have the same meaning set forth in the Business Combination Agreement as
in effect on the date of the Business Combination Agreement.

 

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of “Mortgaged Properties.”

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Investors” shall mean each of (a) the Investors and the Investor Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
or is intended to be subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any sub-agent for the benefit of the Secured Parties
pursuant to any Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto, together with its successors and assigns.

 

“Collateral Agreement” shall mean the Collateral Agency and Security Agreement
(First Lien), dated as of the Closing Date, as may be amended, amended and
restated, supplemented, reaffirmed or otherwise modified from time to time,
among the Borrower, each Subsidiary Loan Party and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of Section 4.02, Sections 5.11(d), (e) and
(g) and Schedule 5.13 to the Original Credit Agreement):

 

(a)                                 on the Closing Date, the Collateral Agent
shall have received (i) from the Borrower, and each Subsidiary Loan Party, a
counterpart of the Collateral Agreement and (ii) from each Subsidiary Loan
Party, a counterpart of the Subsidiary Guarantee Agreement and (iii) from
Holdings, a counterpart of the Holdings Guarantee and Pledge Agreement, in each
case duly executed and delivered on behalf of such person;

 

13

--------------------------------------------------------------------------------



 

(b)         on the Closing Date, (i)(x) all outstanding Equity Interests of the
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been, in each case, pledged pursuant to the Collateral Agreement or the Holdings
Guarantee and Pledge Agreement, as applicable, and (ii) the Collateral Agent
shall have received certificates or other instruments (if any) representing such
Equity Interests (other than certificates or instruments issued by subsidiaries
of the Borrower that are not received from the Companies on or prior to the
Closing Date after using commercially reasonable efforts) and any notes or other
instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer (if any) with respect thereto endorsed in blank;

 

(c)          in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement and the Subsidiary Guarantee Agreement
and (ii) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Loan Party;

 

(d)         after the Closing Date, (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.11(g), all Equity Interests directly acquired by the
Borrower or a Subsidiary Loan Party (and any Equity Interests of the Borrower
directly acquired by Holdings) after the Closing Date, other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement (or the
Holdings Guaranty and Pledge Agreement, as applicable), together with stock
powers or other instruments of transfer (if any) with respect thereto endorsed
in blank;

 

(e)          except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Administrative Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

 

(f)           within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(e) to the Original
Credit Agreement (or on such later date as the Administrative Agent may agree in
its reasonable discretion) and (y) within the time periods set forth in
Section 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.11, the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each such Mortgaged

 

14

--------------------------------------------------------------------------------



 

Property duly executed and delivered by the applicable Loan Party and suitable
for recording or filing in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and enforceable Lien subject to no other Liens except Permitted
Liens, at the time of recordation thereof, (ii) with respect to the Mortgage
encumbering each such Mortgaged Property, opinions of counsel regarding the
enforceability, due authorization, execution and delivery of the Mortgages and
such other matters customarily covered in real estate counsel opinions as the
Administrative Agent may reasonably request, in form and substance reasonably
acceptable to the Administrative Agent, (iii) with respect to each such
Mortgaged Property, the Flood Documentation and (iv) such other documents as the
Administrative Agent may reasonably request that are available to the Borrower
without material expense with respect to any such Mortgage or Mortgaged
Property;

 

(g)          within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(e) to the Original
Credit Agreement (or on such later date as the Administrative Agent may agree in
its reasonable discretion) and (y) within the time periods set forth in
Section 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.11, the Collateral Agent shall have received (i) a policy or policies
or marked up unconditional binders of title insurance with respect to properties
located in the United States of America, or a date down and modification
endorsement, if available, paid for by the Borrower at a premium payable based
upon the lesser of the appraised value of the Mortgaged Property and the
principal amount of the Loans secured by such Mortgaged Property, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and which are available at commercially reasonable rates in the jurisdiction
where the applicable Mortgaged Property is located and (ii) a survey of each
Mortgaged Property located in the United States of America (including all
improvements, easements and other customary matters thereon reasonably required
by the Administrative Agent), as applicable, for which all necessary fees (where
applicable) have been paid, which is (A) complying in all material respects with
the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (B) sufficient for such title
insurance company to remove all standard survey exceptions from the title
insurance policy relating to such Mortgaged Property and to issue the customary
and available survey related endorsements or otherwise reasonably acceptable to
the Administrative Agent;

 

(h)         the Collateral Agent shall have received evidence of the insurance
required by the terms of Section 5.02 hereof; and

 

(i)             after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or the Collateral Agreement, and (ii) upon reasonable request by
the Administrative Agent, evidence of compliance with any other requirements of
Section 5.11.

 

15

--------------------------------------------------------------------------------



 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.19(a)(i).

 

“Company” shall have the meaning assigned to such term in the recitals hereto.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent, or (b) be deemed
to have any Commitment.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn, Cash Collateralized or backstopped) consisting of Indebtedness for
borrowed money, Capitalized Lease Obligations and Disqualified Stock of the
Borrower and the Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)                                                       any net after-tax
extraordinary, nonrecurring or unusual gains or losses or income or expense or
charge (less all fees and expenses relating thereto), any severance, relocation
or other restructuring expenses, any expenses related to any New Project or any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to facility
closing costs, facility rebranding costs, curtailments or modifications to
pension and post-retirement employee benefit plans, excess pension charges,
acquisition integration costs,

 

16

--------------------------------------------------------------------------------



 

facility opening costs, project and contract start-up costs, business
optimization costs, recruiting costs, signing, retention or completion bonuses,
and expenses or charges related to any offering of Equity Interests or debt
securities of the Borrower, Holdings or any Parent Entity, any Investment,
acquisition, Disposition, recapitalization or incurrence, issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions or the Repricing Date Transactions (including any
costs relating to auditing prior periods, any transition-related expenses, and
Transaction Expenses incurred before, on or after the Closing Date), in each
case, shall be excluded,

 

(ii)                                                    any net after-tax income
or loss from Disposed of, abandoned, closed or discontinued operations or fixed
assets and any net after-tax gain or loss on the Dispositions of Disposed of,
abandoned, closed or discontinued operations or fixed assets shall be excluded,

 

(iii)                                                 any net after-tax gain or
loss (less all fees and expenses or charges relating thereto) attributable to
business Dispositions or asset Dispositions other than in the ordinary course of
business (as determined in good faith by the management of the Borrower) shall
be excluded,

 

(iv)                                                any net after-tax income or
loss (less all fees and expenses or charges relating thereto) attributable to
the early extinguishment of indebtedness, Swap Agreements or other derivative
instruments shall be excluded,

 

(v)                                                   (A)             the Net
Income for such period of any person that is not a subsidiary of such person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof (other than an Unrestricted
Subsidiary of such referent person) in respect of such period and (B) the Net
Income for such period shall include any dividend, distribution or other payment
in cash (or to the extent converted into cash) received by the referent person
or a subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) from any person in excess of, but without duplication of, the amounts
included in subclause (A),

 

(vi)                                                the cumulative effect of a
change in accounting principles during such period shall be excluded,

 

(vii)                                             effects of purchase accounting
adjustments (including the effects of such adjustments pushed down to such
person and its subsidiaries and including the effects of adjustments to
(A) deferred rent, (B) Capitalized Lease Obligations or other obligations or
deferrals attributable to capital spending funds with suppliers or (C) any other
deferrals of income) in component amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

 

17

--------------------------------------------------------------------------------



 

(viii)                                          any impairment charges or asset
write-offs, in each case pursuant to GAAP, and the amortization of intangibles
and other fair value adjustments arising pursuant to GAAP, shall be excluded,

 

(ix)                                                any noncash compensation
charge or expenses realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans, or grants or sales of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights shall be excluded,

 

(x)                                                   accruals and reserves that
are established or adjusted within twelve months after the Closing Date and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

 

(xi)                                                noncash gains, losses,
income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretation shall be excluded,

 

(xii)                                             any gain, loss, income,
expense or charge resulting from the application of any LIFO method shall be
excluded,

 

(xiii)                                          any noncash charges for deferred
tax asset valuation allowances shall be excluded,

 

(xiv)                                         any currency translation gains and
losses related to currency remeasurements of Indebtedness, and any net loss or
gain resulting from Swap Agreements for currency exchange risk, shall be
excluded,

 

(xv)                                            any deductions attributable to
minority interests shall be excluded,

 

(xvi)                                         (A) the noncash portion of
“straight-line” rent expense shall be excluded, (B) the cash portion of
“straight-line” rent expense which exceeds the amount expensed in respect of
such rent expense shall be included, (C) the noncash amortization of tenant
allowances shall be excluded, (D) cash received from landlords for tenant
allowances shall be included and (E) to the extent not already included in Net
Income, the cash portion of sublease rentals received shall be included (for the
avoidance of doubt, the net effect of the adjustments in this clause (xvi) as
well as any related adjustments pursuant to clause (vii) above shall be to
compute rent expense and rental income on a cash basis for purposes of
determining Consolidated Net Income),

 

(xvii)                                      (A) to the extent covered by
insurance and actually reimbursed, or, so long as such person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(x) not denied by the applicable carrier in writing within 180 days and (y) in
fact reimbursed within 365 days following the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded; and (B) amounts estimated in good faith
to be received from insurance in

 

18

--------------------------------------------------------------------------------



 

respect of lost revenues or earnings in respect of liability or casualty events
or business interruption shall be included (with a deduction for amounts
actually received up to such estimated amount to the extent included in Net
Income in a future period),

 

(xviii)                                   without duplication, an amount equal
to the amount of distributions actually made to any parent or equity holder of
such person in respect of such period in accordance with
Section 6.06(b)(v) shall be included as though such amounts had been paid as
income taxes directly by such person for such period,

 

(xix)                                         Capitalized Software Expenditures
shall be excluded, and

 

(xx)                                            any other costs, expenses or
charges resulting from facility closures or  sales, including income (or losses)
from such facility closures or sales, shall be excluded.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any impairment or amortization of the amount of intangible assets
since the Closing Date, determined on a consolidated basis in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to Sections
5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma Basis after giving
effect to any acquisition or Disposition of a person or assets that may have
occurred on or after the last day of such fiscal quarter.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cumulative Equity Proceeds Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

 

(a)                                 100% of the aggregate net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”)
(including cash and the Fair Market Value (as determined in good faith by the
Borrower) of tangible assets other than cash) received by the Borrower after the
Closing Date from the issue or sale of Equity Interests of the Borrower to
Holdings (excluding, without duplication, Excluded Contributions, Excluded
Equity Proceeds, Permitted Cure Securities (including the Cure Amount) and
Disqualified Stock) including Equity Interests of Holdings (other than
Disqualified Stock) issued upon conversion of Indebtedness or Disqualified Stock
to the extent the Borrower had received the Net Proceeds of such Indebtedness or
Disqualified Stock, plus

 

(b)         100% of the aggregate amount of contributions to the capital of the
Borrower by Holdings or any Parent Entity received in cash and the Fair Market
Value (as determined in good faith by the Borrower) of tangible assets other
than cash after the

 

19

--------------------------------------------------------------------------------



 

Closing Date (other than Excluded Contributions, Excluded Equity Proceeds,
Permitted Cure Securities (including the Cure Amount) and Disqualified Stock).

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date of
determination, an amount (which shall not be less than zero in the aggregate)
determined on a cumulative basis equal to:

 

(a)                                 the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for each Excess Cash Flow Period; plus

 

(b)         for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of the Excess Cash Flow for such Excess
Cash Flow Interim Period; plus

 

(c)          an amount (which may be negative) equal to (i) the Retained
Percentage of Year To Date Excess Cash Flow for such Excess Cash Flow Period
minus (ii) the aggregate of all amounts, if any, added pursuant to clause
(b) above during any Excess Cash Flow Period.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits and (b) gross accounts receivable comprising part of the
Securitization Assets subject to such Permitted Securitization Financing.

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions or the Repricing Date Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv), (a)(v) and (a)(vii) of the definition of such term.

 

“Debt Fund Affiliate Lender” shall mean entities managed by any of the Investors
or funds advised by the Investors’ affiliated management companies that are
primarily engaged in, or advise funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or

 

20

--------------------------------------------------------------------------------



 

securities in the ordinary course and for which no personnel making investment
decisions in respect of any equity fund which has a direct or indirect equity
investment in Holdings, the Borrower or the Subsidiaries has the right to make
any investment decisions.

 

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

 

“Declining Lender” shall have the meaning assigned to such term in
Section 2.10(c)(i).

 

“Deemed Date” shall have the meaning assigned to such term in Section 6.01.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged

 

21

--------------------------------------------------------------------------------



 

with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.23(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

 

“Designated Noncash Consideration” shall mean the Fair Market Value (as
determined in good faith by the Borrower) of noncash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Noncash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or cash equivalents received in connection with a
subsequent disposition of such Designated Noncash Consideration.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset, and “Disposition” and “Disposal” shall have meanings
correlative thereto.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the Latest Maturity
Date in effect at the time of issuance thereof (provided that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock). 
Notwithstanding the foregoing: (i) any Equity Interests issued to any employee
or to any plan for the benefit of employees of the Borrower or the Subsidiaries
or by any such plan to such employees shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability and (ii) any class of Equity
Interests of such person that by its terms authorizes such person to satisfy

 

22

--------------------------------------------------------------------------------



 

its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Dividends” shall have the meaning assigned to such term in Section 6.06.

 

“Dollar” and “$” shall mean lawful money of the United States of America.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiv) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)                                                       provision for Taxes
based on income, profits or capital of the Borrower and the Subsidiaries for
such period, including, without limitation, state, franchise and similar taxes
and foreign withholding taxes (including penalties and interest related to taxes
or arising from tax examinations),

 

(ii)                                                    Interest Expense (and to
the extent not included in Interest Expense, (x) all cash dividend payments
(excluding items eliminated in consolidation) on any series of preferred stock
or Disqualified Stock and (y) costs of surety bonds in connection with financing
activities) of the Borrower and the Subsidiaries for such period,

 

(iii)                                                 depreciation and
amortization expenses of the Borrower and the Subsidiaries for such period
including, without limitation, the amortization of intangible assets, deferred
financing fees, capitalized contract incentives, Capitalized Software
Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits,

 

(iv)                                                business optimization
expenses and other restructuring charges or reserves (which, for the avoidance
of doubt, shall include, without limitation, the effect of inventory
optimization programs, facility closure, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges) and Pre-Opening Expenses,

 

(v)                                                   any other noncash charges;
provided that, for purposes of this subclause (v) of this clause (a), any
noncash charges or losses shall be treated as cash charges or

 

23

--------------------------------------------------------------------------------



 

losses in any subsequent period during which cash disbursements attributable
thereto are made (but excluding, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period),

 

(vi)                                                the amount of management,
consulting, monitoring, transaction, advisory and similar fees and related
expenses paid to the Investors or any Investor Affiliate (or any accruals
related to such fees and related expenses) during such period not in
contravention of this Agreement,

 

(vii)                                             any expenses or charges (other
than depreciation or amortization expense as described in the preceding clause
(iii)) related to any issuance of Equity Interests, Investment, acquisition, New
Project, Disposition, loan origination, recapitalization or the incurrence,
modification or repayment of Indebtedness permitted to be incurred by this
Agreement (including a refinancing thereof) (whether or not successful),
including (w) such fees, expenses or charges related to the Senior Secured
Notes, the First Amendment, the Second Amendment and this Agreement, (x) any
amendment or other modification of the Obligations or other Indebtedness and
(y) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Securitization Financing,

 

(viii)                                          the amount of loss or discount
on sale of assets to a Special Purpose Securitization Subsidiary in connection
with a Permitted Securitization Financing, including amortization of loan
origination costs and amortization of portfolio discounts,

 

(ix)                                                any costs or expense
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or a Subsidiary
Loan Party (other than contributions received from the Borrower or another
Subsidiary Loan Party) or net cash proceeds of an issuance of Equity Interests
of the Borrower (other than Disqualified Stock),

 

(x)                                                   any payment for
termination fees in respect of the termination of the HandsOn Management
Agreements and payments in connection therewith, including any net present value
of future payments,

 

(xi)                                                the amount of any loss
attributable to a New Project, until the date that is 12 months after the date
of completing the construction, acquisition, assembling or creation of such New
Project, as the case may be; provided that (A) such losses are reasonably
identifiable and factually supportable and certified by a Responsible Officer of
the Borrower and (B) losses attributable to such New Project after 12 months
from the date of completing such construction, acquisition, assembling or
creation, as the case may be, shall not be included in this clause (xi),

 

(xii)                                             with respect to any joint
venture that is not a Subsidiary and solely to the extent relating to any net
income referred to in clause (v) of the definition of “Consolidated Net Income,”
an amount equal to the proportion of those items described

 

24

--------------------------------------------------------------------------------



 

in clauses (i) and (ii) above relating to such joint venture corresponding to
the Borrower’s and the Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Subsidiary),

 

(xiii)                                          [reserved], and

 

(xiv)                                         all adjustments of the nature used
in connection with the calculation of “Further Adjusted EBITDA” as set forth in
“Summary Unaudited Pro Forma Financial and Other Information of Exela” under
“Summary” in the Senior Secured Notes Offering Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such period,

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) noncash items increasing
Consolidated Net Income of the Borrower and the Subsidiaries for such period
(but excluding the recognition of deferred revenue or any such items (A) in
respect of which cash was received in a prior period or will be received in a
future period or (B) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges that reduced EBITDA in any prior period).

 

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, Dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA for the fiscal quarter ended June 30, 2016 shall be deemed to
be $83,129,000 million, EBITDA for the fiscal quarter ended September 30, 2016
shall be deemed to be $83,614,000 million, EBITDA for the fiscal quarter ended
December 31, 2016 shall be deemed to be $89,054,000 million and EBITDA for the
fiscal quarter ended March 31, 2017 shall be deemed to be $97,571,000 million.

 

“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

25

--------------------------------------------------------------------------------



 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, and natural resources such as flora and fauna.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority relating to the environment, the prevention, abatement or
elimination of pollution, preservation or reclamation of natural resources, the
generation, management (including handling, treatment, labeling, storage, and
transportation), Release or threatened Release of, or exposure to, any Hazardous
Material, or to human health and safety (to the extent related to exposure to
Hazardous Materials).

 

“Equity Contribution” shall mean, in connection with the consummation of the
Business Combination, the contribution by Parent, directly or indirectly, of at
least $275,000,000 to the Borrower in the form of common equity, or other Equity
Interests on terms reasonably acceptable to the Administrative Agent (it being
understood that contributions in the form of perpetual preferred stock are
acceptable to the Administrative Agent so long as such perpetual preferred stock
does not include a cash dividend feature); provided that no less than
$175,000,000 of the Equity Contribution shall be in the form of common equity;
provided, further, that the Investors shall directly or indirectly (whether by
contract or otherwise) control not less than 60% of the voting and economic
interests in Parent on the Closing Date after giving effect to the Transactions.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the failure of any Plan 
to meet the minimum funding standard of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination

 

26

--------------------------------------------------------------------------------



 

of any Plan; (e) the receipt by Holdings, the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention, or the institution by the PBGC of proceedings, to terminate any
Plan or to appoint a trustee to administer any Plan; (f) the incurrence by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status  within the meaning of Section 432 of the Code or Section 305 of ERISA;
or (h) the imposition of liability on Holdings, the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Rate” shall mean for any Interest Period as to any Eurocurrency
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period (the rate referenced in this clause (i), the “Eurocurrency Screen Rate”),
or (ii) in the event the Eurocurrency Screen Rate does not appear on such
page or service or if such page or service shall cease to be available, then the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the Eurocurrency Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if Eurocurrency Rates are quoted under either of
the preceding clauses (i) or (ii), but there is no such quotation for the
Interest Period elected, the Eurocurrency Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.

 

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

27

--------------------------------------------------------------------------------



 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Screen Rate” shall have the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication, (A):

 

(a)                                 Debt Service for such Excess Cash Flow
Period (provided that with respect to any such amounts to be paid after the
close of such Excess Cash Flow Period, any amount so deducted shall not be
deducted again in a subsequent Excess Cash Flow Period), reduced by the
aggregate principal amount of voluntary prepayments of Consolidated Debt (other
than prepayments of the Loans) that would otherwise constitute scheduled
principal amortization during such Excess Cash Flow Period;

 

(b)         the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans and Other First Lien Debt) during such
Excess Cash Flow Period, in each case to the extent not financed, or intended to
be financed, using the proceeds of, without duplication, the incurrence of
Indebtedness, the sale or issuance of any Equity Interests, any Cumulative
Equity Proceeds Amount or any Net Proceeds not otherwise required to prepay the
Loans pursuant to Section 2.11 or the definition of the term “Net Proceeds,” in
each case, to the extent that the amount of such prepayment is not already
reflected in Debt Service;

 

(c)          (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments, intercompany Investments
in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)), in each
case, to the extent not financed with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to Section 2.11 or the definition of the
term “Net Proceeds” (less any amounts received in respect thereof as a return of
capital);

 

28

--------------------------------------------------------------------------------



 

(d)         Capital Expenditures that the Borrower or any Subsidiary shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that (i) any amount so
deducted that will be paid after the close of such Excess Cash Flow Period shall
not be deducted again in a subsequent Excess Cash Flow Period, and (ii) the
Borrower shall deliver a certificate to the Administrative Agent not later than
the date that financial statements are required to be delivered after the end of
such Excess Cash Flow Period pursuant to Section 5.04(a) or (b), signed by a
Responsible Officer of the Borrower and certifying that such Capital
Expenditures and the delivery of the related equipment will be made in the
following Excess Cash Flow Period; provided, further, that if any such Capital
Expenditures so deducted are either (A) not so made in the following Excess Cash
Flow Period or (B) made in the following Excess Cash Flow Period with the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests, any component of Available Free Cash Flow
Amount (which, in the case of Cumulative Retained Excess Cash Flow Amount, only
to the extent attributable to a time prior to such Excess Cash Flow Period) or
any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds,” the amount of such
Capital Expenditures not so made or so financed shall be added to the
calculation of Excess Cash Flow in such following Excess Cash Flow Period;

 

(e)          Taxes paid in cash by Holdings, the Borrower and the Subsidiaries
on a consolidated basis during such Excess Cash Flow Period or that will be paid
within nine months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

 

(f)           an amount equal to any increase in Working Capital of the Borrower
and the Subsidiaries for such Excess Cash Flow Period;

 

(g)          cash expenditures made in respect of Swap Agreements during such
Excess Cash Flow Period, to the extent not reflected in the computation of
EBITDA or Cash Interest Expense;

 

(h)         permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Borrower to Holdings during such Excess Cash Flow
Period and permitted dividends paid by any Subsidiary to any person other than
the Borrower or any of the Subsidiaries during such Excess Cash Flow Period, in
each case in accordance with Section 6.06 (other than any permitted dividends or
distributions made under Section 6.06(h));

 

(i)             without duplication of any exclusions to the calculation of
Consolidated Net Income or EBITDA, amounts paid in cash during such Excess Cash
Flow Period on account of (A) items that were accounted for as noncash
reductions of Net Income in determining Consolidated Net Income or as noncash
reductions of Consolidated Net

 

29

--------------------------------------------------------------------------------



 

Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

 

(j)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

 

(k)   the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

 

plus, without duplication, (B):

 

(a)           an amount equal to any decrease in Working Capital of the Borrower
and the Subsidiaries for such Excess Cash Flow Period;

 

(b)   all proceeds received during such Excess Cash Flow Period of Capitalized
Lease Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);

 

(c)   all amounts referred to in clause (A)(c) or (A)(d) above to the extent
funded with, without duplication, (i) the proceeds of the sale or issuance of
Equity Interests of, or capital contributions to, the Borrower after the Closing
Date, (ii) any amount that would have constituted Net Proceeds under clause
(a) of the definition of the term “Net Proceeds” if not so spent or (iii) any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period), in each case to the extent there is a
corresponding deduction from Excess Cash Flow above;

 

(d)   to the extent any permitted Capital Expenditures referred to in clause
(A)(d) above and the delivery of the related equipment do not occur in the
following Excess Cash Flow Period specified in the certificate of the Borrower
provided pursuant to clause (A)(d) above, the amount of such Capital
Expenditures that were not so made in such following Excess Cash Flow Period;

 

30

--------------------------------------------------------------------------------



 

(e)   cash payments received in respect of Swap Agreements during such Excess
Cash Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

 

(f)    any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b);

 

(g)   to the extent deducted in the computation of EBITDA, cash interest income;
and

 

(h)   the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period;

 

provided that, for purposes of calculating Cumulative Retained Excess Cash Flow
Amount for any Excess Cash Flow Interim Period, Excess Cash Flow Period as used
in this definition shall be deemed to be Excess Cash Flow Interim Period.

 

“Excess Cash Flow Interim Period” shall mean (x) during any Excess Cash Flow
Period, any one, two or three quarter period (taken as one accounting period)
(a) commencing on the later of (i) the end of the immediately preceding Excess
Cash Flow Period and (ii) if applicable, the end of any prior Excess Cash Flow
Interim Period occurring during the same Excess Cash Flow Period and (b) ending
on the last day of the most recently ended fiscal quarter (other than the last
day of the fiscal year) during such Excess Cash Flow Period for which financial
statements are available and (y) during the period from the Closing Date until
the beginning of the first Excess Cash Flow Period, any period commencing on the
Closing Date and ending on the last day of the most recently ended fiscal
quarter for which financial statements are available.

 

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2018 and (b) each fiscal year of the Borrower ended thereafter.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contributions” shall mean cash, Permitted Investments or other assets
(valued at their Fair Market Value as determined in good faith by the Borrower)
received by the Borrower after the Closing Date from:

 

(a)           contributions in respect of its common stock, and

 

(b)   the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee

 

31

--------------------------------------------------------------------------------



 

benefit plan or agreement of the Borrower or any of its Subsidiaries) of
Qualified Equity Interests of the Borrower to Holdings,

 

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower; provided that,
notwithstanding anything to the contrary, Excluded Contributions shall not
include any amounts included in Cumulative Equity Proceeds Amount, any Excluded
Equity Proceeds and any Permitted Cure Securities (including the Cure Amount).

 

“Excluded Equity Proceeds” shall mean, during any fiscal year, the net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”)
received by Holdings or any Parent Entity during such fiscal year from the sales
and issuance of its Qualified Equity Interests so long as (a) all such proceeds
are contributed in cash to the Borrower, (b) none of such proceeds are included
in Cumulative Equity Proceeds Amount (or otherwise in the calculation of
Available Free Cash Flow Amount), Excluded Contributions or Cure Amount, and
(c) such Equity Interests are not Permitted Cure Securities.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.11(g).

 

“Excluded Securities” shall mean any of the following:

 

(a)           any Equity Interests or Indebtedness with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

 

(b)           in the case of any pledge of voting Equity Interests of any CFC or
FSHCO (in each case, that is owned directly by the Borrower or a Subsidiary Loan
Party) to secure the Obligations, any voting Equity Interest of such CFC or
FSHCO in excess of 65% of the outstanding voting Equity Interests;

 

(c)           any Equity Interests or Indebtedness to the extent the pledge
thereof would be prohibited by any Requirement of Law;

 

(d)           any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholder agreement or (ii) any other contractual obligation with
an unaffiliated third party not in violation of Section 6.09(b) binding on such
assets on the Closing Date or on the date of acquisition thereof and not entered
into in contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i)), (B) any
organizational documents, joint venture agreement or shareholder agreement (or
other contractual obligation referred to in subclause (A)(ii) above) prohibits
such a pledge

 

32

--------------------------------------------------------------------------------



 

without the consent of any other party; provided that this clause (B) shall not
apply if (1) such other party is a Loan Party or a Wholly Owned Subsidiary or
(2) consent has been obtained to consummate such pledge (it being understood
that the foregoing shall not be deemed to obligate the Borrower or any
Subsidiary to obtain, or to seek to obtain, any such consent) and shall only
apply for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Loan Party or a Wholly Owned Subsidiary) to any organizational documents,
joint venture agreement or shareholder agreement governing such Equity Interests
(or other contractual obligation referred to in subclause (A)(ii) above) the
right to terminate its obligations thereunder;

 

(e)           any Equity Interests of any Immaterial Subsidiary, any
Unrestricted Subsidiary or any Special Purpose Securitization Subsidiary;

 

(f)            any Equity Interests of any Subsidiary of, or other Equity
Interests owned by, a Foreign Subsidiary that is a CFC or FSHCO;

 

(g)           any Equity Interests of any Subsidiary to the extent that the
pledge of such Equity Interests could reasonably be expected to result in
material adverse tax consequences to the Borrower or any Subsidiary as
determined in good faith by the Borrower in consultation with the Administrative
Agent;

 

(h)           any Equity Interests or Indebtedness that are set forth on
Schedule 1.01(a) to the Original Credit Agreement or that have been identified
on or prior to the Closing Date in writing to the Agent by a Responsible Officer
of the Borrower and agreed to by the Administrative Agent in writing;

 

(i)            (x) any Equity Interests owned by Holdings, other than Equity
Interests in the Borrower and (y) any Indebtedness owned by Holdings to the
extent permitted to be incurred under Section 6.08; and

 

(j)            any Margin Stock.

 

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

 

(a)           each Immaterial Subsidiary,

 

(b)           each Domestic Subsidiary that is not a Wholly Owned Subsidiary
(for so long as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)           each Domestic Subsidiary that is prohibited from Guaranteeing the
Obligations by any Requirement of Law or that would require consent, approval,
license or authorization of a Governmental Authority to Guarantee the
Obligations (unless such consent, approval, license or authorization has been
received); provided that, for the avoidance of doubt, such Domestic Subsidiary
shall have no obligation to seek such consent, approval, license or
authorization,

 

33

--------------------------------------------------------------------------------



 

(d)           each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09(c) (and for so long as such
restriction or any replacement or renewal thereof is in effect),

 

(e)           any Special Purpose Securitization Subsidiary,

 

(f)            any Foreign Subsidiary (i) that is a CFC or (ii) FSHCO,

 

(g)           any Domestic Subsidiary (i) that is a FSHCO or (ii) that is a
direct or indirect Subsidiary of a CFC,

 

(h)           any other Domestic Subsidiary with respect to which, (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of or granting Liens required by the
Security Documents to secure the Obligations are likely to be excessive in
relation to the value to be afforded thereby or (y) providing such a Guarantee
or granting such Liens would result in material adverse tax consequences as
determined in good faith by the Borrower in consultation with the Administrative
Agent, and

 

(i)            each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, the following taxes,
including interest, penalties or other additions thereto:

 

(a)           income taxes imposed on (or measured by) its net income or
franchise taxes imposed on (or measured by) its net income by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, including, in the case of each of the foregoing, any
political subdivision thereof,

 

34

--------------------------------------------------------------------------------



 

(b)           any branch profits taxes or any similar tax imposed by any
jurisdiction described in clause (a) above,

 

(c)           any withholding tax that is attributable to a Lender’s failure to
comply with Section 2.17(e),

 

(d)           any United States of America federal withholding tax pursuant to a
law that is in effect and would apply to amounts payable hereunder by or on
account of the Borrower at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office), other than pursuant to an
assignment request by the Borrower under Section 2.19, and

 

(e)           any United States of America withholding tax that is imposed as a
result of such recipient’s failure to comply with the requirements to establish
an exemption from such withholding tax pursuant to FATCA.

 

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts or indemnification
payments from a Loan Party with respect to any such withholding tax pursuant to
Section 2.17 or (ii) such withholding tax shall have resulted from the making of
any payment to a location other than the office designated by the Administrative
Agent or such Lender for the receipt of payments of the applicable type.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.09(f).

 

“Existing Credit Agreements” shall mean, collectively,  (i) the First Lien
Credit Agreement, dated as of October 31, 2014, among SourceHOV, SourceHOV LLC,
the lenders party thereto, Morgan Stanley Bank, N.A., as an L/C Issuer, and
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent, (ii) the Second Lien Credit Agreement, dated as of October 31, 2014,
among SourceHOV, SourceHOV LLC, the lenders party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent and collateral agent, (iii) the
Credit Agreement, dated as of April 29, 2016, among FTS Parent Inc., the lenders
party thereto and Bank of America, N.A., as administrative agent, (iv) the
Credit Agreement, dated as of June 30, 2016, among TransCentra, Inc. and Opus
Bank, (v) the First Lien Credit Agreement, dated as of October 1, 2013, among
Novitex Intermediate, LLC, Novitex Acquisition, LLC, the lenders party thereto,
and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent, and (vi) the Second Lien Credit Agreement, dated as of
October 1, 2013, among Novitex Intermediate, LLC, Novitex Acquisition, LLC, the
lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent, in each case, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(c) to the Original Credit Agreement, which shall each be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date.

 

35

--------------------------------------------------------------------------------



 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.20(e).

 

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

 

“Facility” shall mean a category of Commitments and extensions of credits
thereunder.  For purposes hereof, each of the following comprises a separate
Facility: (a) the Revolving Facility Commitments established on the Closing Date
and the extensions of credit thereunder and (b) the Term B Loans in effect on
the Repricing2019 Effective Date.

 

“Fair Market Value” shall mean, with respect to any asset, group of assets or
property, on any date of determination, the price that could be negotiated in an
arm’s-length transaction between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the Closing Date
(or any amended or successor provisions that are substantively similar and not
materially more onerous to comply with), any regulations thereunder or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any applicable intergovernmental
agreements, treaties or conventions entered into in connection with the
implementation of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter, dated as of February 21, 2017, by and
among Parent, Royal Bank of Canada, RBC Capital Markets, LLC, Credit Suisse AG,
Cayman Islands Branch, Credit Suisse Securities (USA) LLC, Natixis, New York
Branch, Natixis Securities Americas LLC, KKR Capital Markets LLC and KKR
Corporate Lending LLC, as such Fee Letter may be amended, restated, supplemented
or otherwise modified from time to

 

36

--------------------------------------------------------------------------------



 

time by the parties thereto or any replacement fee letter entered into between
the Borrower and the Administrative Agent from time to time.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

 

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other officer with reasonably equivalent duties of such person.

 

“First Amendment” shall have the meaning assigned to such term in the recitals
hereto.

 

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit D to the Original Credit
Agreement, or such other customary form reasonably acceptable to the
Administrative Agent and the Borrower, in each case, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party relating thereto) and (ii) evidence of flood insurance as required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

37

--------------------------------------------------------------------------------



 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit obligations other than Letter of Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized or backstopped in
accordance with the terms hereof.

 

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Sections 3.13(a), 3.20, 5.03, 5.07 and 6.02(e), to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

38

--------------------------------------------------------------------------------



 

“Guarantors” shall mean the Loan Parties other than the Borrower.

 

“HandsOn Management Agreement” shall mean the SourceHOV Consulting Agreement and
any other management agreement existing on the Closing Date among investment
funds managed by Affiliates of HandsOn Global Management, LLC, on the one hand,
and the Borrower and/or any of its Subsidiaries, on the other.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents that are subject to regulation
or can give rise to liability under any Environmental Law, including explosive
or radioactive substances, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, and radon gas.

 

“HCM Group” shall have the meaning assigned to such term in the recitals hereto.

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (First Lien), dated as of the Closing Date, as may be amended,
amended and restated, supplemented, reaffirmed or otherwise modified from time
to time, between Holdings and the Collateral Agent.

 

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c).

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Sections 5.04(a) or 5.04(b), have assets with a value in excess of 5% of the
Consolidated Total Assets or revenues representing in excess of 5% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all other Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 10% of the Consolidated
Total Assets or revenues representing in excess of 10% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date; provided
that the Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof. Each
Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01(b) to the Original Credit Agreement, and the Borrower shall update
such Schedule from time to time after the Closing Date as necessary to reflect
all Immaterial Subsidiaries at such time (the selection of Subsidiaries to be
added to or removed from such Schedule to be made as the Borrower may
determine).

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

 

39

--------------------------------------------------------------------------------



 

“Incremental Amount” shall mean, at any time, the sum of:

 

(i)                                                       the excess (if any) of
(a) $225,000,000 over (b) the sum of (x) the aggregate outstanding principal
amount of all Incremental Term Loans and Incremental Revolving Facility
Commitments, in each case incurred or established after the Closing Date and
outstanding at such time pursuant to Section 2.20 utilizing this clause
(i) (other than Incremental Term Loans and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) and (y) the aggregate principal amount of Indebtedness outstanding
pursuant to Section 6.01(y) at such time that was incurred utilizing this clause
(i); plus

 

(ii)                                                    any amounts so long as
immediately after giving effect to the establishment of the commitments in
respect thereof (or, at the option of the Borrower, immediately after giving
effect to the incurrence of the Incremental Loans thereunder) utilizing this
clause (ii) (and assuming such Incremental Revolving Facility Commitments
established at such time utilizing this clause (ii) are fully drawn unless such
commitments have been drawn or have otherwise been terminated), (a) in the case
of Incremental Loans secured by Liens on the Collateral that rank pari passu in
right of security with the Liens on the Collateral securing the Term B Loans or
the Initial Revolving Facility Loans, the Net First Lien Leverage Ratio on a Pro
Forma Basis is not greater than 3.75 to 1.00 and (b) in the case of Incremental
Loans secured by Liens on the Collateral that rank junior in right of security
to the Liens on the Collateral securing the Term B Loans and the Initial
Revolving Facility Loans, the Net Secured Leverage Ratio on a Pro Forma Basis is
not greater than 4.00 to 1.00; provided that, for purposes of this clause (ii),
net cash proceeds of Incremental Loans incurred at such time shall not be netted
against the applicable amount of Consolidated Debt for purposes of such
calculation of the Net First Lien Leverage Ratio or the Net Secured Leverage
Ratio at such time; plus

 

(iii)                                                 the aggregate amount of
all voluntary prepayments of Term B Loans outstanding on the Closing Date and
Revolving Facility Loans pursuant to Section 2.11(a) (and accompanied by a
reduction of Revolving Facility Commitments pursuant to Section 2.08(b) in the
case of a prepayment of Revolving Facility Loans) made prior to such time except
to the extent funded with the proceeds of long-term Indebtedness (other than
revolving Indebtedness);

 

provided that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or
(iii) above and (B) any calculation of the Net First Lien Leverage Ratio or the
Net Secured Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above
may be determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i) or
(iii) above.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

40

--------------------------------------------------------------------------------



 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Facility Loan.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Facility Loans to the Borrower.

 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

 

“Incremental Revolving Facility Loans” shall mean (i) Revolving Facility Loans
made by one or more Revolving Facility Lenders to the Borrower pursuant to an
Incremental Revolving Facility Commitment to make additional Initial Revolving
Facility Loans and (ii) to the extent permitted by Section 2.20 and provided for
in the relevant Incremental Assumption Agreement, Other Revolving Facility Loans
(including in the form of Extended Revolving Loans or Replacement Revolving
Loans, as applicable), or (iii) any of the foregoing.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(cb) and Section 2.01(d) consisting of
additional Term B Loans and (ii) to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable), or (iii) any of the foregoing..

 

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title

 

41

--------------------------------------------------------------------------------



 

retention agreements relating to property or assets purchased by such person,
(d) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than such obligations accrued in the
ordinary course), to the extent that the same would be required to be shown as a
long term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) Obligations under or in respect of Permitted Securitization
Financings, (E) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (F) obligations in
respect of Third Party Funds, (G) in the case of the Borrower and its
Subsidiaries, (I) all intercompany Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and (II) intercompany liabilities in connection with
the cash management, tax and accounting operations of the Borrower and the
Subsidiaries, (H) obligations under or in respect of the Business Combination
Agreement or (I) any Claims Administration Indebtedness of such person (except
to the extent that any such Claims Administration Indebtedness exceeds the
Claims Administration Investments of such person). The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Joint Lead Arrangers by Parent on or prior to
February 21, 2017 and (ii) the persons as may be identified in writing to the
Administrative Agent by the Borrower from time to time thereafter  (in the case
of this clause (ii), solely in respect of bona fide business competitors of the
Borrower (in the good faith determination of the Borrower)), by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”) which designations
shall not apply retroactively to disqualify any persons that have previously
acquired an assignment or participation in the Loans.

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

42

--------------------------------------------------------------------------------



 

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated June 15, 2017, as modified or supplemented prior to the Closing Date.

 

“Initial Revolving Facility Loan” shall mean a Revolving Facility Loan made
(i) pursuant to the Revolving Facility Commitments in effect on the Closing Date
(as the same may be amended from time to time in accordance with this Agreement)
or (ii) pursuant to any Incremental Revolving Facility Commitment on the same
terms as the Revolving Facility Loans referred to in clause (i) of this
definition.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 9.21.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense, in each case, for the Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07 and substantially in the form of Exhibit B to the Original Credit
Agreement or another form approved by the Administrative Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding amortization of deferred financing fees and original issue discount,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and noncash interest expense attributable to
movement in mark to market of obligations in respect of Swap Agreements or other
derivatives (in each case permitted hereunder) under GAAP, and (b) capitalized
interest of such person, minus interest income for such period.  For purposes of
the foregoing, gross interest expense shall be determined after giving effect to
any net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and

 

43

--------------------------------------------------------------------------------



 

(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
(being the last Business Day of March, June, September and December of each
year).

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or any shorter
period), as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; provided, further,
notwithstanding anything to the contrary contained in this Agreement, the
initial Interest Period with respect to the Term B Loans made or converted on
the Repricing2019 Effective Date shall be the period commencing on the
Repricing2019 Effective Date and ending on the date set forth in the Borrowing
Request delivered in connection with the Repricing Date Transactionslast day of
the then-current Interest Period for the 2018 Term Loans.  Interest shall accrue
from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.

 

“Interpolated Rate” means, in relation to the Eurocurrency Rate, the rate which
results from interpolating on a linear basis between:

 

(a)                                 the applicable Eurocurrency Rate for the
longest period (for which that Eurocurrency Rate is available) which is less
than the Interest Period of that Loan; and

 

(b)                                 the applicable Eurocurrency Rate for the
shortest period (for which that Eurocurrency Rate is available) which exceeds
the Interest Period of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Investment” shall have the meaning set forth in Section 6.04.

 

“Investor” shall mean, collectively,  investment funds managed by Affiliates of
Apollo Global Management, LLC, investment funds managed by Affiliates of HandsOn
Global Management, LLC, and other co-investors in the Equity Interests of Parent
as of the Closing Date.

 

“Investor Affiliates” shall mean each Affiliate of the Investors that is neither
a “portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company”.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

44

--------------------------------------------------------------------------------



 

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

 

“Issuing Bank” shall mean, as the context may require, (i) each Revolving
Facility Lender, (ii) for purposes of the Existing Roll-Over Letters of Credit,
the Issuing Banks set forth on Schedule 1.01(c) to the Original Credit Agreement
and (iii) each other Issuing Bank designated pursuant to Section 2.05(k), in
each case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(j); provided that, in
the case of clause (iii) above, the L/C Commitment with respect to each Issuing
Bank shall be reduced on a ratable basis by the amount of the L/C Commitment
allocated to such new Issuing Bank.  An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

 

“Junior Financing” shall mean any Indebtedness that is subordinated in right of
payment to the Loan Obligations.

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu with the Term B Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, pari passu with, or junior in
priority to, other Liens constituting Junior Liens).

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or authorities, including the binding
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority, in each case having
the force of law.

 

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05.  The
initial aggregate amount of the L/C Commitments of all Issuing Banks is
$30,000,000 (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof) or such larger amount not to exceed the
Revolving Facility Commitment as the Administrative Agent

 

45

--------------------------------------------------------------------------------



 

and the Issuing Banks may agree or such smaller amount as the Borrower and the
Administrative Agent and the Issuing Banks shall agree.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” of any Class shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit applicable to such
Class at such time (calculated, in the case of Alternate Currency Letters of
Credit, based on the Dollar Equivalent thereof) and (b) the aggregate amount of
all L/C Disbursements applicable to such Class that have not yet been reimbursed
by or on behalf of the Borrower at such time (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent thereof). 
The L/C Exposure of any Class of any Revolving Facility Lender at any time shall
be its Applicable Percentage of the total L/C Exposure applicable to such
Class at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“Lender” shall mean each Revolving Facility Lender under the Original Credit
Agreement immediately prior to the Repricing Effective Date (including each
Revolving Facility Lender listed on Schedule 2.01 to the Original Credit
Agreement) and, each 2018 Term Lender and each 2019 Term Lender (in each case,
other than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.20, including, in respect of Letters of Credit, each Issuing Bank.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the
Borrower.

 

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit. 
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

46

--------------------------------------------------------------------------------



 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Subsidiary Guarantee Agreement, the Security Documents, each Incremental
Assumption Agreement (including the First Amendment and the Second Amendment),
any Intercreditor Agreement, any Note issued under Section 2.09(e), and solely
for the purposes of 7.01(c) hereof, the Fee Letter.

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

 

“Local Time” shall mean New York City time; provided that, with respect to any
Alternate Currency Loan, “Local Time” shall mean the local time of the
applicable Lending Office.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.09(b)).

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date after giving effect to the
Transactions together with (a) any new directors whose election by such Boards
of Directors or whose nomination for election by the shareholders of the
Borrower, Holdings or any Parent Entity, as the case may be, was approved by a
vote of a majority of the directors of the Borrower, Holdings or any Parent
Entity, as the case may be, then still in office who were either directors on
the Closing Date after giving

 

47

--------------------------------------------------------------------------------



 

effect to the Transactions or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of the
Borrower, Holdings or any Parent Entity, as the case may be, hired at a time
when the directors on the Closing Date after giving effect to the Transactions
together with the directors so approved constituted a majority of the directors
of the Borrower, Holdings or any Parent Entity, as the case may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $75,000,000; provided that in no event shall any
Permitted Securitization Financing be considered Material Indebtedness.

 

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States of America now or hereafter owned in fee by the
Borrower or any Subsidiary Loan Party and having a Fair Market Value (on a
per-property basis) (as determined in good faith by the Borrower) in excess of
$10,000,000 as of (x) the Closing Date, for Real Property now owned, as
determined by the Pledgor in good faith or (y) the date of acquisition, for Real
Property acquired after the Closing Date, as determined by the purchase price;
provided that “Material Real Property” shall not include (i) any Real Property
in respect of which the Borrower or a Subsidiary Loan Party does not own the
land in fee simple or (ii) any Real Property which the Borrower or a Subsidiary
Loan Party leases to a third party.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.

 

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are identified as such on
Schedule 1.01(e) to the Original Credit Agreement (the “Closing Date Mortgaged
Properties”) and each additional Material Real Property encumbered by a Mortgage
pursuant to Section 5.11.

 

“Mortgages” shall mean any Additional Mortgage and the mortgages, debentures,
hypothecs, deeds of trust, deeds to secure debt, assignments of leases and
rents, and other security documents delivered pursuant to Section 5.11, amended,
amended and restated, supplemented, reaffirmed or otherwise modified from time
to time, with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.

 

48

--------------------------------------------------------------------------------



 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Loan Obligations outstanding as of the last
day of the Test Period most recently ended as of such date (other than Loan
Obligations secured only by Junior Liens) and (y) the aggregate principal amount
of any other Consolidated Debt of the Borrower and its Subsidiaries outstanding
as of the last day of such Test Period that is then secured by Liens on the
Collateral that are Other First Liens less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period  to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP; provided
that the Net First Lien Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any of its Subsidiaries (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any Asset Sale under Section 6.05(h), or any Casualty Event, in
each case, net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, required debt
payments and required payments of other obligations relating to the applicable
asset (other than pursuant hereto), other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrower) as
a result thereof (including, without duplication, the amount of any
distributions in respect thereof pursuant to Section 6.06(b)(iii) or
Section 6.06(b)(v)), (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale or Casualty
Event occurring on the date of such reduction) and (iv) payments made to holders
of minority interests in Subsidiaries that are joint ventures as a result of

 

49

--------------------------------------------------------------------------------



 

such Asset Sale; provided that the Borrower or any Subsidiary may deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly after receipt of any such proceeds setting forth the Borrower’s or such
Subsidiary’s intention to use, or to commit to use, any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions or Investments permitted by
Section 6.04 or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale or Casualty Event giving rise to such
proceeds was contractually committed, in each case, if such certificate shall
have been delivered, within twelve months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent (A) not so used
(or committed to be used) within such twelve-month period or (B) if committed to
be used within such twelve-month period, not so used within 18 months of such
receipt); provided, further, that (x) no net cash proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $2,500,000   (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds) and (y) no
net cash proceeds shall constitute Net Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$5,000,000 (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds); provided, still further, that pending such
reinvestment, such proceeds may be applied to temporarily reduce outstanding
Revolving Facility Loans; and

 

(b)   100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of its Subsidiaries of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Investors.

 

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date and (y) the aggregate
principal amount of any other Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of such Test Period that is then
secured by Liens on the Collateral less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP; provided
that the Net Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

 

“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
aggregate principal amount of any Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less

 

50

--------------------------------------------------------------------------------



 

(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrower and its Subsidiaries as of the last day of such Test
Period, to (B) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided that the Net Total Leverage Ratio shall
be determined for the relevant Test Period on a Pro Forma Basis.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.09(f).

 

“New Project” shall mean (x) each contract or project with respect to new
customers and any expansions of contracts or projects with respect to existing
customers and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions) of business into a new
market.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Novitex” shall have the meaning assigned to such term in the recitals hereto.

 

“Novitex Merger” shall have the meaning assigned to such term in the recitals
hereto.

 

“Novitex Merger Sub” shall have the meaning assigned to such term in the
recitals hereto.

 

“Novitex Parent” shall have the meaning assigned to such term in the recitals
hereto.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

 

“OFAC” shall have the meaning provided in Section 3.23(b).

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
pari passu with the Term B Loans) pursuant to a Permitted Pari Passu
Intercreditor Agreement.

 

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Facility Loans.

 

51

--------------------------------------------------------------------------------



 

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Other Taxes” shall mean any and all present or future stamp, documentary or
similar taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a) (including in the form of Extended Term Loans or Refinancing
Term Loans, as applicable).

 

“Parent” shall have the meaning assigned to such term in the recitals hereto,
together with its successors and assigns.

 

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

 

“Pari First Lien Intercreditor Agreement” shall mean the Pari First Lien
Intercreditor Agreement, dated as of the Closing Date, by and among Royal Bank
of Canada, as Collateral Agent (as defined therein), Royal Bank of Canada, as
Administrative Agent (as defined therein), Royal Bank of Canada, as Initial
Other Authorized Representative (as defined therein), and each additional
Authorized Representative (as defined therein) from time to time party thereto,
as such document may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

 

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties, in a form reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time to the extent required by
Section 5.04(f).

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’

 

52

--------------------------------------------------------------------------------



 

qualifying shares) not previously held by the Borrower and its Subsidiaries in,
or merger, consolidation or amalgamation with, a person or division, line of
business or individual facility of a person (or any subsequent investment made
in a person or division, line of business or individual facility previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (i) no Event of Default under clause (b), (c), (h) or (i) of
Section 7.01 shall have occurred and be continuing or would result therefrom,
provided, however, that with respect to a proposed acquisition pursuant to an
executed acquisition agreement, at the option of the Borrower, the determination
of whether such an Event of Default shall exist shall be made solely at the time
of the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in all
material respects in accordance with applicable laws; (iii) [reserved]; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.11, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; and (vi) the aggregate cash consideration in respect of
such acquisitions and investments by the Borrower or a Subsidiary Loan Party in
assets that are not owned by the Borrower or Subsidiary Loan Parties or in
Equity Interests in persons that are not Subsidiary Loan Parties or do not
become Subsidiary Loan Parties, in each case upon consummation of such
acquisition, shall not exceed, the greater of (x) $40,000,000 and (y) 0.12 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period (excluding for purposes of the calculation in this clause (vi), (A) any
such assets or Equity Interests that are no longer owned by the Borrower or any
of its Subsidiaries and (B) acquisitions and investments made at a time when,
immediately after giving effect thereto, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed 2.72 to 1.00, which acquisitions and investments
shall be permitted under this clause (vi) without regard to such calculation).

 

“Permitted Cure Security” shall mean Equity Interests of the Borrower, Holdings
or any Parent Entity issued pursuant to the Cure Right other than Disqualified
Stock.

 

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

 

“Permitted Holders” shall mean (i) the Co-Investors (and each person to whom any
Co-Investor transfers Equity Interests of the Borrower, Holdings or any Parent
Entity in connection with the primary equity syndication following the Closing
Date), (ii) any person that has no material assets other than the Equity
Interests of the Borrower, Holdings or any Parent Entity  and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i) and this clause (ii), beneficially
owns more than 50% on a fully diluted basis of the voting Equity Interests
thereof and (iii) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clause (i) and clause (ii) and
that, directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights

 

53

--------------------------------------------------------------------------------



 

proportional to the percentage of ownership interests held or acquired by such
member and (2) no person or other “group” (other than the other Permitted
Holders specified in clause (i) and clause (ii)) beneficially owns more than 50%
on a fully diluted basis of the voting Equity Interests held by the Permitted
Holder Group.

 

“Permitted Investments” shall mean:

 

(a)   direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

 

(b)   time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

 

(c)   repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)   commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s or A 1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

 

(e)   securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

 

(g)   money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

54

--------------------------------------------------------------------------------



 

(h)   time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and

 

(i)    instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States of America to
the extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (and other Loan Obligations that are pari passu with the Term B Loans)
(including, for the avoidance of doubt, junior Liens pursuant to
Section 2.20(b)(ii) or (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such liens,
as determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any of the Subsidiaries as an Assignee, as accepted by the Administrative Agent
(if required by Section 9.04) in the form of Exhibit G to the Original Credit
Agreement or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).

 

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Loans (and other Loan Obligations that are pari passu with the Term B
Loans), either (as the Borrower shall elect) (x) the Pari First Lien
Intercreditor Agreement, (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such pari passu Liens than the Pari First
Lien Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a pari
passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such liens, as
determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

 

55

--------------------------------------------------------------------------------



 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the earlier of (x) the final maturity date of the
Indebtedness being Refinanced and (y)  the Latest Maturity Date in effect at the
time of incurrence thereof and (ii) the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the lesser
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) on
terms in the aggregate that are substantially similar to, or not materially less
favorable to the Secured Parties than, the Indebtedness being refinanced or on
terms otherwise permitted by Section 6.02.

 

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold to or
transferred or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets (including conduit and warehouse financings) and any Swap
Agreements entered into in connection with such Securitization Assets; provided
that recourse to the Borrower or any Subsidiary (other than the Special Purpose
Securitization Subsidiaries) in connection with such transactions shall be
limited to the extent customary (as determined by the Borrower in good faith)
for similar transactions in the applicable jurisdictions (including, to the
extent applicable, in a manner consistent with the delivery of a “true
sale”/”absolute transfer” opinion with respect to any transfer by the Borrower
or any Subsidiary (other than a Special Purpose Securitization Subsidiary)).

 

56

--------------------------------------------------------------------------------



 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to facilities
which are classified as “pre-opening expenses” (or any similar or equivalent
caption) on the applicable financial statements of the  Borrower and the
Subsidiaries for such period, prepared in accordance with GAAP.

 

“Prepayment or Reduction Notice” means a notice by the Borrower to prepay or
reduce Loans, which, when in writing, shall be substantially in the form of
Exhibit F to the Original Credit Agreement (or such other form as the
Administrative Agent may approve).

 

“Pricing Grid” shall mean, with respect to the Revolving Facility Loans and
Revolving Facility Commitments, the tables set forth below:

 

Pricing Grid for Revolving Facility Loans

 

Net First Lien Leverage Ratio

 

Applicable Margin for 
Eurocurrency Loans

 

Applicable 
Margin for ABR
Loans

 

Greater than 3.25 to 1.00

 

7.00

%

6.00

%

Less than or equal to 3.25 to 1.00 but greater than 2.75 to 1.00

 

6.75

%

5.75

%

Less than or equal to 2.75 to 1.00

 

6.50

%

5.50

%

 

Pricing Grid for Revolving Facility Commitments

 

Net First Lien Leverage Ratio

 

Applicable Commitment Fee

 

Greater than 3.25 to 1.00

 

0.50

%

Less than or equal to 3.25 to 1.00

 

0.375

%

 

57

--------------------------------------------------------------------------------



 

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Applicable Commitment Fee resulting from changes in the Net First Lien Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Administrative Agent pursuant to Section 5.04 for each fiscal
quarter commencing with the first full fiscal quarter of the Borrower ended
after the Closing Date, and shall remain in effect until the next Adjustment
Date.  Following the first Adjustment Date commencing with the first full fiscal
quarter of the Borrower ended after the Closing Date, the Applicable Margin and
the Applicable Commitment Fee shall be determined by reference to the Net First
Lien Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding the applicable Adjustment Date as reflected in the
applicable compliance certificate delivered to the Administrative Agent pursuant
to Section 5.04(c).  If any financial statements referred to above are not
delivered within the time periods specified in Section 5.04, then, at the option
of the Administrative Agent or the Required Lenders, until the date that is
three Business Days after the date on which such financial statements are
delivered, the pricing level that is set forth in clause (ii) of the definition
of the term “Applicable Margin” and set forth in clause (i) of the definition of
the term “Applicable Commitment Fee”, as applicable, shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered.  Each determination of the Net First Lien
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Net First
Lien Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin or an Applicable Commitment
Fee that is less than that which would have been applicable had the Net First
Lien Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Margin” or the “Applicable Commitment Fee” for any
day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Net First Lien Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Net First Lien Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement), but shall be paid for the ratable account of the Lenders at the time
that such determination is made.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.

 

58

--------------------------------------------------------------------------------



 

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(b).

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions and the Repricing Date
Transactions) (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, New Project, and any
restructurings of the business of the Borrower or any of its Subsidiaries that
the Borrower or any of the Subsidiaries has determined to make and/or made and
in the good faith determination of a Responsible Officer of the Borrower are
expected to have a continuing impact and are factually supportable, which would
include cost savings resulting from head count reduction, closure of facilities
and similar operational and other cost savings, which adjustments the Borrower
determines are reasonable as set forth in a certificate of a Financial Officer
of the Borrower (the foregoing, together with any transactions related thereto
or in connection therewith, the “relevant transactions”), in each case that
occurred during the Reference Period (or, in the case of determinations made
pursuant to Section 2.20 or Article VI (other than Section 6.11), occurring
during the Reference Period or thereafter and through and including the date
upon which the relevant transaction is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Securitization Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to
Section 2.20 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods, and (z) in giving effect to clause (i) above with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period,
taking into account any seasonality adjustments determined by the Borrower in
good faith, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or

 

59

--------------------------------------------------------------------------------



 

prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Further Adjusted EBITDA” as set forth in the
“Summary Unaudited Pro Forma Financial and Other Information of Exela” portion
of the “Summary” section of the Senior Secured Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period; provided that for all purposes of determining EBITDA hereunder
(i) adjustments for operating expense reductions and other operating
improvements, synergies or cost savings shall not be more than 20% of EBITDA for
the most recently ended four fiscal quarter period (calculated prior to giving
effect to such capped adjustments (but, for the avoidance of doubt, after giving
effect to other uncapped pro forma adjustments)) and (ii) actions resulting in
operating expense reductions and other operating improvements, synergies or cost
savings are, in each case, required to be taken or commenced or expected to be
taken or commenced (in the good faith determination of the Borrower) within 24
months after the date any such transaction is consummated; provided that the
limitations set forth in clauses (i) and (ii) shall not apply to any operating
expense reductions, other operating improvements or synergies and adjustments
resulting from the Transactions or otherwise pursuant to clause (2) above, and
information and calculations supporting them in reasonable detail.

 

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries

 

60

--------------------------------------------------------------------------------



 

for which the financial statements and certificates required pursuant to
Section 5.04 have been delivered.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.09(f).

 

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders, the Joint Lead Arrangers or
the Administrative Agent by or on behalf of Holdings, the Borrower or any of the
Subsidiaries prior to the Closing Date.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof.

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinancing” and
“Refinanced” shall have a meaning correlative thereto.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.20(j).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially

 

61

--------------------------------------------------------------------------------



 

simultaneously with the issuance thereof or (ii) 90% of the Net Proceeds of any
other Refinancing Notes are used to permanently reduce Loans and/or replace
Commitments substantially simultaneously with the issuance thereof; (b) the
principal amount (or accreted value, if applicable) of such Refinancing Notes
does not exceed the principal amount (or accreted value, if applicable) of the
aggregate portion of the Loans so reduced and/or Commitments so replaced (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses);
(c) the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced;
(d) the Weighted Average Life to Maturity of such Refinancing Notes is greater
than or equal to the Weighted Average Life to Maturity of the Term Loans so
reduced or the Revolving Facility Commitments so replaced, as applicable; (e) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default); (f) the other terms of such Refinancing Notes (other than
interest rates, fees, floors, funding discounts and redemption or prepayment
premiums and other pricing terms), taken as a whole, are substantially similar
to, or not materially less favorable to the Borrower and its Subsidiaries than
the terms, taken as a whole, applicable to the Term B Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time such Refinancing Notes are issued or are
otherwise reasonably acceptable to the Administrative Agent), as determined by
the Borrower in good faith (or, if more restrictive, the Loan Documents are
amended to contain such more restrictive terms to the extent required to satisfy
the foregoing standard); (g) there shall be no obligor in respect of such
Refinancing Notes that is not a Loan Party; and (h) Refinancing Notes that are
secured by Collateral shall be subject to the provisions of a Permitted Pari
Passu Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.20(j).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank

 

62

--------------------------------------------------------------------------------



 

or commercial loans and similar extensions of credit and is advised or managed
by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity (or an
Affiliate of such entity) that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the partners, directors,
officers, employees, agents, trustees, advisors, controlling persons and members
of such person and of such person’s Controlled or Controlling Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment,
and “Released” shall have a meaning correlative thereto.

 

“Reorganization” shall mean, collectively, (i) the formation of the Borrower by
Parent and contribution of 100% of the equity interests of SourceHOV Merger Sub
and Novitex Merger Sub to the Borrower and (ii) the formation of Holdings by
Parent and the contribution of 100% of the equity interests of the Borrower to
Holdings.

 

“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.20(l).

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.20(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(l).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Effective Date” shall have the meaning assigned to such term in the
recitals hereto.

 

“Repricing Date Transactions” shall mean (a) the execution, delivery and
performance of the First Amendment and the borrowings thereunder, (b) the
repayment in full of the Existing Term Loans (as defined in the First Amendment)
and (c) the payment of all fees and expenses to be paid and owing in connection
with any of the foregoing.

 

63

--------------------------------------------------------------------------------



 

“Required Amount of Loans” shall have the meaning assigned to such term in the
definition of the term “Required Lenders.”

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) L/C Exposure and (c) Available Unused Commitments that, taken
together, represent more than 50% of the sum of (x) all Loans outstanding,
(y) L/C Exposure and (z) the total Available Unused Commitments at such time;
provided that (i) the Loans, L/C Exposure and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time and (ii) the portion of any Term Loans held by Debt Fund Affiliate Lenders
in the aggregate in excess of 49.9% of the Required Amount of Loans shall be
disregarded in determining Required Lenders at any time.  For purposes of the
foregoing, “Required Amount of Loans” shall mean, at any time, the amount of
Loans required to be held by Lenders in order for such Lenders to constitute
“Required Lenders” (without giving effect to the foregoing clause (ii)).

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period, as applicable), 75%; provided that, if the Net
First Lien Leverage Ratio calculated as of the end of any Excess Cash Flow
Period (or Excess Cash Flow Interim Period, as applicable) is (a) less than or
equal to 3.25 to 1.00 but greater than 2.75 to 1.00, the Required Percentage
shall be 50%, (b) less than or equal to 2.75 to 1.00 but greater than 2.50 to
1.00, the Required Percentage shall be 25% and (c) less than or equal to 2.50 to
1.00, the Required Percentage shall be 0%.

 

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.09(b)).

 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) L/C
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (x) all Revolving Facility Loans outstanding,
(y) all L/C Exposures and (z) the total Available Unused Commitments at such
time; provided that the Revolving Facility Loans, L/C Exposures and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Facility Lenders at any time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed by any Governmental Authority, in each case applicable to
or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other duly authorized employee or signatory of
such person.

 

64

--------------------------------------------------------------------------------



 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

 

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require and (b) with respect to
any Alternate Currency Loans, each of the following: (i) each date of a
Borrowing of Eurocurrency Revolving Loans denominated in an Alternate Currency,
(ii) each date of a continuation of a Eurocurrency Revolving Loan denominated in
an Alternate Currency pursuant to Section 2.07 and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require.

 

“Revolving Availability Period” shall mean, with respect to any Class of
Revolving Facility Commitments, the period from and including the Closing Date
(or, if later, the effective date for such Class of Revolving Facility
Commitments) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and the date of termination of the Revolving Facility
Commitments of such Class.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.09(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 9.04 and (c) increased (or replaced) as
provided under Section 2.20.  The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01 to the Original Credit
Agreement, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable.  The aggregate amount of the Lenders’ Revolving Facility Commitments
as of the Closing Date is $100,000,000.  On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

 

65

--------------------------------------------------------------------------------



 

“Revolving Facility Exposure” shall mean, at any time, with respect to any
Class of Revolving Facility Commitments, the sum of the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and the aggregate L/C Exposure applicable to such Class at
such time.  The Revolving Facility Exposure of any Lender at any time shall be
the product of (x) such Lender’s Applicable Percentage of the applicable
Class and (y) the aggregate Revolving Facility Exposure of such Class of all
Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure, or an Incremental
Revolving Facility Lender.

 

“Revolving Facility Loans” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) and Other Revolving Facility Loans.  Each Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
July 12, 2022 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctions” shall have the meaning assigned to such term in Section 3.23(b).

 

“Sanctions Laws” shall have the meaning assigned to such term in
Section 3.23(b).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” shall mean the Second Amendment to First Lien Credit
Agreement dated as of April 16, 2019, by and among Holdings, the Borrower, the
Subsidiary Loan Parties party thereto, the 2019 Term Lenders and the
Administrative Agent.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.

 

66

--------------------------------------------------------------------------------



 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Swap Bank that is party
to any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.05 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

 

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party or any Subsidiary and any Swap Bank, or any Guarantee
by any Loan Party of any Swap Agreement entered into by and between any
Subsidiary and any Swap Bank, in each case to the extent that such Swap
Agreement or such Guarantee, as applicable, is not otherwise designated in
writing by the Borrower and such Swap Bank to the Administrative Agent to not be
included as a Secured Swap Agreement.  Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Swap Agreement by a Guarantor
shall not include any Excluded Swap Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fees, royalties and
other similar payments made related to the use of trade names and other
Intellectual Property, business support, training and other services,
(c) revenues related to distribution and merchandising of the products of the
Borrower and its Subsidiaries, (d) Intellectual Property rights relating to the
generation of any of the types of assets listed in this definition, (e) parcels
of or interests in real property, together with all easements, hereditaments and
appurtenances thereto, all improvements and appurtenant fixtures and equipment,
incidental to the ownership, lease or operation thereof, (f) any Equity
Interests of any Special Purpose Securitization Subsidiary or any Subsidiary of
a Special Purpose Securitization Subsidiary and any rights under any limited
liability company agreement, trust agreement, shareholders agreement,
organizational or formation documents or other agreement entered into in
furtherance of the organization of such entity, and (g) any other assets and
property (or proceeds of such assets or property) to the extent customarily
included in securitization transactions of the relevant type in the applicable
jurisdictions (as determined by the Borrower in good faith).

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement) and each of the other security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.11, in each case, as may be
amended, amended and restated, supplemented, reaffirmed or otherwise modified
from time to time in accordance with the terms hereof and thereof.

 

“Senior Secured Notes Offering Memorandum” shall mean the Offering Memorandum
dated June 28, 2017 in respect of the Senior Secured Notes.

 

67

--------------------------------------------------------------------------------



 

“Senior Secured Note Documents” shall mean the Senior Secured Notes Indenture
and the other “Note Documents” under and as defined in the Senior Secured Notes
Indenture, as each such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Senior Secured Notes” shall mean the 10.000% First-Priority Senior Secured
Notes of the Borrower due 2023 issued on the Closing Date pursuant to the Senior
Secured Notes Indenture.

 

“Senior Secured Notes Indenture” shall mean the indenture governing the Senior
Secured Notes, as such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

 

“SourceHOV” shall have the meaning assigned to such term in the recitals hereto.

 

“SourceHOV Consulting Agreement” means, collectively, (i) the Consulting
Agreement, dated April 30, 2013, between SourceHOV Holdings, Inc. and Solaris
Investment L.P., (ii) the Consulting Agreement, dated April 30, 2013, between
SourceHOV Holdings, Inc. and a designee of HandsOn3, LLC and (iii) the
Consulting Agreement, dated July 27, 2015, between TransCentra, Inc. and HandsOn
Global Management, LLC.

 

“SourceHOV Merger” shall have the meaning assigned to such term in the recitals
hereto.

 

“SourceHOV Merger Sub” shall have the meaning assigned to such term in the
recitals hereto.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings, the Borrower or any of the
Subsidiaries (other than Special Purpose Securitization Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law) and (ii) any
subsidiary of a Special Purpose Securitization Subsidiary.

 

“Spot Rate” shall mean, in relation to the conversion of one currency into
another currency, the spot rate of exchange for such conversion as quoted by the
Bank of Canada at the close of business on the Banking Day that such conversion
is to be made (or, if such conversion is to be made before close of business on
such Banking Day, then at approximately close of

 

68

--------------------------------------------------------------------------------



 

business on the immediately preceding Banking Day), and, in either case, if no
such rate is quoted, the spot rate of exchange quoted for wholesale transactions
by the Agent in Toronto, Ontario on the Banking Day such conversion is to be
made in accordance with its normal practice.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board). 
Eurocurrency Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(First Lien) dated as of the Closing Date, as may be amended, amended and
restated, supplemented, reaffirmed or otherwise modified from time to time,
between each Subsidiary Loan Party and the Collateral Agent.

 

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Subsidiary of
the Borrower (that is not an Excluded Subsidiary) that may be designated by the
Borrower (by way of delivering to the Collateral Agent a supplement to the
Collateral Agreement and a supplement to the Subsidiary Guarantee Agreement, in
each case, duly executed by such Subsidiary) in its sole discretion from time to
time to be a guarantor in respect of the Obligations and the obligations in
respect of the Loan Documents, whereupon such Subsidiary shall be obligated to
comply with the other requirements of Section 5.11(d) as if it were newly
acquired.

 

69

--------------------------------------------------------------------------------



 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Swap Agreement.

 

“Swap Bank” shall mean an Agent, a Joint Lead Arranger, a Lender or an Affiliate
of any such person and any person that, at the time it entered into a Swap
Agreement was an Agent, a Joint Lead Arranger, a Lender or an Affiliate of any
such person, in each case, in its capacity as a party to such Swap Agreement,
regardless of whether any such person shall thereafter cease to be an Agent, a
Joint Lead Arranger, a Lender or an Affiliate of any such person.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

 

“Term B Facility” shall mean (a) the commitments to make the Term Loans under
the First Amendment and the Term Loans made hereunder and thereunder, (b) the
commitments to make the Term Loans under the Second Amendment and the Term Loans
made thereunder and (c) the Term Loans made hereunder.

 

“Term B Facility Maturity Date” shall mean July 12, 2023.

 

“Term B Lender” shall mean a Lender (including an Incremental Term Lender) with
an outstanding Term B Loan.

 

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Term B Loans” shall mean (a) prior to the Repricing Effective Date, the
Existing Term Loans (as defined in the First Amendment), (b) on and after the
Repricing Effective

 

70

--------------------------------------------------------------------------------



 

Date, the 2018 Term Loans made by the 2018 Term Lenders to the Borrower on the
Repricing Effective Date pursuant to the First Amendment and, (c) the 2019 Term
Loans made by the 2019 Term Lenders to the Borrower on the 2019 Effective Date
pursuant to the Second Amendment and (d) any Incremental Term Loans in the form
of Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c). The aggregate principal amount of the Term B Loans outstanding
as of the Repricing2019 Effective Date after giving effect to the Repricing Date
Transactions is $373,437,500funding of the 2019 Term Loans is $396,301,751.60.

 

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

 

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

 

“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans and/or Other Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Repricing2019 Effective Date,
the Term B Facility Maturity Date and (b) with respect to any other Class of
Term Loans, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

 

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

 

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

 

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.20(b)(vii).

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ending March 31, 2017.

 

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in

 

71

--------------------------------------------------------------------------------



 

accordance with a written agreement that imposes a duty upon Borrower or one or
more of its Subsidiaries to collect and remit those funds to such third parties.

 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Transaction Documents” shall mean the Business Combination Agreement, the Loan
Documents and the Senior Secured Note Documents, in each case as amended from
time to time in accordance with the terms hereof and thereof.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, the Repricing Date Transactions, this Agreement and the
other Loan Documents, the Business Combination Agreement, the Senior Secured
Note Documents, the transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Business
Combination; (b) the Equity Contribution, (c) the execution, delivery and
performance of the Loan Documents, the creation of Liens pursuant to the
Security Documents and the initial borrowings hereunder; (d) the execution,
delivery and performance of the Senior Secured Notes Documents, the creation of
Liens pursuant to the Senior Secured Notes Documents and the issuance of the
Senior Secured Notes thereunder; (e) the repayment in full of, and the
termination of all obligations and commitments under, the Existing Credit
Agreements; (f) the professional services provided in connection therewith,
including legal and auditing services; and (g) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

 

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, however, that, at any
time, if by reason of mandatory provisions of law any or all of the perfection
or priority of the Secured Party’s security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

 

72

--------------------------------------------------------------------------------



 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(d) to the Original Credit Agreement, (2) any other
Subsidiary of the Borrower, whether now owned or acquired or created after the
Closing Date, that is designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant as of the last day of the then most recently ended
Test Period, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04, and
(d) without duplication of clause (c), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04; and (3) any subsidiary of an Unrestricted
Subsidiary.  The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided that (i)  no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirement of preceding clause (i).

 

“UCP” shall mean, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits” published by the International Chamber of
Commerce (or such later version thereof as may be in effect at the time of
issuance).

 

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

 

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

 

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

 

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial

 

73

--------------------------------------------------------------------------------



 

maturity or other required payments of principal, including payment at final
maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; by (b) the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Year To Date Excess Cash Flow” shall mean, at any time of determination with
respect to any Excess Cash Flow Period, the Excess Cash Flow for the period
commencing on the end of the immediately preceding Excess Cash Flow Period and
ending on, as applicable, the last day of the most recent Excess Cash Flow
Interim Period during such Excess Cash Flow Period or the last day of such
Excess Cash Flow Period.

 

SECTION 1.02              Terms Generally.  The definitions set forth or
referred to in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other document or agreement shall mean such
document as amended, restated, supplemented or

 

74

--------------------------------------------------------------------------------



 

otherwise modified from time to time.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
changes in GAAP after the Closing Date, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on the Closing
Date (whether such lease is entered into before or after the Closing Date) shall
not constitute Indebtedness or a Capitalized Lease Obligation of the Borrower or
any Subsidiary under this Agreement or any other Loan Document as a result of
such changes in GAAP.

 

SECTION 1.03              Effectuation of Transactions.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions
(or such portion thereof as shall be consummated as of the date of the
applicable representation or warranty), unless the context otherwise requires.

 

SECTION 1.04              Exchange Rates; Currency Translation.

 

(a)           The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit and Alternate Currency Loans.  Such Spot
Rate shall become effective as of such Revaluation Date and shall be the Spot
Rate employed in converting any amounts between the Dollars and each Alternate
Currency until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent in accordance with this Agreement.  No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Article VI or clause (f) or (j) of Section 7.01 being exceeded solely
as a result of changes in currency exchange rates from those rates applicable on
the first day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternate Currency,
such amount shall be the Alternate Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternate Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as applicable.

 

75

--------------------------------------------------------------------------------



 

SECTION 1.05              Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall at all times be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

SECTION 1.06              Additional Alternate Currencies for Loans.

 

(a)           The Borrower may from time to time request that Eurocurrency
Revolving Loans be made in a currency other than Dollars; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars.  Such request
shall be subject to the approval of the Administrative Agent.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent,
in its sole discretion).  The Administrative Agent shall promptly notify each
Revolving Facility Lender thereof.  Each Revolving Facility Lender shall notify
the Administrative Agent, not later than 11:00 a.m., 10 Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Revolving Loans in such requested currency.

 

(c)           Any failure by a Revolving Facility Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Revolving Facility Lender to permit Eurocurrency
Revolving Loans to be made in such requested currency.  If the Administrative
Agent and all the Revolving Facility Lenders consent to making Eurocurrency
Revolving Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternate Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

 

SECTION 1.07              Change of Currency.

 

(a)              Each obligation of the Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the Closing Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state

 

76

--------------------------------------------------------------------------------



 

is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.

 

(b)              Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)              Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

SECTION 1.08              Timing of Payment or Performance.  Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day.

 

SECTION 1.09              Times of Day.  Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

ARTICLE II
THE CREDITS

 

SECTION 2.01              Commitments.  Subject to the terms and conditions set
forth herein:

 

(a)           the 2018 Term Lenders agree to make, on the Repricing Effective
Date, 2018 Term Loans to the Borrower in an aggregate principal amount of
$373,437,500, subject to the terms and conditions set forth in the First
Amendment;

 

(b)           the 2019 Term Lenders agree to make, on the 2019 Effective Date,
2019 Term Loans to the Borrower in an aggregate principal amount of $30,000,000,
subject to the terms and conditions set forth in the Second Amendment.

 

(c)           (b) each Revolving Facility Lender agrees from time to time during
the Revolving Availability Period to make Revolving Facility Loans of a Class in
U.S. Dollars to the Borrower from its U.S. Lending Office in an aggregate
principal amount that will not result in such Lender’s Revolving Facility
Exposure of such Class exceeding such Lender’s Revolving Facility Commitment of
such Class;

 

(d)           (c) each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans to the Borrower to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment; and

 

77

--------------------------------------------------------------------------------



 

(e)           (d) within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.  Amounts repaid in respect of Term B Loans may not be
reborrowed.; and

 

(f)            from and after the 2019 Effective Date, the 2018 Term Loans and
the 2019 Term Loans shall collectively constitute one tranche and one single
Class of Term Loans, and shall have the same terms and conditions for all
purposes under the Loan Documents.

 

SECTION 2.02              Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class; provided, however, that
Revolving Facility Loans of any Class shall be made by the Revolving Facility
Lenders of such Class ratably in accordance with their respective Applicable
Percentages on the date such Loans are made hereunder.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  At the time that (i) each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) 10 Eurocurrency Borrowings outstanding under each of the Term B Loans or
any Other Term Loans at any time and (ii) 10 Eurocurrency Borrowings outstanding
under each of the Revolving Facility or any Other Revolving Facility Loans at
any time.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.

 

78

--------------------------------------------------------------------------------



 

SECTION 2.03              Requests for Borrowings.  To request a Revolving
Facility Borrowing and/or a Term Borrowing, the Borrower shall notify the
Administrative Agent of such request (as provided in Section 9.01) by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing,  (b) in the
case of an ABR Term Loan Borrowing, not later than 12:00 p.m., Local Time, one
Business Day before the date of the proposed Borrowing, and (c) in the case of
an ABR Revolving Borrowing, not later than 11:00 a.m., Local Time, on the
Business Day of the proposed Borrowing; provided that (i) any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 11:00 a.m., Local
Time, on the date of the proposed Borrowing and (ii) any such notice of a
borrowing under an Incremental Revolving Facility Commitment or an Incremental
Term Borrowing may be given at such time as provided in the applicable
Incremental Assumption Agreement.  Each such telephonic Borrowing Request shall
be irrevocable (other than in the case of any notice given in respect of the
Closing Date, which may be conditioned upon the consummation of the Business
Combination or, in the case of notice given in respect of Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments, which may be
conditioned as provided in the applicable Incremental Assumption Agreement) and
shall be confirmed promptly by hand delivery or electronic means to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the Class of such Borrowing;

 

(ii)           the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)           in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)          in the case of a Eurocurrency Revolving Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

 

(vii)         the location and number of the Borrower’s account to which funds
are to be disbursed.

 

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars.  If no election as to the
Type of Revolving Facility Borrowing is specified, then the requested Revolving
Facility Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration (except in the case of the initial Interest Period of the 2019 Term
Loans, which

 

79

--------------------------------------------------------------------------------



 

shall be determined in accordance with the definition of Interest Period). 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04              [Reserved].

 

SECTION 2.05              Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of one or more letters of credit or bank
guarantees in Dollars or any Alternate Currency in the form of (x) trade letters
of credit or bank guarantees in support of trade obligations of the Borrower and
its Subsidiaries incurred in the ordinary course of business (such letters of
credit or bank guarantees issued for such purposes, “Trade Letters of Credit”)
and (y) standby letters of credit issued for any other lawful purposes of the
Borrower and its Subsidiaries (such letters of credit issued for such purposes,
“Standby Letters of Credit”; each such letter of credit or bank guarantee,
issued  hereunder, a “Letter of Credit” and collectively, the “Letters of
Credit”) for its own account or for the account of any Subsidiary; provided that
no Issuing Bank shall be required to issue any Trade Letters of Credit or any
other type of Letter of Credit that is not a Standby Letter of Credit unless it
agrees to do so in its sole discretion.  Subject to the terms and conditions set
forth herein, (i) each Issuing Bank agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.05, from time to time on any Business
Day during the applicable Revolving Availability Period, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
to honor drawings of Letters of Credit; and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any issuance of any Letter of Credit, (x) the total Revolving Facility Exposure
of any Class shall not exceed the total Revolving Facility Commitments of such
Class, (y) the Revolving Facility Exposure of any Lender of any Class shall not
exceed such Lender’s respective Revolving Facility Commitment of such Class, and
(z) the L/C Exposure shall not exceed the aggregate L/C Commitments.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the issuance or
amendment of such Letter of Credit so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit (collectively, the
“Issuer Documents”), the terms and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension.  (i)        
Each Letter of Credit shall be issued or amended (other than an automatic
extension in accordance with clause (i) of this Section 2.05), as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of

 

80

--------------------------------------------------------------------------------



 

Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable Issuing Bank: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the stated amount and currency (which may be Dollars or any
Alternate Currency) thereof; (C) the expiry date thereof (and any “evergreen”
renewals, if any, including the terms thereof); (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
Issuing Bank may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (w) the
Letter of Credit to be amended; (x) the proposed date of amendment thereof
(which shall be a Business Day); (y) the nature of the proposed amendment; and
(z) such other matters as such Issuing Bank may require.  Additionally, the
Borrower shall furnish to the applicable Issuing Bank and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such Issuing
Bank or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower.  Unless the applicable Issuing Bank has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, such applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Issuing Bank a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank or confirming bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Bank will
also deliver to the Borrower a true and complete copy of such Letter of Credit
or amendment.

 

81

--------------------------------------------------------------------------------



 

(c)           Drawings and Reimbursements; Funding of Participations.  (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Bank shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable Issuing Bank under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the applicable
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the applicable Issuing
Bank by such time, the Administrative Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Borrowing of ABR
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of ABR Loans, but subject to the amount of the
unutilized portion of the Commitments and the conditions set forth in
Section 4.01 (other than the delivery of a Borrowing Request).  Any notice given
by the applicable Issuing Bank or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable Issuing Bank in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.05(c)(iii), each Lender that so makes funds
available shall be deemed to have made an ABR Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of ABR Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate specified in Section 2.13.  In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.05.

 

(iv)          Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the applicable Issuing Bank.

 

 

82

--------------------------------------------------------------------------------



 

(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Bank, the Borrower or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(c) by the
time specified in Section 2.05(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the applicable Issuing Bank in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the applicable Issuing Bank in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the applicable Issuing Bank has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of any Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.07 (including
pursuant to any

 

83

--------------------------------------------------------------------------------



 

settlement entered into by the applicable Issuing Bank in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Loan Obligations and the
termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the Issuing Banks for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the applicable Issuing Bank under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable Issuing Bank under such Letter of Credit to any person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank.  The Borrower
shall be conclusively deemed to have waived any such

 

84

--------------------------------------------------------------------------------



 

claim against the applicable Issuing Bank and its correspondents unless such
notice is given as aforesaid.

 

(f)            Role of the Issuing Banks.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document.  Neither any
Issuing Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. 
Neither any Issuing Bank, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any Issuing
Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP or UCP
shall apply to each Standby Letter of Credit.

 

(h)           Certain Conditions.  No Issuing Bank shall be under any obligation
to issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Bank from issuing the Letter of Credit, or any Law applicable to the
applicable Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable Issuing Bank shall prohibit, or request that

 

85

--------------------------------------------------------------------------------



 

the applicable Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the
applicable Issuing Bank with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the applicable Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the applicable Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the applicable Issuing
Bank in good faith deems material to it;

 

(ii)           the issuance of the Letter of Credit would violate one or more
policies of the applicable Issuing Bank applicable to letters of credit
generally;

 

(iii)          an Alternate Currency Letter of Credit if such Issuing Bank does
not otherwise issue letters of credit in such Alternate Currency; or

 

(iv)          any Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to the applicable Issuing Bank (in its
sole discretion) with the Borrower or such Lender to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.23(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit obligations as to which the applicable Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

(i)            Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year (unless
otherwise agreed upon by the Borrower and the Issuing Banks in their sole
discretion) after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year (unless otherwise agreed upon
by the Borrower and the Issuing Banks in their sole discretion) after such
renewal or extension) and (ii) the date that is five Business Days prior to the
applicable Revolving Facility Maturity Date; provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal or extension thereof
for additional one-year periods (which, in no event, shall extend beyond the
applicable date referred to in clause (ii) of this Section 2.05(i)); provided,
further, that if such Issuing Bank consents in its sole discretion, the
expiration date on any Letter of Credit may extend beyond the date referred to
in clause (ii) above, provided that if any such Letter of Credit is outstanding
or is issued under the Revolving Facility Commitments of any Class after the
date that is five Business Days prior to the Revolving Facility Maturity Date
for such Class the Borrower shall backstop or provide Cash Collateral pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to the face amount of each such Letter
of Credit on or prior to the date that is five Business Days prior to such
Revolving Facility Maturity Date or, if later, such date of issuance.

 

(j)            Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank

 

86

--------------------------------------------------------------------------------



 

pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(k)           Additional Issuing Banks.  From time to time, the Borrower may by
notice to the Administrative Agent designate any Lender (in addition to the
initial Issuing Banks), each of which agrees (in its sole discretion) to act in
such capacity and each of which is reasonably satisfactory to the Administrative
Agent as an Issuing Bank.  Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

 

(l)            Issuing Bank Agreements.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on the first Business Day of each month, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding month, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written (or, with respect to any Issuing Bank, if
the Administrative Agent so agrees with respect to such Issuing Bank,
telephonic) confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any L/C Disbursement in respect of any Letter of Credit issued, the date
of such L/C Disbursement and the amount of such L/C Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an L/C Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such L/C Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

 

SECTION 2.06              Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, in the case of any Borrowing of Eurocurrency Loans (or by 4:00
p.m., Local Time, in the case of any Borrowing of ABR Loans) to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make

 

87

--------------------------------------------------------------------------------



 

such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account or accounts of the Borrower designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of a L/C Disbursement pursuant to
Section 2.05(c) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand (without duplication) such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans. 
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)           The foregoing notwithstanding, the Administrative Agent, in its
sole discretion, may from its own funds make a Revolving Facility Loan on behalf
of the Lenders.  In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested.  The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.

 

SECTION 2.07              Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert

 

88

--------------------------------------------------------------------------------



 

such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election (as provided in
Section 9.01) by telephone, in the case of an election that would result in a
Borrowing, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic transmission to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.  Notwithstanding any other provision of this
Section 2.07, the Borrower shall not be permitted to (i) change the currency of
any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing
not available under the Class of Commitments pursuant to which such Borrowing
was made.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

 

89

--------------------------------------------------------------------------------



 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.08                                           Termination and Reduction
of Commitments.

 

On the Repricing Effective Date (after giving effect to the exchange of the
Existing Term Loans) (as defined in the First Amendment) by the Cashless
Settlement Repricing Lenders (as defined in the First Amendment) for 2018
Repriced Term Loans (as defined in the First Amendment) and the funding of the
Additional Term Loans (as defined in the First Amendment) to be made on such
date), the 2018 Repricing Commitments (as defined in the First Amendment) and
the Increase Commitments (as defined in the First Amendment) of each 2018 Term
Lender as of the Repricing Effective Date will terminate.  Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Revolving Facility Maturity Date for such Class.  On the 2019
Effective Date (after giving effect to the funding of the 2019 Term Loans), the
2019 Increase Commitment (as defined in the Second Amendment) of each 2019 Term
Lender as of the 2019 Effective Date will terminate.

 

(a)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments of any Class;
provided that (i) each reduction of the Revolving Facility Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 (or, if less, the remaining amount of the Revolving
Facility Commitments of such Class) and (ii) the Borrower shall not terminate or
reduce the Revolving Facility Commitments of any Class if, after giving effect
to any concurrent prepayment or reduction of the Revolving Facility Loans in
accordance with Section 2.11 and any Cash Collateralization of Letters of Credit
in accordance with Section 2.22, the total Revolving Facility Exposure of such
Class (excluding any Cash Collateralized Letters of Credit) would exceed the
total Revolving Facility Commitments of such Class; provided, further, that, the
Borrower may terminate the unused Revolving Facility Commitments of any
Defaulting Lender at any time, or from time to time, in any amounts and without
a pro rata reduction of the Revolving Facility Commitments of the other Lenders.

 

(b)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Revolving Facility Commitments
of any Class under clause (b) of this Section 2.08 at least three Business Days
prior to the effective date of such termination or reduction (or such shorter
period acceptable to the Administrative Agent), specifying such

 

90

--------------------------------------------------------------------------------



 

election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class pursuant to this Section 2.08 shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

SECTION 2.09                                           Repayment of Loans;
Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Revolving
Facility Lender the then unpaid principal amount of each Revolving Facility Loan
of such Lender to the Borrower on the Revolving Facility Maturity Date
applicable to such Revolving Facility Loans and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender to the Borrower as provided in Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to clause (b) or (c) of this Section 2.09 shall be prima facie evidence
of the existence, currencies and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note (a “Note”).  In such event,
the Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower.  Thereafter, unless otherwise agreed to
by the applicable Lender, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if requested by such payee, to such

 

91

--------------------------------------------------------------------------------



 

payee and its registered assigns).

 

SECTION 2.10                                           Repayment of Term Loans
and Revolving Facility Loans.  (a) Subject to the other clauses of this
Section 2.10 and to Section 9.09(e),

 

(i)                                     the Borrower shall repay the Term B
Loans incurred on the Repricing Effective Date and the 2019 Effective Date in
installments on the dates and in the respective amounts shown below, or, if any
such date is not a Business Day, on the next preceding Business Day (each such
date being referred to as a “Term B Loan Installment Date”):

 

Term B Loan Installment Date

 

Amount of Term B Loans Payment

 

 

 

 

 

September 30, 2018

 

$

2,378,582.80

 

December 31, 2018

 

$

2,378,582.80

 

March 31, 2019

 

$

2,378,582.80

 

June 30, 2019

 

$

2,378,582.802,573,387.99

 

September 30, 2019

 

$

2,378,582.802,573,387.99

 

 

 

 

 

December 31, 2019

 

$

4,757,165.615,146,776.00

 

March 31, 2020

 

$

4,757,165.615,146,776.00

 

June 30, 2020

 

$

4,757,165.615,146,776.00

 

September 30, 2020

 

$

4,757,165.615,146,776.00

 

December 31, 2020

 

$

4,757,165.615,146,776.00

 

March 31, 2021

 

$

4,757,165.615,146,776.00

 

June 30, 2021

 

$

4,757,165.615,146,776.00

 

September 30, 2021

 

$

4,757,165.615,146,776.00

 

December 31, 2021

 

$

4,757,165.615,146,776.00

 

March 31, 2022

 

$

4,757,165.615,146,776.00

 

June 30, 2022

 

$

4,757,165.615,146,776.00

 

September 30, 2022

 

$

4,757,165.615,146,776.00

 

December 31, 2022

 

$

4,757,165.615,146,776.00

 

March 31, 2023

 

$

4,757,165.615,146,776.00

 

June 30, 2023

 

$

4,757,165.615,146,776.00

 

 

 

 

 

Term B Facility Maturity Date

 

An amount equal to the then unpaid principal amount of such Term B Loans
outstanding

 

 

(ii)                                  in the event that any Incremental Term
Loans (other than the Incremental Term Loans incurred on the Repricing Effective
Date and the 2019 Term Loans) are made, the Borrower shall repay such
Incremental Term Loans on the dates and in the amounts set forth in the related
Incremental Assumption Agreement (each such date being referred to as an
“Incremental Term Loan Installment Date”); and

 

92

--------------------------------------------------------------------------------



 

(iii)                               to the extent not previously paid,
outstanding Term Loans shall be due and payable on the applicable Term Facility
Maturity Date.

 

(b)                                 To the extent not previously paid,
outstanding Revolving Facility Loans shall be due and payable on the applicable
Revolving Facility Maturity Date.

 

(c)                                  Prepayment of the Loans from:

 

(i)                                     all Net Proceeds pursuant to
Section 2.11(b) and Excess Cash Flow pursuant to Section 2.11(c) shall be
allocated to the Class or Classes of Term Loans determined pursuant to
Section 2.10(d), with the application thereof to reduce in direct order amounts
due on the succeeding Term Loan Installment Dates under such Classes as provided
in the remaining scheduled amortization payments under such Classes;  provided
that any Lender, at its option, may elect to decline any such prepayment of any
Term Loan held by it if it shall give written notice to the Administrative Agent
thereof by 5:00 p.m. Local Time at least three Business Days prior to the date
of such prepayment (any such Lender, a “Declining Lender”) and on the date of
any such prepayment, any amounts that would otherwise have been applied to
prepay Term Loans owing to Declining Lenders (such amounts, the “Declined
Proceeds”) shall instead be retained by the Borrower for application for any
purpose not prohibited by this Agreement, and

 

(ii)                                  any optional prepayments of the Term Loans
pursuant to Section 2.11(a) shall be applied to the remaining installments of
the Term Loans under the applicable Class or Classes as directed by the
Borrower.

 

(d)                                 Any mandatory prepayment of Term Loans
pursuant to Section 2.11(b) or (c) shall be applied so that the aggregate amount
of such prepayment is allocated among the Term B Loans and the Other Term Loans,
if any, pro rata based on the aggregate principal amount of outstanding Term B
Loans and Other Term Loans, if any; provided that, subject to the pro rata
application to Loans outstanding within any Class of Term Loans, the Borrower
may allocate such prepayment in its discretion among the Class or Classes of
Term Loans as the Borrower may specify (so long as such allocation complies with
Section 2.20(b) or Section 2.20(f), as applicable).  Prior to any prepayment of
any Loan or Loans hereunder, the Borrower shall select the Borrowing or
Borrowings constituting such Loan or Loans to be prepaid or reduced and shall
notify the Administrative Agent in the form of a written Prepayment or Reduction
Notice of such selection (i) in the case of an ABR Borrowing, not later than
2:00 p.m. Local Time, one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, not later than 2:00
p.m. Local Time, three Business Days before the scheduled date of such
prepayment or reduction (or, in each case such shorter period acceptable to the
Administrative Agent); provided that a Prepayment or Reduction Notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Each repayment of a Borrowing (x) in the case of the Revolving
Facility of any Class, shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Exposures of the Revolving Facility Lenders of

 

93

--------------------------------------------------------------------------------



 

such Class at the time of such repayment) and (y) in all other cases, shall be
applied ratably to the Loans included in the repaid Borrowing.  All repayments
of Loans shall be accompanied by accrued interest on the amount repaid to the
extent required by Section 2.13(d).

 

SECTION 2.11                                           Prepayment of Loans.

 

(a)                                 The Borrower shall have the right, in its
sole discretion, at any time and from time to time to prepay any Loan in whole
or in part, without premium or penalty (but subject to Section 2.12(d) and
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)                                 The Borrower shall apply all Net Proceeds
promptly upon receipt thereof to prepay Term Loans in accordance with clauses
(c) and (d) of Section 2.10.  Notwithstanding the foregoing, the Borrower may
use a portion of such Net Proceeds to prepay or repurchase any Other First Lien
Debt, in each case in an amount not to exceed the product of (x) the amount of
such Net Proceeds and (y) a fraction, (A) the numerator of which is the
outstanding principal amount of such Other First Lien Debt and (B) the
denominator of which is the sum of the outstanding principal amount of such
Other First Lien Debt and the outstanding principal amount of all Classes of
Term Loans.

 

(c)                                  Not later than five Business Days after the
date on which the annual financial statements are, or are required to be,
delivered under Section 5.04(a) with respect to each Excess Cash Flow Period,
the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and, if and to the extent the amount of such Excess Cash Flow exceeds $5,000,000
(the “ECF Threshold Amount”), the Borrower shall apply an amount equal to
(i) the Required Percentage of such excess portion of such Excess Cash Flow
minus (ii) to the extent not financed using the proceeds of the incurrence of
funded term Indebtedness, the sum of (A) the amount of any voluntary payments
during such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (A), the amount of any voluntary payments
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) of (x) Term Loans (it being understood that the amount of
any such payment constituting a below-par Permitted Loan Purchase shall be
calculated to equal the amount of cash used and not the principal amount deemed
prepaid therewith) and (y) Other First Lien Debt (provided that in the case of
the prepayment of any revolving Indebtedness, there was a corresponding
reduction in commitments; provided, further, that the maximum amount of each
such prepayment of Other First Lien Debt that may be counted for purposes of
this clause (A)(y) shall not exceed the amount that would have been prepaid in
respect of such Other First Lien Debt if such prepayment had been applied on a
ratable basis among the Term Loans and such Other First Lien Debt (determined
based on the aggregate outstanding principal amount of Term Loans and the
aggregate principal amount of such Other First Lien Debt on the date of such
prepayment)) and (B) the amount of any permanent voluntary reductions during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (B), the amount of any permanent voluntary
reductions after the end of such Excess Cash Flow Period but before the date of
prepayment under this clause (c)) of Revolving Facility Commitments to the
extent that an equal amount of Revolving Facility Loans was simultaneously
repaid, (I) to prepay Term Loans in accordance with clauses (c) and (d) of

 

94

--------------------------------------------------------------------------------



 

Section 2.10 or (II) to prepay Term Loans in accordance with clauses (c) and
(d) of Section 2.10 and to prepay any Other First Lien Debt in accordance with
the agreement(s) governing such Other First Lien Debt so long as the prepayments
under this clause (II) are applied in a manner such that the Term Loans are
prepaid on at least a ratable basis with such Other First Lien Debt (determined
based on the aggregate outstanding principal amount of Term Loans and the
aggregate outstanding principal amount of such Other First Lien Debt being
prepaid under this clause (II) on the date of such prepayments).  Such
calculation will be set forth in a certificate signed by a Financial Officer of
the Borrower delivered to the Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such fiscal year, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

 

(d)                                 Notwithstanding any other provisions of this
Section 2.11 to the contrary, (i) to the extent that any Net Proceeds of any
Asset Sale or Casualty Event by a Foreign Subsidiary or Excess Cash Flow
attributable to a Foreign Subsidiary would otherwise be required to be applied
pursuant to Section 2.11(b) or Section 2.11(c) but is prohibited, restricted or
delayed by applicable local law from being repatriated to the United States of
America, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans or Other First Lien Debt at
the times provided in Section 2.11(b) or Section 2.11(c) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States of America, and once
such repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be effected and
such repatriated Net Proceeds or Excess Cash Flow will be promptly applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided therein and (ii) to the extent that the Borrower, in
consultation with the Administrative Agent, has determined in good faith that
repatriation of any or all of such Net Proceeds or Excess Cash Flow that would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) would have a material adverse tax consequence to the Borrower or
its Subsidiaries with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to cause the applicable
Subsidiary to use commercially reasonable efforts to take all actions within the
reasonable control of the Borrower that are reasonably required to eliminate
such tax effects).

 

(e)                                  In the event and on such occasion that the
total Revolving Facility Exposure of any Class exceeds the total Revolving
Facility Commitments of such Class (other than as a result of changes in
currency exchange rates), the Borrower shall prepay Revolving Facility
Borrowings (or, if no such Borrowings are outstanding, provide Cash Collateral
in respect of outstanding Letters of Credit pursuant to Section 2.22) in an
aggregate amount equal to such excess.

 

(f)                                   In the event that the L/C Exposure exceeds
the aggregate L/C Commitments (other than as a result of changes in currency
exchange rates), at the request of the Administrative Agent, the Borrower shall
backstop or provide Cash Collateral pursuant to Section 2.22 in an aggregate
amount equal to such excess.

 

(g)                                  If as a result of changes in currency
exchange rates, on any Revaluation

 

95

--------------------------------------------------------------------------------



 

Date, (i) the total Revolving Facility Exposure of any Class exceeds the total
Revolving Facility Commitments of such Class or (ii) the L/C Exposure exceeds
the aggregate L/C Commitments, the Borrower shall, at the request of the
Administrative Agent, within 10 days of such Revaluation Date (A) prepay
Revolving Facility Borrowings or (B) provide Cash Collateral pursuant to
Section 2.22, in an aggregate amount such that the applicable exposure does not
exceed the applicable commitment set forth above.

 

SECTION 2.12                                           Fees.

 

(a)                                 The Borrower agrees to pay to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, on the date that is three Business Days after the last day of March,
June, September and December in each year, and on the date on which the
Revolving Facility Commitments of all the Revolving Facility Lenders shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the applicable Available Unused Commitment of such Revolving
Facility Lender during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the date on which the last of the Revolving
Facility Commitments of such Lender shall be terminated), which shall accrue at
a rate equal to the Applicable Commitment Fee accrued up to the last day on each
March, June, September and December.  All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.  The
Commitment Fee due to each Revolving Facility Lender shall commence to accrue on
the Closing Date and shall cease to accrue on the date on which the last of the
Revolving Facility Commitments of such Lender shall be terminated as provided
herein.

 

(b)                                 The Borrower from time to time agrees to pay
(i) to each Revolving Facility Lender of each Class (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last day of March, June, September and December of each year and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a fee in Dollars (an “L/C Participation Fee”)
on such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
of such Class, during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments of such Class shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Borrowings of such Class effective for each day in such period accrued up to the
last day of each March, June, September and December; provided, however, that
any L/C Participation Fee otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral reasonably satisfactory to any Issuing Bank
pursuant to Section 2.22 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.23(a)(iv), with the balance of such fee, if any, payable
to such Issuing Bank for its own account, and (ii) to each Issuing Bank, for its
own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the

 

96

--------------------------------------------------------------------------------



 

termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the Dollar Equivalent of the daily average stated amount of such Letter
of Credit (or as otherwise agreed with such Issuing Bank), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the “Senior
Facilities Administration Fee” as set forth in the Fee Letter (the
“Administrative Agent Fees”).

 

(d)                                 In the event that, on or prior to the date
that is six (6) months after the Repricing Effective Date, the Borrower shall
(x) make a prepayment of the Term B Loans pursuant to Section 2.11(a) with the
proceeds of, or convert the Term B Loans into, any new or replacement tranche of
long-term secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term B Loans and have an
All-in Yield that is less than the All-in Yield of such Term B Loans (other
than, for the avoidance of doubt, with respect to securitizations) or (y) effect
any amendment to this Agreement which reduces the All-in Yield of the Term B
Loans (other than, in the case of each of clauses (x) and (y), in connection
with a Change in Control or a transformative acquisition referred to in the last
sentence of this clause), the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term B Lenders, including, for
the avoidance of doubt, any Non-Consenting Lender, (A) in the case of clause
(x), a prepayment premium of 1.00% of the aggregate principal amount of the Term
B Loans so prepaid or converted and (B) in the case of clause (y), a fee equal
to 1.00% of the aggregate principal amount of the applicable Term B Loans for
which the All-in Yield has been reduced pursuant to such amendment.  Such
amounts shall be due and payable on the date of such prepayment or the effective
date of such amendment, as the case may be.  For purposes of this
Section 2.12(d), a “transformative acquisition” is any acquisition by the
Borrower or any Subsidiary that is (i) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.

 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks.  Once paid, none of the Fees
shall be refundable under any circumstances.

 

SECTION 2.13                                           Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the ABR plus the Applicable Margin.

 

97

--------------------------------------------------------------------------------



 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted Eurocurrency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding clauses of this Section 2.13 or (ii) in the case of
any other overdue amount, 2.00% plus the rate applicable to ABR Loans as
provided in clause (a) of this Section 2.13; provided that this clause (c) shall
not apply to any Event of Default that has been waived by the Lenders pursuant
to Section 9.09.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date for such Loan, (ii) in the
case of Revolving Facility Loans, upon termination of the applicable Revolving
Facility Commitments and (iii) in the case of the Term Loans, on the applicable
Term Facility Maturity Date; provided that (A) interest accrued pursuant to
clause (c) of this Section 2.13 shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Revolving
Facility Loan that is an ABR Loan that is not made in conjunction with a
permanent commitment reduction), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(C) in the event of any conversion of any Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the Prime Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Adjusted Eurocurrency Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14                                           Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing denominated in any currency, on any day:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining any applicable Adjusted
Eurocurrency Rate for such currency for such Interest Period for such day; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that any applicable Adjusted Eurocurrency Rate for such
currency for such Interest Period for such day will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing, for such Interest Period or such day;

 

98

--------------------------------------------------------------------------------



 

(c)                                  then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone or electronic means
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing denominated in such currency shall be ineffective and
such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto, an ABR Borrowing and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in such currency, such Borrowing shall
be made as an ABR Borrowing.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstance set forth in
Section 2.14(a) above has arisen and such circumstance is unlikely to be
temporary or (ii) the circumstance set forth in Section 2.14(a) has not arisen
but the supervisor for the administrator of the Eurocurrency Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurocurrency
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero (or, in the case of Eurocurrency Borrowings comprised of
Eurocurrency Term Loans, if such alternate rate of interest shall be less than
1%, such rate shall be deemed to be 1%) for the purposes of this Agreement;
provided further that, if the Administrative Agent and the Borrower reasonably
determine that there exists a then prevailing market convention for determining
a rate of interest for syndicated loans in the U.S. as the successor to interest
rates based on the Eurocurrency Rate, the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 9.09, such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

 

SECTION 2.15                                           Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurocurrency Rate) or Issuing
Bank;

 

(ii)                                  subject any Lender or Issuing Bank to any
Tax on or with respect to its Loans, Loan principal, Letters of Credit,
Commitments, or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes or Other Taxes
or (B) Excluded Taxes); or

 

(iii)                               impose on any Lender or Issuing Bank or the
London interbank market any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

 

99

--------------------------------------------------------------------------------



 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in clause
(a) or (b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that any such certificate claiming
amounts described in clause (x) or (y) of the definition of “Change in Law”
shall, in addition, state the basis upon which such amount has been calculated
and certify that such Lender’s or Issuing Bank’s demand for payment of such
costs hereunder, and such method of allocation is not inconsistent with its
treatment of other borrowers which, as a credit matter, are similarly situated
to the Borrower and which are subject to similar provisions.  The Borrower shall
pay such Lender or Issuing Bank, as applicable, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)                                 Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Borrower thereof.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

100

--------------------------------------------------------------------------------



 

SECTION 2.16                                           Break Funding Payments. 
In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow (other than due to the default of the relevant Lender),
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.17                                           Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Documents shall
be made free and clear of and without withholding or deduction for any Taxes,
except as required by applicable Law. If a Loan Party (or any person acting on
behalf of a Loan Party) shall be required by applicable Law to withhold or
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
withholdings or deductions (including deductions applicable to additional sums
payable under this Section 2.17) the Administrative Agent, any Lender or any
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received had no such withholdings or deductions been made, (ii) such Loan Party
or the Administrative Agent shall make such withholdings or deductions and
(iii) such Loan Party or the Administrative Agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

(c)                                  The Loan Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and each Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or

 

101

--------------------------------------------------------------------------------



 

on account of any obligation of such Loan Party hereunder or under any other
Loan Documents (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax or backup withholding Tax under
the law of the jurisdiction in which the Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable Law, such properly completed and executed
documentation prescribed by applicable Law as may reasonably be requested by
such Borrower to permit such payments to be made without such withholding tax or
at a reduced rate; provided that no Lender shall have any obligation under this
clause (e) (other than with respect to such documentation set forth in (ii)(A),
(ii)(B)(1)-(4) and (iii) below) if in the reasonable judgment of such Lender
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent) executed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; and

 

(B)                               each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code,  that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Lender is legally entitled to do so), whichever of the
following is applicable:

 

102

--------------------------------------------------------------------------------



 

(1)                                 executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, (or any applicable successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(2)                                 executed copies of Internal Revenue Service
Form W-8ECI or W-8EXP (or any applicable successor form);

 

(3)                                 executed copies of Internal Revenue Service
Form W-8IMY (or any applicable successor form) and all required supporting
documentation (including an applicable W-8 and the documentation set forth in
clause (4) below from each beneficial owner, if applicable);

 

(4)                                 in the case of a foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, (or any applicable successor
form); or

 

(5)                                 executed copies of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in
United States of America federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)                               If a payment made to any Lender hereunder or
under any other Loan Document would be subject to United States of America
federal withholding tax imposed pursuant to FATCA if such Lender fails to comply
with applicable reporting and other requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law or as reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the Closing Date

 

(iv)                              Each Lender shall promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render

 

103

--------------------------------------------------------------------------------



 

invalid any claimed exemption or reduction and agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or notify the
Borrower and the Administrative Agent of its inability to do so.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or Lender in good
faith and in its sole discretion, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Loan Party, upon the request of the Administrative Agent or
such Lender, agrees to repay as soon as reasonably practicable the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary, in no event will the Administrative Agent or Lender be required to pay
any amount to a Loan Party pursuant to this Section 2.17(f), the payment of
which would place the Administrative Agent or Lender in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Loan Parties or any other person.

 

(g)                                  Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, repayment and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(h)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan

 

104

--------------------------------------------------------------------------------



 

Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (h).

 

SECTION 2.18                                           Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.

 

(a)                                 Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Disbursements, or of amounts
payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof.  Unless otherwise
specified, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments under each Loan Document
of principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in Dollars (or, in the case of Alternate
Currency Loans or Alternate Currency Letters of Credit, in the applicable
Alternate Currency); all other payments hereunder and under each other Loan
Document shall be made in U.S. Dollars, except as otherwise expressly provided
herein.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed L/C Disbursements, interest and
fees then due from the Borrower hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of unreimbursed L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
unreimbursed principal and L/C Disbursements then due to such parties, and
(iii) third, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Term Loans, Revolving Facility Loans or
participations in L/C Disbursements resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and accrued interest
thereon under any

 

105

--------------------------------------------------------------------------------



 

Facility than the proportion received by any other Lender under such Facility,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Term Loans, Revolving Facility Loans and
participations in L/C Disbursements of other Lenders under such Facility to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders under such Facility ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in L/C Disbursements under such Facility;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to (x) any payment made pursuant to and in accordance with
the express terms of this Agreement (including, without limitation, the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.22, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Disbursements to
any assignee or participant.  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the applicable
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(A) (1) in the case of Loans, the Federal Funds Rate, (2) in the case of any
other amounts denominated in U.S. Dollars, the Federal Funds Rate, and (3) in
the case of any other amount denominated in a currency other than U.S. Dollars,
the rate reasonably determined by the Administrative Agent to be the cost to it
of funding such amount, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the applicable
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(f)                                   The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 9.05(d) are several

 

106

--------------------------------------------------------------------------------



 

and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.05(d).

 

SECTION 2.19                                           Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or any event that gives rise to the operation of Section 2.20, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.20, as applicable, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15 or gives notice under Section 2.20, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan and the Issuing Banks), to the
extent consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consent, in each case, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15, payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.20, such assignment will result
in a reduction in such compensation or payments, (iv) the Borrower shall have
paid to the Administrative Agent the assignment fee specified in Section 9.04,
and (v) such assignment does not conflict with any applicable Laws.  Nothing in
this Section 2.19 shall be deemed to prejudice any rights that the Borrower may
have against any Lender that is a Defaulting Lender.  No action by or consent of
the removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price.  In connection with any such assignment the Borrower, Administrative
Agent, such removed Lender and the replacement

 

107

--------------------------------------------------------------------------------



 

Lender shall otherwise comply with Section 9.04, provided that if such removed
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.09 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(2)) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrower’s request) assign its Loans and its Commitments (or, at
the Borrower’s option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver, discharge or termination) hereunder
to one or more assignees reasonably acceptable to (i) the Administrative Agent
(unless such assignee is a Lender, an Affiliate of a Lender or an Approved Fund)
and (ii) if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the Issuing Banks; provided that: (a) all Loan Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon and the replacement Lender or, at the option of the Borrower,
the Borrower shall pay any amount required by Section 2.12(d)(y), if applicable,
and (c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination.  No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided that if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

 

SECTION 2.20                                           Incremental Commitments.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount available at the time such
Incremental Commitments are established (or, solely in connection with clause
(ii) of the definition of the term “Incremental Amount,” at the time any
commitment relating thereto is entered into or, at the option of the Borrower,
at the time of incurrence of the Incremental Loans thereunder) from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided that each Incremental Revolving Facility Lender
providing a commitment to make revolving loans shall be subject to the approval
of the Administrative Agent and, to the extent the same would be required for an
assignment under Section 9.04, the Issuing Banks (which approvals shall not be
unreasonably withheld) unless such Incremental

 

108

--------------------------------------------------------------------------------



 

Revolving Facility Lender is a Revolving Facility Lender.  Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000, or equal to the
remaining Incremental Amount or, in each case, such lesser amount approved by
the Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective, (iii) in the case of Incremental Revolving Facility
Commitments, whether such Incremental Revolving Facility Commitments are to be
(x) commitments to make additional Revolving Facility Loans on the same terms as
the Initial Revolving Facility Loans or (y) commitments to make revolving loans
with pricing terms, final maturity dates, participation in mandatory prepayments
or commitment reductions and/or other terms different from the Initial Revolving
Facility Loans (“Other Revolving Facility Loans”) and (iv) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
Term B Loans or (y) commitments to make term loans with pricing, maturity,
amortization, participation in mandatory prepayments and/or other terms
different from the Term B Loans (“Other Term Loans”).

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Facility Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender.  Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided that:

 

(i)                                     any commitments to make additional Term
B Loans and/or additional Initial Revolving Facility Loans shall have the same
terms as the Term B Loans or Initial Revolving Facility Loans, respectively,

 

(ii)                                  the Other Term Loans incurred pursuant to
clause (a) of this Section 2.20 shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Term B Loans (provided that if
such Other Term Loans rank junior in right of security with the Term B Loans,
such Other Term Loans will be established as a separate facility from the then
existing Term Loans, shall be subject to a Permitted Junior Intercreditor
Agreement and, for the avoidance of doubt, shall not be subject to clause
(vii) below),

 

(iii)                               the final maturity date of any such Other
Term Loans shall be no earlier than the Term B Facility Maturity Date and,
except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to the
other clauses of this proviso, be determined by the Borrower and the Incremental
Term Lenders in their sole discretion), shall have (x) substantially similar
terms as the Term B Loans or (y)  such other terms (including as to guarantees
and collateral) as shall be reasonably satisfactory to the Administrative Agent,

 

109

--------------------------------------------------------------------------------



 

(iv)                              the Weighted Average Life to Maturity of any
such Other Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans,

 

(v)                                 the Other Revolving Facility Loans incurred
pursuant to clause (a) of this Section 2.20 shall rank pari passu or, at the
option of the Borrower, junior in right of security with the Initial Revolving
Facility Loans (provided that if such Other Revolving Facility Loans rank junior
in right of security with the Initial Revolving Facility Loans, such Other
Revolving Facility Loans will be established as a separate facility from the
then existing Revolving Facility Loans, and shall be subject to a Permitted
Junior Intercreditor Agreement),

 

(vi)                              the final maturity date of any such Other
Revolving Facility Loans shall be no earlier than the Revolving Facility
Maturity Date with respect to the Initial Revolving Facility Loans, there shall
be no amortization and, except as to pricing, final maturity date, participation
in mandatory prepayments and commitment reductions and ranking as to security
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially similar terms as the Initial Revolving
Facility Loans or (y) such other terms (including as to guarantees and
collateral) as shall be reasonably satisfactory to the Administrative Agent,

 

(vii)                           with respect to any Other Term Loan incurred
pursuant to clause (a) of this Section 2.20 that ranks pari passu in right of
security with the Term B Loans, the All-in Yield shall be the same as that
applicable to the Term B Loans on the Repricing Effective Date, except that the
All-in Yield in respect of any such Other Term Loan may exceed the All-in Yield
in respect of such Term B Loans on the Repricing Effective Date by no more than
0.50%, or if it does so exceed such All-in Yield by more than 0.50% (such
difference, the “Term Yield Differential”) then the Applicable Margin (or the
“LIBOR floor” as provided in the following proviso) applicable to such Term B
Loans shall be increased such that after giving effect to such increase, the
Term Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Term Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Other Term Loans, such floor shall only be included in
the calculation of the Term Yield Differential to the extent such floor is
greater than the Adjusted Eurocurrency Rate in effect for an Interest Period of
three months’ duration at such time, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Term B Loans shall be increased to
an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding,

 

(viii)                        (A) such Other Revolving Facility Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Revolving Facility Loans in (x) any
voluntary or mandatory prepayment or commitment reduction hereunder and (y) any
Borrowing at the time such Borrowing is made and (B) such Other Term Loans may
participate on a pro rata basis or a less than pro rata

 

110

--------------------------------------------------------------------------------



 

basis (but not a greater than pro rata basis) than the Term B Loans in any
mandatory prepayment hereunder; and

 

(ix)                              there shall be no obligor in respect of any
Incremental Loans that is not a Loan Party, and, if such Incremental Loans are
secured, shall only be secured by Collateral.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.09(e).  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.20 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment
shall become effective under this Section 2.20 unless (i) on the date of such
effectiveness, (A) to the extent required by the relevant Incremental Assumption
Agreement, the conditions set forth in clause (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrower and
(B) if such Incremental Term Loan Commitment or Incremental Revolving Facility
Commitment is established for a purpose other than financing any Permitted
Business Acquisition or any other acquisition that is permitted by this
Agreement, no Event of Default with respect to the Borrower under
Sections 7.01(b), (h) or (i) shall have occurred and be continuing and (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 of the Original Credit Agreement and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably request to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent set forth in the applicable Incremental Assumption Agreement, junior to)
one or more Classes of then-existing Term Loans and Revolving Facility Loans.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that (i) all Incremental Term Loans (other than Other Term
Loans of a different Class), when originally made, are included in each
Borrowing of the outstanding applicable Class of Term Loans on a pro rata basis,
and (ii) all Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments (other than Revolving Facility Loans of a different Class),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis.  The Borrower agrees
that Section 2.16 shall apply to any conversion of

 

111

--------------------------------------------------------------------------------



 

Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to clauses (e) through (i) of this Section 2.20), pursuant to one or
more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Facility Commitments, on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class and, in the case of an offer
to the Lenders under any Revolving Facility, on the aggregate outstanding
Revolving Facility Commitments under such Revolving Facility, as applicable) and
on the same terms (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders from time to time
to extend the maturity date of such Lender’s Loans and/or Commitments of such
Class and to otherwise modify the terms of such Lender’s Loans and/or
Commitments of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, without limitation, increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the scheduled amortization in respect of such Lender’s Loans).  For
the avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any
Class of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Facility Commitments of such Facility are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same.  Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Term Loan for
such Lender if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”) or an Incremental Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment” and any Revolving Facility Loans made thereunder,
“Extended Revolving Loans”).  Each Pro Rata Extension Offer shall specify the
date on which the Borrower proposes that the Extended Term Loan shall be made or
the Extended Revolving Facility Commitment shall become effective, which shall
be a date not earlier than five Business Days after the date on which notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion).

 

(f)                                   The Borrower and each Extending Lender
shall execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Term Loans and/or Extended Revolving
Facility Commitments of such Extending Lender.  Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans and/or
Extended Revolving Facility Commitments; provided that (i) except as to interest
rates, fees and any other pricing terms (which interest rates, fees and other
pricing terms shall not be subject to the provisions set forth in
Section 2.20(b)(vii)), and amortization, final maturity date and participation
in prepayments and commitment reductions (which shall, subject to clauses
(ii) and (iii) of this proviso, be determined by the Borrower and set forth in
the Pro Rata Extension

 

112

--------------------------------------------------------------------------------



 

Offer), the Extended Term Loans shall have (x) the same terms as an existing
Class of Term Loans or (y) such other terms as shall be reasonably satisfactory
to the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be no earlier than the latest Term Facility Maturity Date in effect
on the date of incurrence, (iii) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Class of Term Loans to which such offer relates, (iv) except
as to interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as an
existing Class of Revolving Facility Commitments or (y) have such other terms as
shall be reasonably satisfactory to the Administrative Agent and, in respect of
any other terms that would affect the rights or duties of any Issuing Bank, such
terms as shall be reasonably satisfactory to such Issuing Bank, (v) any Extended
Revolving Facility Commitments may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) than the Initial
Revolving Facility Loans in any voluntary or mandatory prepayment or commitment
reduction hereunder and (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the Term B Loans in any mandatory prepayment hereunder.  Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.09(e).  Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.  If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.

 

(g)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Facility Commitment will be automatically designated an Extended Revolving
Facility Commitment.  For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have an Incremental Term Loan having the terms of such
Extended Term Loan and (ii) if such Extending Lender is extending a Revolving
Facility Commitment, such Extending Lender will be deemed to have an Incremental
Revolving Facility Commitment having the terms of such Extended Revolving
Facility Commitment.

 

(h)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including, without
limitation, this Section 2.20), (i) the aggregate amount of Extended Term Loans
and Extended Revolving Facility Commitments will not be included in the
calculation of the Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) any Extending Lender may extend all or any portion of
its Term Loans and/or Revolving Facility Commitment pursuant to one or more Pro
Rata Extension Offers (subject to

 

113

--------------------------------------------------------------------------------



 

applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Term Loans of the relevant
Loan Parties under this Agreement and the other Loan Documents being extended
thereby, (vi) no Issuing Bank shall be obligated to issue Letters of Credit
under such Extended Revolving Facility Commitments unless it shall have
consented thereto and (vii) there shall be no obligor in respect of any such
Extended Term Loans or Extended Revolving Facility Commitments that is not a
Loan Party.

 

(i)                                     Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

(j)                                    Notwithstanding anything to the contrary
in this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to clauses (j) through (o) of this Section 2.20), the Borrower may by
written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), the net cash proceeds of which are used to Refinance in whole or in
part any Class of Term Loans.  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.01 shall be satisfied to the extent
required by the relevant Incremental Assumption Agreement governing such
Refinancing Term Loans;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans,

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

114

--------------------------------------------------------------------------------



 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.20(b)(vii)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term B Loans (except to the extent such covenants and
other terms apply solely to any period after the Term B Facility Maturity Date
or are otherwise reasonably acceptable to the Administrative Agent), as
determined by the Borrower in good faith.  In addition, notwithstanding the
foregoing, the Borrower may establish Refinancing Term Loans to refinance and/or
replace all or any portion of a Revolving Facility Commitment (regardless of
whether Revolving Facility Loans are outstanding under such Revolving Facility
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (1) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Facility Commitments terminated at the time of
incurrence thereof, (2) if the Revolving Facility Exposure outstanding on the
Refinancing Effective Date would exceed the aggregate amount of Revolving
Facility Commitments outstanding in each case after giving effect to the
termination of such Revolving Facility Commitments, the Borrower shall take one
or more actions such that such Revolving Facility Exposure does not exceed such
aggregate amount of Revolving Facility Commitments in effect on the Refinancing
Effective Date after giving effect to the termination of such Revolving Facility
Commitments (it being understood that (x) such Refinancing Term Loans may be
provided by the Lenders holding the Revolving Facility Commitments being
terminated and/or by any other person that would be a permitted Assignee
hereunder and (y) the proceeds of such Refinancing Term Loans shall not
constitute Net Proceeds hereunder), (3) the Weighted Average Life to Maturity of
the Refinancing Term Loans shall be no shorter than the remaining life to
termination of the terminated Revolving Facility Commitments, (4) the final
maturity date of the Refinancing Term Loans shall be no earlier than the
termination date of the terminated Revolving Facility Commitments and (5) all
other terms applicable to such Refinancing Term Loans (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms (which original issue discount, upfront fees, interest rates and
other pricing terms shall not be subject to the provisions set forth in
Section 2.20(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrower in good faith;

 

(vi)                              with respect to Refinancing Term Loans secured
by Liens on the Collateral that rank junior in right of security to the Term B
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;
and

 

115

--------------------------------------------------------------------------------



 

(vii)                           there shall be no obligor in respect of such
Refinancing Term Loans that is not a Loan Party.

 

(k)                                 The Borrower may approach any Lender or any
other person that would be a permitted Assignee pursuant to Section 9.04 to
provide all or a portion of the Refinancing Term Loans; provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date shall
be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Incremental Assumption Agreement governing such
Refinancing Term Loans, be designated as an increase in any previously
established Class of Term Loans made to the Borrower.

 

(l)                                     Notwithstanding anything to the contrary
in this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to clauses (l) through (o) of this Section 2.20), the Borrower may by
written notice to the Administrative Agent establish one or more additional
Facilities providing for revolving commitments (“Replacement Revolving
Facilities” and the commitments thereunder, “Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Facility Commitments
under this Agreement.  Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date, each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Replacement Revolving Facility Commitments; (ii) after
giving effect to the establishment of any Replacement Revolving Facility
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date; (iii) no Replacement Revolving Facility
Commitments shall have a final maturity date (or require commitment reductions
or amortizations) prior to the Revolving Facility Maturity Date in effect at the
time of incurrence for the Revolving Facility Commitments being replaced;
(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank under
such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Initial
Revolving Facility Loans (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving

 

116

--------------------------------------------------------------------------------



 

Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); and (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party.  In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof (it being
understood that such Replacement Revolving Facility Commitment may be provided
by the Lenders holding the Term Loans being repaid and/or by any other person
that would be a permitted Assignee hereunder) so long as (i) before and after
giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the remaining life to termination of such Replacement
Revolving Facility Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Initial Revolving Facility Loans,
such Liens will be subject to a Permitted Junior Intercreditor Agreement and
(v) the requirement of clause (v) in the preceding sentence shall be satisfied
mutatis mutandis.  Solely to the extent that an Issuing Bank is not a
replacement issuing bank under a Replacement Revolving Facility, it is
understood and agreed that such Issuing Bank shall not be required to issue any
letters of credit under such Replacement Revolving Facility and, to the extent
it is necessary for such Issuing Bank to withdraw as an Issuing Bank at the time
of the establishment of such Replacement Revolving Facility, such withdrawal
shall be on terms and conditions reasonably satisfactory to such Issuing Bank in
its sole discretion.  The Borrower agrees to reimburse each Issuing Bank, in
full upon demand, for any reasonable and documented out-of-pocket cost or
expense attributable to such withdrawal.

 

(m)                             The Borrower may approach any Lender or any
other person that would be a permitted Assignee of a Revolving Facility
Commitment pursuant to Section 9.04 to provide all or a portion of the
Replacement Revolving Facility Commitments; provided that any Lender offered or
approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment.  Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

 

(n)                                 On any Replacement Revolving Facility
Effective Date, subject to the satisfaction of the foregoing terms and
conditions, each of the Lenders with Replacement Revolving Facility Commitments
of such Class shall purchase from each of the other Lenders with Replacement
Revolving Facility Commitments of such Class, at the principal amount thereof
and in the applicable currencies, such interests in the Replacement Revolving
Loans and

 

117

--------------------------------------------------------------------------------



 

participations in Letters of Credit under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such
Class will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Facility Commitments.

 

(o)                                 For purposes of this Agreement and the other
Loan Documents, (i) if a Lender is providing a Refinancing Term Loan, such
Lender will be deemed to have an Incremental Term Loan having the terms of such
Refinancing Term Loan and (ii) if a Lender is providing a Replacement Revolving
Facility Commitment, such Lender will be deemed to have an Incremental Revolving
Facility Commitment having the terms of such Replacement Revolving Facility
Commitment.  Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including, without limitation, this
Section 2.20), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of the Incremental Amount, (ii) no Refinancing Term Loan or
Replacement Revolving Facility Commitment is required to be in any minimum
amount or any minimum increment, (iii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

 

(p)                                 Notwithstanding anything in the foregoing to
the contrary, (i) for the purpose of determining the number of outstanding
Eurocurrency Borrowings upon the incurrence of any Incremental Loans, (x) to the
extent the last date of Interest Periods for multiple Eurocurrency Borrowings
under the Term Facilities fall on the same day, such Eurocurrency Borrowings
shall be considered a single Eurocurrency Borrowing and (y) to the extent the
last date of Interest Periods for multiple Eurocurrency Borrowings under the
Revolving Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (ii) the initial Interest Period
with respect to any Eurocurrency Borrowing of Incremental Loans may, at the
Borrower’s option, be of a duration of a number of Business Days that is less
than one month, and the Adjusted Eurocurrency Rate with respect to such initial
Interest Period shall be the same as the Adjusted Eurocurrency Rate applicable
to any then-outstanding Eurocurrency Borrowing as the Borrower may direct, so
long as the last day of such initial Interest Period is the same as the last day
of the Interest Period with respect to such outstanding Eurocurrency Borrowing.

 

SECTION 2.21                                           Illegality.  If any
Lender reasonably determines that any change in law has made it unlawful, or
that any Governmental Authority has asserted after the Closing Date that it is
unlawful, for any Lender or its applicable Lending Office to make or maintain
any Eurocurrency Loans, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to

 

118

--------------------------------------------------------------------------------



 

such determination no longer exist.  Upon receipt of such notice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
either convert all Eurocurrency Borrowings of such Lender to ABR Borrowings,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

SECTION 2.22                                           Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or any Issuing Bank if, as of the expiration
date for all Letters of Credit set forth in Section 2.05(c), any L/C Exposure
for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C Exposure.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the Collateral
Agent, for the benefit of the Administrative Agent, the applicable Issuing Bank
and the Lenders, and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c).  If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.22 or Sections 2.05, 2.11, 2.23 or 7.01 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific Letter of
Credit obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 9.04(b)(ii))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral;

 

119

--------------------------------------------------------------------------------



 

provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the applicable Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

SECTION 2.23                                           Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.09.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.06), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.22; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement and (y) Cash Collateralize
the Issuing Banks’ future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.22; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Bank against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.01 were satisfied or

 

120

--------------------------------------------------------------------------------



 

waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any Commitment Fee pursuant to
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender), and (y) shall
be limited in its right to receive L/C Participation Fees as provided in
Section 2.12(b).

 

(iv)                        Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Commitments shall be reallocated along the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Facility
Commitment.   Subject to Section 9.27, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

On the date of each Credit Event, the Borrower represents and warrants that:

 

121

--------------------------------------------------------------------------------



 

SECTION 3.01                                           Organization; Powers. 
Except as set forth on Schedule 3.01 to the Original Credit Agreement, each of
Holdings, the Borrower and each of the Material Subsidiaries (limited in the
case of clause (d) below, to Holdings, the Borrower and each of the Subsidiary
Loan Parties) (a) is a limited liability company, unlimited liability company,
corporation or partnership duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States of
America) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

 

SECTION 3.02                                           Authorization.  The
execution, delivery and performance by the Borrower, each of the Subsidiary Loan
Parties and, in the case of Sections 3.02(a) and 3.02(b)(i)(A) and (B),
Holdings, of each of the Loan Documents to which it is a party and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, limited liability company, partnership or other organizational
action required to be obtained by Holdings, the Borrower and such Subsidiary
Loan Parties and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation applicable to Holdings, the Borrower or any such Subsidiary
Loan Party, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Parties, (C) any applicable order of any court or any rule,
regulation or order of any Governmental Authority applicable to the Borrower or
any such Subsidiary Loan Party or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which the Borrower or any such Subsidiary Loan Parties is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Subsidiary Loan Parties, other
than the Liens created by the Loan Documents and Permitted Liens.

 

SECTION 3.03                                           Enforceability.  This
Agreement has been duly executed and delivered by Holdings and the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at

 

122

--------------------------------------------------------------------------------



 

law), (iii) implied covenants of good faith and fair dealing and (iv) any
foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties.

 

SECTION 3.04                                           Governmental Approvals No
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required for the execution, delivery
or performance of each Loan Document to which the Borrower or any Subsidiary
Loan Party is a party, except for (a) the filing of Uniform Commercial Code
financing statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents, approvals, registrations or
filings with respect to which the failure to be obtained or made could not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04 to the Original Credit Agreement and any
other filings or registrations required by the Security Documents.

 

SECTION 3.05                                           Financial Statements. 
(a) (i) The audited consolidated balance sheets and the statements of income,
stockholders’ equity, and cash flow as of and for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 for (x) Novitex and
its consolidated subsidiaries, (y) SourceHOV and its consolidated subsidiaries
and (z) Parent and its consolidated subsidiaries and (ii) the unaudited
consolidated balance sheets and statements of income, stockholders’ equity and
cash flow as of and for the fiscal quarter ended March 31, 2017 for (x) Novitex
and its consolidated subsidiaries, (y) SourceHOV and its consolidated
subsidiaries and (z) Parent and its consolidated subsidiaries, including the
notes thereto, if applicable, present fairly in all material respects the
consolidated financial position of the Novitex, SourceHOV and Parent and their
respective consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended, and, except as set forth on Schedule 3.05 to the
Original Credit Agreement, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.

 

(b)                                 The Borrower has heretofore furnished to the
Lenders the unaudited pro forma consolidated balance sheet and a related pro
forma consolidated statement of income of the Borrower and its consolidated
subsidiaries (based on the financial statements of the Companies) as of and for
the twelve-month period ending March 31, 2017, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other statement of income), and which reflect adjustments customary for
Rule 144A transactions, were prepared, it being understood that any purchase
accounting adjustments may be preliminary in nature and be based only on
estimates and allocations determined by the Borrower (the “Pro Forma Closing
Balance Sheet”). The Pro Forma Closing Balance Sheet presents fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its consolidated subsidiaries as at March 31, 2017, assuming that
the Transactions had actually occurred at such date.

 

123

--------------------------------------------------------------------------------



 

SECTION 3.06                                           No Material Adverse
Effect.  Since the Closing Date, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.07                                           Title to Properties;
Possession Under Leases.

 

(a)                                 Each of the Borrower and the Subsidiaries
has good and valid record fee simple title to, or valid leasehold interests in,
or easements or other limited property interests in, all its properties and
assets (including all Mortgaged Properties), except for Permitted Liens and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title, interests or easements could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets held in fee simple are free and clear of Liens, other than
Permitted Liens or Liens arising by operation of law.

 

(b)                                 None of the Borrower or its Subsidiaries are
in default under any leases to which it is a party, except for such defaults as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  All of the Borrower’s or Subsidiaries’ leases are in
full force and effect, except leases in respect of which the failure to be in
full force and effect could not reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 3.07(b) to the Original Credit
Agreement, the Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)                                  Each of the Borrower and the Subsidiaries
owns or possesses, or could obtain, ownership or possession of or rights under,
on terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary for
the present conduct of its business, without any conflict (of which the Borrower
has been notified in writing) with the rights of others, and free from any
burdensome restrictions on the present conduct of their businesses, except where
such conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(d)                                 As of the Closing Date, none of the Borrower
or the Subsidiaries has received any written notice of any pending condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

 

(e)                                  None of the Borrower or the Subsidiaries is
obligated on the Closing Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05 or as
could not reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Schedule 1.01(e) to the Original Credit
Agreement lists each Material Real Property owned by any Loan Party as of the
Closing Date.

 

124

--------------------------------------------------------------------------------



 

SECTION 3.08                                           Subsidiaries.

 

(a)                                 Schedule 3.08(a) to the Original Credit
Agreement sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each direct or indirect Subsidiary
of the Borrower.  Except as set forth on Schedule 3.08(a) to the Original Credit
Agreement, as of the Closing Date, all of the issued and outstanding Equity
Interests of each Subsidiary of the Borrower is owned directly by the Borrower
or by another Subsidiary.

 

(b)                                 As of the Closing Date, after giving effect
to the Transactions, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except as set forth on Schedule 3.08(b) to the Original Credit
Agreement.

 

SECTION 3.09                                           Litigation; Compliance
with Laws.

 

(a)                                 As of the Closing Date, there are no
actions, suits or proceedings at law or in equity or, to the knowledge of the
Borrower, investigations by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower, any director, officer, agent or
employee thereof, or any of the Subsidiaries or any business, property or rights
of any such person that (i) involve any Loan Document or (ii) could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, except (in the case of this clause (ii) only) for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed in any of any Parent Entity’s public
filings with the Securities and Exchange Commission prior to the Closing Date or
which arises out of the same facts and circumstances, and alleges substantially
the same complaints and damages, as any action, suit or proceeding so disclosed
and in which there has been no material adverse change since the date of such
disclosure.

 

(b)                                 None of the Borrower, the Subsidiaries or
their respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permit) or any
restriction of record or agreement affecting any Mortgaged Property, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.10                                           Federal Reserve
Regulations.  Neither the making of any Loan (or the extension of any Letter of
Credit) hereunder nor the use of the proceeds thereof will violate the
provisions of Regulation T, Regulation U or Regulation X of the Board.

 

SECTION 3.11                                           Investment Company Act. 
None of Holdings, the Borrower and the Subsidiaries is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

125

--------------------------------------------------------------------------------



 

SECTION 3.12                                           Use of Proceeds.  The
Borrower will use the proceeds of the 2018 Term Loans made on the Repricing
Effective Date to refinance the Existing Term Loans (as defined in the First
Amendment), to pay related Transaction Expenses and for other general corporate
purposes. The Borrower will use the proceeds of the Revolving Facility Loans,
and may request the issuance of Letters of Credit, solely for general corporate
purposes (including, without limitation, for the Transactions, Repricing Date
Transactions, Permitted Business Acquisitions, Capital Expenditures and
Transaction Expenses and, in the case of Letters of Credit, for the back-up or
replacement of existing letters of credit).  The Borrower will use the proceeds
of the 2019 Term Loans made on the 2019 Effective Date to repay certain
outstanding Revolving Facility Loans and for other general corporate purposes.

 

SECTION 3.13                                           Tax Returns.  Except as
set forth on Schedule 3.13 to the Original Credit Agreement:

 

(a)                                 Each of Holdings, the Borrower and the
Subsidiaries (i) has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it that are material to such
companies taken as a whole and each such Tax return is true and correct in all
material respects, including, without limitation, relating to all periods or
portions thereof ending on or prior to the Closing Date and (ii) has timely paid
or caused to be timely paid all Taxes shown thereon to be due and payable by it
on such Tax returns and all other material Taxes (and made adequate provision in
accordance with GAAP for the payment of all Taxes not yet due) with respect to
all periods or portions thereof ending on or prior to the Closing Date,
including in its capacity as a withholding agent, except in each case for Taxes
that are being contested in good faith by appropriate proceedings in accordance
with Section 5.03 and for which the Borrower or any of the Subsidiaries (as the
case may be) has set aside on its books adequate reserves in accordance with
GAAP; and

 

(b)                                 Other than as could not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect: as of
the Closing Date, with respect to each of Holdings, the Borrower and the
Subsidiaries, (i) there are no claims being asserted in writing with respect to
any Taxes, (ii) no presently effective waivers or extensions of statutes of
limitation with respect to Taxes have been given or requested and (iii) no Tax
returns are being examined by, and no written notification of intention to
examine has been received from, the Internal Revenue Service or any other taxing
authority.

 

SECTION 3.14                                           No Material
Misstatements.

 

(a)                                 All written factual information (other than
the Projections, forward-looking information and information of a general
economic nature or general industry nature) (the “Information”) concerning the
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated by the Original Credit Agreement included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Joint Lead Arranger, any Lender or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated by the Original Credit Agreement (to the extent such
Information relates to the Companies on or prior to the Closing Date, to the
Companies’ knowledge), when taken as a whole, was true and correct in all
material respects, as of the date such Information was furnished to the Lenders
and as of the Closing Date

 

126

--------------------------------------------------------------------------------



 

and did not, taken as a whole, as of any such date contain any untrue statement
of a material fact as of any such date or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates
provided thereto).

 

(b)                                 Any Projections and other forward-looking
information and information of a general economic nature or general industry
nature prepared by or on behalf of the Borrower or any of its representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated by the
Original Credit Agreement have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders.

 

SECTION 3.15                                           Employee Benefit Plans.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or as set
forth on Schedule 3.15 to the Original Credit Agreement:  (i) each of the
Borrower, the Subsidiaries and the ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the Code relating to Plans and the
regulations and published interpretations thereunder and any similar applicable
law; (ii) no Reportable Event has occurred during the past five years as to
which the Borrower, a Subsidiary or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (iii) as of the
most recent valuation date applicable thereto, no Plan has any Unfunded Pension
Liability; (iv) no ERISA Event has occurred or is reasonably expected to occur;
and (v) none of the Borrower, the Subsidiaries or the ERISA Affiliates has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated.

 

(b)                                 Each of the Borrower and the Subsidiaries is
in compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States of America and (ii) with the
terms of any such plan, except, in each case, for such noncompliance that could
not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  None of, the Borrower or any of the
Subsidiaries is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
that is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993), and none of the Borrower or any of the Subsidiaries is or has
at any time been “connected” with or an “associate” of (as those terms are used
in sections 39 and 43 of the

 

127

--------------------------------------------------------------------------------



 

Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.16                                           Environmental Matters. 
Except as disclosed on Schedule 3.16 to the Original Credit Agreement and except
as to matters that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect (i) no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of the Subsidiaries, and there are no judicial, administrative or other
actions, investigations, suits or proceedings pending or, to the Borrower’s
knowledge, threatened, that allege a violation of or liability under any
applicable Environmental Laws, in each case relating to the Borrower or any of
the Subsidiaries, (ii) each of the Borrower and the Subsidiaries has obtained
and maintained all permits, licenses and other approvals necessary for its
operations to comply with all applicable Environmental Laws and is, and for the
previous five (5) years has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) there has been no Release or threat of Release of any Hazardous Material
at, on, under or from any property currently owned or leased or, to the
Borrower’s knowledge, formerly owned, operated or leased, by the Borrower or any
of its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
applicable Environmental Laws, and, to the Borrower’s knowledge, the Borrower or
any of the Subsidiaries have not disposed of or arranged for disposal or
treatment, or arranged for transport for disposal or treatment, of any Hazardous
Materials at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, (iv) no Hazardous Material is located
at, on or under any property currently or, to the knowledge of the Borrower,
formerly owned, operated or leased by the Borrower or any of its Subsidiaries
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any applicable
Environmental Laws, and, to the Borrower’s knowledge, no Hazardous Material has
been generated, owned, treated, stored, handled or controlled by the Borrower or
any of its Subsidiaries and transported to or Released at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any Environmental
Laws, and (v) there are no written agreements in which the Borrower or any of
the Subsidiaries has expressly assumed or undertaken responsibility, and such
assumption or undertaking of responsibility has not expired or otherwise
terminated, for any liability or obligation of any other person arising under or
relating to applicable Environmental Laws, which in any such case has not been
made available to the Administrative Agent prior to the Closing Date.

 

SECTION 3.17                                           Security Documents.

 

(a)                                 Each of the Collateral Agreement and the
Holdings Guarantee and Pledge Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties), in each case, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  As of the Closing Date, in the case of the
Pledged Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the applicable Security Document are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property), when financing
statements and

 

128

--------------------------------------------------------------------------------



 

other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except Permitted Liens).

 

(b)                                 When the Collateral Agreement or an
ancillary document thereunder is properly filed and recorded in the United
States Patent and Trademark Office and the United States Copyright Office, and,
with respect to Collateral in which a security interest cannot be perfected by
such filings, upon the proper filing of the financing statements referred to in
clause (a) above, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected (subject to exceptions arising from defects in the
chain of title, which defects in the aggregate do not constitute a Material
Adverse Effect hereunder) Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the United States Intellectual
Property listed in such ancillary document, in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights and exclusive licenses of registered copyrights acquired
by the Loan Parties after the Closing Date).

 

(c)                                  The Mortgages, if any, executed and
delivered on the Closing Date are, and the Mortgages executed and delivered
after the Closing Date pursuant to Section 5.11 shall be, in a form effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed, recorded or registered in the proper
real estate filing or recording offices or registry, and all relevant mortgage
taxes, recording charges and similar amounts are duly paid, the Collateral Agent
(for the benefit of the Secured Parties) shall have valid Liens with record
notice to third parties on, and security interests in, all rights, titles and
interests of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code where
applicable, the proceeds thereof, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens.

 

(d)                                 Notwithstanding anything herein (including
this Section 3.17) or in any other Loan Document to the contrary, no Borrower or
any other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.

 

SECTION 3.18                                           Location of Real
Property.  The Perfection Certificate lists correctly, in all material respects,
as of the Closing Date all Material Real Property owned by the Borrower and the
Subsidiary Loan Parties and the addresses thereof.  As of the Closing Date, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by

 

129

--------------------------------------------------------------------------------



 

them in the Perfection Certificate, subject to Permitted Liens, except to the
extent set forth therein.

 

SECTION 3.19                                           Solvency.

 

(a)                                 As of the Closing Date, immediately after
giving effect to the consummation of the Transactions on the Closing Date,
(i) the fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

(b)                                 As of the Closing Date, immediately after
giving effect to the consummation of the Transactions on the Closing Date, the
Borrower does not intend to, and the Borrower does not believe that it or any of
its Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.20                                           Labor Matters.  Except
as, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
pending or threatened against the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; and (c) all payments due from the
Borrower or any of the Subsidiaries or for which any claim may be made against
the Borrower or any of the Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary to the extent required
by GAAP.  Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Borrower or any of the Subsidiaries (or any predecessor) is a party or by
which the Borrower or any of the Subsidiaries (or any predecessor) is bound.

 

SECTION 3.21                                           Insurance.  Schedule 3.21
to the Original Credit Agreement sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date.  As of such date, such insurance is in full force and
effect.

 

130

--------------------------------------------------------------------------------



 

SECTION 3.22                                           Senior Debt. The Loan
Obligations constitute “Senior Debt” (or the equivalent thereof) under the
documentation governing any Material Indebtedness of any Loan Party permitted to
be incurred hereunder constituting Indebtedness that is subordinated in right of
payment to the Loan Obligations.

 

SECTION 3.23                                           USA PATRIOT Act;
Sanctions Laws and Export Controls Laws.

 

(a)                                 The Borrower and each of its Subsidiaries
has been during the past five years and is in material compliance in all
material respects with the material provisions of the USA PATRIOT Act, and, at
least three Business Days prior to the Closing Date, the Borrower has provided
to the Administrative Agent all information related to the Loan Parties
(including names, addresses and tax identification numbers (if applicable))
reasonably requested in writing by the Administrative Agent not less than 10
Business Days prior to the Closing Date and mutually agreed to be required under
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to be obtained by the Administrative Agent or any Lender.

 

(b)                                 None of Holdings, the Borrower or any of its
Subsidiaries, any director or officer, nor, to the knowledge of the Borrower or
any of its Subsidiaries, any agent, employee or Affiliate of the Borrower or any
of the Subsidiaries is currently the target of any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”), the European Union, the United Nations Security Council or Her
Majesty’s Treasury (“Sanctions”). The Borrower will not knowingly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any person, for the purpose of financing prohibited activities of
any person that is currently the target of any Sanctions or for the purpose of
financing any activities, business or transaction with or in any country that is
the target of Sanctions, to the extent such activities, businesses or
transaction would be prohibited by applicable sanctions laws and regulations
administered by the United States of America, including OFAC and the U.S. State
Department, the United Nations Security Council, Her Majesty’s Treasury, the
European Union or relevant member states of the European Union (collectively,
“Sanctions Laws”), or in any manner that would result in the violation of any
Sanctions Laws applicable to any party hereto. Holdings, the Borrower and its
Subsidiaries have been over the past five years and are in material compliance
with all applicable Sanctions Laws and the Export Administration Regulations
maintained by the U.S. Department of Commerce (“Export Controls Laws”).

 

SECTION 3.24                                           Foreign Corrupt Practices
Act.  Holdings, the Borrower and its Subsidiaries, their directors and officers,
and, to the knowledge of the Borrower or any of its Subsidiaries, their agents
and employees, have been during the past five years and are in material
compliance with the U.S. Foreign Corrupt Practices Act of 1977, as amended and
any similar law of a jurisdiction in which the Borrower or any of its
Subsidiaries conduct their business and to which they are lawfully subject
(collectively, “Anti-Corruption Laws”), in each case. Holdings and the Borrower
have implemented and maintain in effect policies designed to promote and achieve
compliance with Anti-Corruption Laws. No part of the proceeds of the Loans made
hereunder will knowingly be used to make any unlawful bribe, payoff, influence
payment, kickback or other unlawful payment.

 

131

--------------------------------------------------------------------------------



 

SECTION 3.25                                           Intellectual Property. 
Except as would not reasonably be expected to have a Material Adverse Effect:
(a) the Borrower and each of its Subsidiaries owns, or possesses the right to
use, all Intellectual Property that is used or held for use in or is otherwise
reasonably necessary for the present conduct of their respective businesses,
(b) the Borrower and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating the Intellectual Property of any person,
and (c) no claim or litigation regarding any of the Intellectual Property owned,
licensed or otherwise used by the Borrower and its Subsidiaries is pending or,
to the knowledge of the Borrower, threatened.

 

ARTICLE IV
CONDITIONS OF LENDING

 

The obligations of (a) the Lenders to make Loans (other than the 2019 Term Loans
on the 2019 Effective Date, the conditions with respect to which are set forth
in the Second Amendment) and (b) any Issuing Bank to issue, amend, extend or
renew Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 9.09) of the following conditions:

 

SECTION 4.01                                           All Credit Events.  On
the date of each Borrowing and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (in each case, other than, with
respect to clauses (b) and (c) below, pursuant to an Incremental Assumption
Agreement to the extent not required by such Incremental Assumption Agreement):

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given in accordance
with the last paragraph of Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

 

(b)                                 In the case of each Credit Event (other than
an amendment, extension or renewal of a Letter of Credit without any
(i) increase in the stated amount of such Letter of Credit or (ii) extension of
the expiration of such Letter of Credit), the representations and warranties set
forth in the Loan Documents shall be true and correct in all material respects
as of such date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(c)                                  In the case of each Borrowing or other
Credit Event, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

 

132

--------------------------------------------------------------------------------



 

(d)                                 Each Borrowing and each issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit) shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in clauses (b) and (c) of
this Section 4.01.

 

SECTION 4.02                                           [Reserved].

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

 

SECTION 5.01                                           Existence; Businesses and
Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence,
except, in the case of a Subsidiary, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise permitted under Section 6.05; provided that the Borrower may liquidate
or dissolve one or more Subsidiaries if the assets of such Subsidiaries (to the
extent they exceed estimated liabilities) are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution,
except that Subsidiary Loan Parties may not be liquidated into Subsidiaries that
are not Subsidiary Loan Parties unless such liquidation is otherwise permitted
under Section 6.05.

 

(b)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, Intellectual
Property, licenses and rights with respect thereto necessary to the normal
conduct of its business, and (ii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as permitted by this
Agreement).

 

SECTION 5.02                                           Insurance.

 

(a)                                 Maintain, with financially sound and
reputable insurance companies, insurance (subject to customary deductibles and
retentions) in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations, cause the Collateral Agent to be
listed as a co-loss payee on property and casualty policies with respect to
Mortgaged Property located in the United States of America and as an additional
insured on liability policies.  Notwithstanding the foregoing, the Borrower and
the Subsidiaries may self-insure with respect to such risks with respect to
which companies of established reputation engaged in the same general

 

133

--------------------------------------------------------------------------------



 

line of business in the same general area usually self-insure.

 

(b)                                 Except as the Administrative Agent may agree
in its reasonable discretion, cause all such property and casualty insurance
policies with respect to the Mortgaged Property located in the United States of
America to be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, deliver a certificate of an insurance
broker to the Collateral Agent; use commercially reasonable efforts to cause
each such policy covered by this clause (b) to provide that it shall not be
cancelled or not renewed upon less than 30 days’ prior written notice thereof by
the insurer to the Collateral Agent; deliver to the Collateral Agent, prior to
or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor, in
each case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

 

(c)                                  If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area (each a “Special
Flood Hazard Area”) with respect to which flood insurance has been made
available under the Flood Insurance Laws, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including a copy of the flood
insurance policy and a declaration page relating thereto.

 

(d)                                 In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks and their respective agents or employees
shall not be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, any Issuing Bank and their agents and
employees;

 

134

--------------------------------------------------------------------------------



 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.02 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of
Holdings, the Borrower and the Subsidiaries or the protection of their
properties; and

 

(iii)                               the amount and type of insurance that the
Borrower and its Subsidiaries has in effect as of the Closing Date satisfies for
all purposes the requirements of this Section 5.02.

 

SECTION 5.03                                           Taxes.  Pay and discharge
promptly when due all material Taxes upon it or upon its income or profits or in
respect of its property, before the same shall become delinquent or in default,
as well as all lawful claims for labor, materials and supplies or otherwise
that, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax so long as (a) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, (b) Holdings, the Borrower or a Subsidiary thereof, as applicable,
shall have set aside on its books adequate reserves in accordance with GAAP with
respect thereto, to the extent required under accepted accounting principles,
and (c) the failure to make such payment and discharge could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.04                                           Financial Statements,
Reports, etc.  Furnish to the Administrative Agent (which will promptly furnish
such information to the Lenders):

 

(a)                                 within 105 days after the end of each fiscal
year, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and, starting with the fiscal year ending
December 31, 2018, setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any Material Subsidiary as a going concern,
except for qualifications for a change in accounting principles with which such
accountants concur and which shall have been disclosed in the notes to the
financial statements or other than solely with respect to, or resulting solely
from, an upcoming maturity date under any series of Indebtedness occurring
within one year from the time such opinion is delivered or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
annual reports on Form 10-K (or any successor or comparable form) of the
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

 

135

--------------------------------------------------------------------------------



 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year (commencing with the fiscal
quarter ending September 30, 2017), a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and, starting with the fiscal quarter
ending September 30, 2018, setting forth in comparative form the corresponding
figures for the corresponding periods of the prior fiscal year, all of which
shall be in reasonable detail, which consolidated balance sheet and related
statements of operations and cash flows shall be accompanied by customary
management’s discussion and analysis and which consolidated balance sheet and
related statements of operations and cash flows shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q (or any successor or comparable form) of the
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

 

(c)                                  (x) concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred since the date of the last certificate delivered pursuant to this
Section 5.04(c) or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) commencing with the end of the
first full fiscal quarter ending after the Closing Date, setting forth
computations in reasonable detail demonstrating compliance with the Financial
Covenant and (iii) setting forth the calculation and uses of the Available Free
Cash Flow Amount for the fiscal period then ended if the Borrower shall have
used the Available Free Cash Flow Amount for any purpose during such fiscal
period and (y) concurrently with any delivery of financial statements under
clause (a) above, if the accounting firm is not restricted from providing such a
certificate by its policies office, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by Holdings, the Borrower or any of the Subsidiaries with the
SEC, or after an initial public offering, distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower (or Holdings or any Parent Entity referred
to in Section 5.04(h)) or the website of the SEC and written notice of such
posting has been delivered to the Administrative Agent;

 

(e)                                  within 90 days (or such later date as the
Administrative Agent may agree in its reasonable discretion) after the beginning
of each fiscal year (commencing with the fiscal year ending December 31, 2018),
a consolidated annual budget for such fiscal year consisting of

 

136

--------------------------------------------------------------------------------



 

a projected consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of the following fiscal year and the related consolidated statements
of projected cash flow and projected income (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of the Borrower to the effect that the Budget is based on assumptions believed
by the Borrower to be reasonable as of the date of delivery thereof;

 

(f)                                   upon the reasonable request of the
Administrative Agent not more frequently than once a year, an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this Section 5.04(f) or Section 5.11(f);

 

(g)                                  promptly, from time to time, such other
customary information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any of the Subsidiaries, or compliance
with the terms of any Loan Document as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

 

(h)                                 promptly upon request by the Administrative
Agent, copies of: (i) each Schedule B (Actuarial Information) to the most recent
annual report (Form 5500 Series) filed with the Internal Revenue Service with
respect to a Plan; (ii) the most recent actuarial valuation report for any Plan;
(iii) all notices received from a Multiemployer Plan sponsor, a plan
administrator or any governmental agency, or provided to any Multiemployer Plan
by the Borrower, a Subsidiary or any ERISA Affiliate, concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;

 

(i)                                     in the event that Holdings or any Parent
Entity reports on a consolidated basis, such consolidated reporting at Holdings
or such Parent Entity’s level in a manner consistent with that described in
clauses (a) and (b) of this Section 5.04 for the Borrower (together with a
reconciliation showing the adjustments necessary to determine compliance by the
Borrower and its Subsidiaries with the Financial Covenant) will satisfy the
requirements of such clauses; and

 

(j)                                    at a time mutually agreed with the
Administrative Agent after the delivery of the financial statements required
pursuant to Sections 5.04(a) and 5.04(b) (but not later than 10 Business Days
after such delivery), commencing with the fiscal quarter ending December 31,
2017, upon request of the Administrative Agent, the Borrower shall cause
appropriate Financial Officers or other officers with reasonably equivalent
duties of the Borrower to participate in one conference call for Lenders to
discuss the financial condition and results of operations of the Borrower and
its Subsidiaries for the most recently ended fiscal period; provided that, for
the avoidance of doubt, any call to discuss the earnings of the Borrower and its
Subsidiaries for the most recently ended fiscal period shall satisfy the
requirement set forth in this clause (i) to the extent the Lenders are invited
to participate in such call.

 

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b) and (d) above are hereby deemed to be
Communications suitable for distribution, and to be made available, to Public
Lenders as contemplated by Section 9.17 and may be treated

 

137

--------------------------------------------------------------------------------



 

by the Administrative Agent and the Lenders as if the same had been marked
“PUBLIC” in accordance with such clause (unless the Borrower otherwise notifies
the Administrative Agent in writing on or prior to delivery thereof).

 

SECTION 5.05                                           Litigation and Other
Notices.  Furnish to the Administrative Agent (which the Administrative Agent
shall promptly distribute to the Lenders) written notice of the following
promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings, the Borrower or any
of its Subsidiaries as to which an adverse determination is reasonably probable
and that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  any other development specific to Holdings,
the Borrower or any of its Subsidiaries that is not a matter of general public
knowledge and that has had, or would reasonably be expected to have, a Material
Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06                                           Compliance with Laws.

 

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.10, or to laws related to Taxes, which are the subject
of Section 5.03.  The Borrower will implement, maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Sanctions
Laws and Export Controls Laws.

 

(b) Comply in all material respects with the USA PATRIOT Act.

 

SECTION 5.07                                           Maintaining Records;
Access to Properties and Inspections.  Maintain all financial records in
accordance with GAAP and permit any persons designated by the Administrative
Agent or, upon the occurrence and during the continuance of an Event of Default,
any Lender to visit and inspect the financial records and the properties of
Holdings, the Borrower or any of the Subsidiaries at reasonable times, upon
reasonable prior written notice to Holdings or the Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior written notice to Holdings or the Borrower to discuss the
affairs, finances and condition of Holdings, the Borrower or any of the
Subsidiaries with the officers thereof and independent

 

138

--------------------------------------------------------------------------------



 

accountants therefor (so long as the Borrower has the opportunity to participate
in any such discussions with such accountants); provided that none of Holdings,
the Borrower nor any of the Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law,
rule or regulation or results in the breach of any binding contractual
obligations or the loss of any professional privilege.  Administrative Agent and
any Lender permitted access as herein provided will not unreasonably interfere
with the use and operation of Holdings, the Borrower or any Subsidiary (or any
tenants, subtenants, licensees or occupants thereof).

 

SECTION 5.08                                           Payment of Obligations. 
Pay its Material Indebtedness and other material obligations before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make such
payment could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.09                                           Use of Proceeds.  Use the
proceeds of the Loans and the Letters of Credit only as contemplated in
Section 3.12.

 

SECTION 5.10                                           Compliance with
Environmental Laws.  Comply with all Environmental Laws applicable to its
operations and properties; and comply with and obtain and renew all material
permits, licenses and other approvals required pursuant to Environmental Law for
its operations and properties in each case in accordance with Environmental
Laws, except, in each case with respect to this Section 5.10, to the extent the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

SECTION 5.11                                           Further Assurances;
Additional Security.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents), that the Administrative Agent may
reasonably request (including, without limitation, those required by applicable
law), to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

(b)                                 If any asset (other than Real Property) that
has an individual Fair Market Value (as determined in good faith by the
Borrower) in an amount greater than $5,000,000 is acquired by the Borrower or
any Subsidiary Loan Party after the Closing Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets
constituting Excluded Property), the Borrower or such Subsidiary Loan Party, as
applicable, will (i) notify the Collateral Agent of such acquisition or
ownership and (ii) cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Subsidiary
Loan Parties to

 

139

--------------------------------------------------------------------------------



 

take, such actions as shall be reasonably requested by the Administrative Agent
to grant and perfect such Liens, including actions described in clause (a) of
this Section 5.11, all at the expense of the Loan Parties, subject to clause
(g) below.

 

(c)           (i) Grant and cause each of the Subsidiary Loan Parties to grant
to the Collateral Agent security interests in, and mortgages on, any Material
Real Property of the Borrower or such Subsidiary Loan Parties, as applicable,
that are not Mortgaged Property as of the Closing Date, to the extent acquired
after the Closing Date, within 90 days after such acquisition (or such later
date as the Administrative Agent may agree in their reasonable discretion)
pursuant to documentation in such form as is reasonably satisfactory to the
Administrative Agent and the Borrower (each, an “Additional Mortgage”), which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens, (ii) record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent (for the benefit of the Secured Parties) required to be granted pursuant
to the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges required to be paid in connection with
such recording or filing, in each case subject to clause (g) below, and
(iii) deliver to the Collateral Agent an updated Schedule 1.01(e) to the
Original Credit Agreement reflecting such additional Mortgaged Properties. 
Unless otherwise waived by the Administrative Agent, with respect to each such
Additional Mortgage, the Borrower shall cause the requirements set forth in
clauses (f) and (g) of the definition of “Collateral and Guarantee Requirement”
to be satisfied with respect to such Material Real Property.

 

(d)           If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a
Subsidiary Loan Party, within 15 Business Days after the date such Subsidiary is
formed or acquired (or such longer period as the Administrative Agent may agree
in its reasonable discretion), notify the Collateral Agent thereof and, within
20 Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Administrative Agent may agree in its reasonable discretion
(or, with respect to clauses (f), (g) and (h) of the definition of “Collateral
and Guarantee Requirement,” within 90 days after such formation or acquisition
or such longer period as set forth therein or as the Administrative Agent may
agree in its reasonable discretion, as applicable), cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to clause (g) below.

 

(e)           If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or

 

140

--------------------------------------------------------------------------------



 

such longer period as the Administrative Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.

 

(f)            Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number, (D) in any Loan Party’s jurisdiction of
organization or (E) in the location of the chief executive office of any Loan
Party that is not a registered organization; provided that the Borrower shall
not effect or permit any such change unless all filings have been made, or will
have been made within 30 days following such change (or such longer period as
the Administrative Agent may agree in its reasonable discretion), under the
Uniform Commercial Code that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

 

(g)           The Collateral and Guarantee Requirement and the other provisions
of this Section 5.11 and the other Loan Documents with respect to Collateral
need not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):  (i) any Real Property other than Material Real Property,
(ii) motor vehicles and other assets subject to certificates of title, letter of
credit rights (in each case, other than to the extent a Lien on such assets or
such rights can be perfected by filing a UCC-1) and commercial tort claims with
a value of less than $10,000,000, (iii) pledges and security interests
prohibited by applicable law, rule, regulation or contractual obligation (with
respect to any such contractual obligation, only to the extent such restriction
is permitted under Section 6.09(b) and such restriction is binding on such
assets on the Closing Date or on the date of acquisition thereof and not entered
into in contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i))) (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower in
consultation with the Administrative Agent, (v) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
Guarantor) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (vi) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby, (vii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (viii) any “intent-to-use” trademark applications for which a verified
Statement of Use or an Amendment to Allege Use has not been filed with the
United States Patent and Trademark Office, (ix) other customary exclusions under
applicable local law or in applicable local jurisdictions, (x) Securitization
Assets sold to any Special Purpose

 

141

--------------------------------------------------------------------------------



 

Securitization Subsidiary or otherwise pledged, factored, transferred or sold in
connection with any Permitted Securitization Financing, and any other assets
subject to Liens securing Permitted Securitization Financings, (xi) any Excluded
Securities, (xii) any Third Party Funds, (xiii) any equipment or other asset
that is subject to a Lien permitted by any of clauses (c), (i), (j) or (ii) of
Section 6.02 or is otherwise subject to a purchase money debt or a Capitalized
Lease Obligation, in each case, as permitted by Section 6.01, if the contract or
other agreement providing for such debt or Capitalized Lease Obligation
prohibits or requires the consent of any person (other than the Borrower or any
Guarantor) as a condition to the creation of any other security interest on such
equipment or asset, after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other Requirements of Law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under applicable law notwithstanding such prohibition,
provided, to the extent any such applicable anti assignments provisions of the
Uniform Commercial Code override such anti assignment clause, the Administrative
Agent agrees that its Lien on any such equipment or other asset is hereby
subordinated to such Lien, (xiv) cash to secure letter of credit reimbursement
obligations to the extent such letters of credit are permitted under this
Agreement and prohibit the granting of a Lien, (xv) any segregated deposits that
constitute Permitted Liens and are prohibited from being subject to other Liens,
(xvi) assets sold in compliance with this Agreement to a person who is not a
Subsidiary Guarantor, (xvii) assets owned by a Subsidiary Guarantor after the
release of the guaranty of such Subsidiary Guarantor pursuant to this Agreement
or the Intercreditor Agreement, (xviii) any deposit account that is used for the
sole purpose of making payroll and withholding tax payments related thereto and
other employee wage and benefits payments and accrued and unpaid employee
compensation payments (including salaries, wages, benefits and expense
reimbursements, 401(k) and other retirement plans and employee benefits,
including rabbi trusts for deferred compensation and health care benefits),
(xix) any Foreign Subsidiary to the extent that such grant of a security
interest therein would result in any breach of corporate benefit, financial
assistance, capital preservation, fraudulent preference, thin capitalization
rules, or any other law or regulation (or analogous restriction) of the
jurisdiction of organization of such person or result in any risk to the
officers or directors of such person of a civil or criminal liability,
(xx) property and assets released in accordance with this Agreement or the
Intercreditor Agreement, (xxi) all assets of Holdings other than Equity
Interests in the Borrower directly held by Holdings and pledged pursuant to the
Holdings Guarantee and Pledge Agreement and (xxii) any other exceptions mutually
agreed upon between the Borrower and the Administrative Agent; provided that the
Borrower may in its sole discretion elect to exclude any property from the
definition of “Excluded Property.”  Notwithstanding anything herein to the
contrary, (A) the Administrative Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no landlord,
mortgagee or bailee waivers shall be required, (D) no foreign-law governed
security documents or perfection under foreign law shall be required, (E) no
notice shall be required to be sent to account debtors or other

 

142

--------------------------------------------------------------------------------



 

contractual third parties prior to an Event of Default, (F) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the Fair Market Value (as
determined in good faith by the Borrower) of such Mortgaged Property as
determined in good faith by the Borrower (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Administrative
Agent).

 

SECTION 5.12              Rating.  Exercise commercially reasonable efforts to
obtain and maintain public ratings (but not to obtain a specific rating) from
each of Moody’s and S&P for the Term B Loans.

 

SECTION 5.13              Post-Closing.

 

(a)              With respect to each Closing Date Mortgaged Property, cause the
Collateral and Guarantee Requirement to be satisfied.

 

(b)              Take all necessary actions to satisfy the items described on
Schedule 5.13 to the Original Credit Agreement within the applicable period of
time specified in such Schedule (or such longer period as the Administrative
Agent may agree in its reasonable discretion).

 

ARTICLE VI
NEGATIVE COVENANTS

 

Each of Holdings (solely with respect to Section 6.08(b)) and the Borrower
covenants and agrees with each Lender that, until the Termination Date, unless
the Required Lenders shall otherwise consent in writing, Holdings will not
(solely with respect to Section 6.08(b)) and the Borrower will not, and will not
cause or permit any of the Subsidiaries to:

 

SECTION 6.01              Indebtedness.  Incur, create, assume or permit to
exist any Indebtedness, except:

 

(a)           (i) Indebtedness existing or committed, or incurred pursuant to
facilities existing or committed, on the Closing Date (and contemplated to be
existing on the Closing Date under the Business Combination Agreement) (provided
that any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $1,000,000 individually and $5,000,000 in the aggregate shall only be
permitted under this clause (a) to the extent such Indebtedness is set forth on
Schedule 6.01 to the Original Credit Agreement) and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary) or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

 

143

--------------------------------------------------------------------------------



 

(b)           (i) Indebtedness created hereunder (including pursuant to
Section 2.20) and under the other Loan Documents and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(c)           Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements entered into for non-speculative purposes;

 

(d)           Indebtedness of the Borrower and the Subsidiaries owed to
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of) any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to Holdings, the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case, provided in the ordinary course of business or consistent with past
practices or industry practices;

 

(e)           Indebtedness of the Borrower to Holdings or any Subsidiary and of
any Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
Holdings, the Borrower or any Subsidiary Loan Party incurred pursuant to this
Section 6.01(e) shall be subject to Section 6.04, and (ii) other than in the
case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
of Holdings, the Borrower and the Subsidiaries, all Indebtedness of the Borrower
to any Subsidiary and Indebtedness of any other Loan Party to any Subsidiary
that is not a Subsidiary Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated to the Loan Obligations under this
Agreement on subordination terms described in the intercompany note
substantially in the form of Exhibit H to the Original Credit Agreement, on
subordination terms identical to those described in the intercompany note or on
other subordination terms reasonably satisfactory to the Administrative Agent
and the Borrower;

 

(f)            Indebtedness of the Borrower and the Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case, reasonably required in the
conduct of the business (giving effect to any growth or expansion of such
business permitted hereunder), including those incurred to secure health,
safety, insurance and environmental obligations of the Borrower and its
Subsidiaries as conducted in accordance with good and prudent business industry
practices and otherwise as permitted by the Loan Documents;

 

(g)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business;

 

(h)           (i)  Indebtedness of a Subsidiary acquired after the Closing Date
or a person merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date and Indebtedness otherwise incurred or assumed in
connection with the acquisition of assets or Equity Interests (including a
Permitted Business Acquisition), where such acquisition, merger or consolidation
is not prohibited by this Agreement; provided that (w) in the case of any such
Indebtedness secured by Liens on Collateral that are Other First Liens, the Net
First Lien Leverage Ratio on a Pro Forma Basis immediately after giving effect
to such acquisition, merger

 

144

--------------------------------------------------------------------------------



 

or consolidation, the incurrence or assumption of such Indebtedness and the use
of proceeds thereof and any related transactions is (I) not greater than 3.75 to
1.00 or (II) no greater than the Net First Lien Leverage Ratio in effect
immediately prior thereto, (x) in the case of any such Indebtedness secured by
Liens on Collateral that are Junior Liens, the Net Secured Leverage Ratio on a
Pro Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is (I) not greater than 4.00 to
1.00 or (II) no greater than the Net Secured Leverage Ratio in effect
immediately prior thereto, (y) in the case of any other such Indebtedness, the
Interest Coverage Ratio on a Pro Forma Basis immediately after giving effect to
such acquisition, merger or consolidation, the incurrence or assumption of such
Indebtedness and the use of proceeds thereof and any related transactions is
(I) not less than 2.00 to 1.00 or (II) no less than the Interest Coverage Ratio
in effect immediately prior thereto and (z) in the case of any such Indebtedness
incurred under this clause (h) by a Subsidiary other than a Subsidiary Loan
Party (to the extent incurred in contemplation of such acquisition, merger or
consolidation), the aggregate outstanding principal amount of such Indebtedness
immediately after giving effect to such acquisition, merger or consolidation,
the incurrence of such Indebtedness and the use of proceeds thereof and any
related transactions shall not exceed the greater of $40,000,000 and 0.12 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period; provided, further, that (i) the incurrence (but not assumption) of any
Indebtedness for borrowed money pursuant to this clause (h)(i) incurred in
contemplation of such acquisition, merger or consolidation (except for any
seller note or seller financing) shall be subject to the last paragraph of this
Section 6.01 and the incurrence (but not assumption) of any Indebtedness for
borrowed money pursuant to this clause (h)(i) in the form of term loan
Indebtedness that is secured by Other First Liens shall be subject to the last
paragraph of Section 6.02; and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

 

(i)            (i)  Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof would not exceed the greater of
$75,000,000 and 0.22 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, (ii) Capitalized Lease Obligations or
other obligations or deferrals attributable to capital spending or other funds
made available by suppliers in connection with any Sale and Lease-Back
Transaction that is permitted under Section 6.03, and (iii) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness in each of
clause (i) and clause (ii), as applicable;

 

(j)            Indebtedness in connection with Permitted Securitization
Financings;

 

(k)           (i) other Indebtedness of the Borrower or any Subsidiary, in an
aggregate principal amount at any time outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$100,000,000 and 0.29 times the EBITDA calculated on a Pro Forma Basis for the

 

145

--------------------------------------------------------------------------------



 

then most recently ended Test Period, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 

(l)            Guarantees (i) by the Borrower or any Subsidiary of any
Indebtedness of the Borrower or any Subsidiary permitted to be incurred under
this Agreement; provided that, notwithstanding anything to the contrary in this
Section 6.01, the Borrower and the Subsidiary Loan Parties shall not Guarantee
the Indebtedness of any Subsidiary that is not a Subsidiary Loan Party unless
such Guarantee is permitted under Section 6.04 (other than Section 6.04(v)), and
(ii) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(t) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)); provided that any Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(l) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be expressly subordinated to the Loan Obligations on terms not less
favorable to the Lenders than the subordination terms of such other
Indebtedness;

 

(m)          Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

 

(n)           Indebtedness in respect of letters of credit (other than Letters
of Credit issued pursuant to Section 2.05), bank guarantees, warehouse receipts
or similar instruments issued to support performance obligations and trade
letters of credit (other than obligations in respect of other Indebtedness) in
the ordinary course of business or consistent with past practice or industry
practices;

 

(o)           Indebtedness of the Borrower and the Subsidiaries supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit (or a letter of credit issued under any other revolving
credit or letter of credit facility permitted by Section 6.01);

 

(p)           Indebtedness consisting of (x) the financing of insurance premiums
or (y) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(q)           to the extent constituting Indebtedness, all premium (if any),
defeasance costs, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 or refinancings thereof;

 

(r)            Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided that such

 

146

--------------------------------------------------------------------------------



 

obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Swap Agreements;

 

(s)            deposits raised by any Material Subsidiary that is subject to
state and/or federal banking regulations that constitute Indebtedness owing to
such depositor and any discounts or borrowing by such Material Subsidiary;

 

(t)            (i) Indebtedness of Subsidiaries that are not Loan Parties in an
aggregate principal amount at any time outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(t), would not exceed the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 

(u)           Indebtedness consisting of earn-outs and obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with the Transactions and
Permitted Business Acquisitions or any other Investment permitted hereunder;

 

(v)           (i) Indebtedness secured by Liens on Collateral that are Other
First Liens so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 3.75  to 1.00; provided that (x) the
aggregate principal amount of Indebtedness outstanding under this clause
(v)(i) at such time that is incurred by a Subsidiary other than a Subsidiary
Loan Party shall not exceed, when taken together with the aggregate principal
amount of any other Indebtedness outstanding pursuant to this
Section 6.01(v)(i), Section 6.01(w)(i) and Section 6.01(x)(i) that are incurred
by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and (y) the incurrence of any Indebtedness
for borrowed money pursuant to this clause (v)(i) shall be subject to the last
paragraph of this Section 6.01 and the incurrence of any Indebtedness for
borrowed money pursuant to this clause (v)(i) in the form of term loan
Indebtedness shall be subject to the last paragraph of Section 6.02, and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(w)          (i) Indebtedness secured by Liens on Collateral that are Junior
Liens so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net Secured Leverage Ratio on
a Pro Forma Basis is not greater than 4.00 to 1.00; provided that (x) the
aggregate principal amount of Indebtedness outstanding under this clause
(w)(i) at such time that is incurred by a Subsidiary other than a Subsidiary
Loan Party shall not exceed, when taken together with the aggregate principal
amount of any other Indebtedness outstanding pursuant to Section 6.01(v)(i),
this Section 6.01(w)(i) and Section 6.01(x)(i) that are incurred by Subsidiaries
other than the Subsidiary Loan Parties, the greater of $40,000,000 and 0.12
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period and (y) the incurrence of any Indebtedness for borrowed money

 

147

--------------------------------------------------------------------------------



 

pursuant to this clause (w)(i) shall be subject to the last paragraph of this
Section 6.01, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

 

(x)           (i) other Indebtedness so long as immediately after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00;
provided that (x) the aggregate principal amount of Indebtedness outstanding
under this clause (x)(i) at such time that is incurred by a Subsidiary other
than a Subsidiary Loan Party shall not exceed, when taken together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
Section 6.01(v)(i), Section 6.01(w)(i) and this Section 6.01(x)(i) that are
incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and (y) the incurrence of any Indebtedness
for borrowed money pursuant to this clause (x)(i) shall be subject to the last
paragraph of this Section 6.01, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

 

(y)           (i) Indebtedness in an aggregate principal amount outstanding not
to exceed at the time of incurrence the Incremental Amount available at the
applicable time of determination set forth in the definition thereof; provided
that the incurrence of term loan Indebtedness pursuant to (x) this clause
(y)(i) shall be subject to the last paragraph of this Section 6.01 and (y) this
clause (y)(i) shall be subject to the last paragraph of Section 6.02 and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(z)           Indebtedness of the Borrower or any Subsidiary to or on behalf of
any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany self
insurance arrangements) of Holdings, the Borrower and its Subsidiaries;

 

(aa)         Indebtedness or Disqualified Stock of the Borrower or any
Subsidiaries in an aggregate outstanding principal amount not greater than
100.0% of the amount of net cash proceeds received by the Borrower from (x) the
issuance or sale of its Qualified Equity Interests or (y) a contribution to its
common equity with the net cash proceeds from the issuance and sale by Holdings
or a Parent Entity of its Qualified Equity Interests or a contribution to its
common equity (in each case, other than proceeds from the sale of Equity
Interests to, or contributions from, the Borrower or any of its Subsidiaries),
to the extent such net cash proceeds are not included in the Available Free Cash
Flow Amount, do not constitute Excluded Contributions, Excluded Equity Proceeds
or Permitted Cure Securities (including any Cure Amount);

 

(bb)         Customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;

 

(cc)         (i) Indebtedness of, incurred on behalf of, or representing
Guarantees of Indebtedness of, joint ventures in an aggregate principal amount
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(cc), would not
exceed the greater of $40,000,000 and 0.12 times the EBITDA

 

148

--------------------------------------------------------------------------------



 

calculated on a Pro Forma Basis for the then most recently ended Test Period,
and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(dd)         Obligations in respect of Cash Management Agreements;

 

(ee)         Refinancing Notes and any Permitted Refinancing Indebtedness
incurred in respect thereof;

 

(ff)          (i) Indebtedness, including in respect of the Senior Secured
Notes, in an aggregate principal amount outstanding pursuant to this
Section 6.01(ff)(i) not to exceed $1,000,000,000 and (ii) any Permitted
Refinancing Indebtedness in respect thereof; and

 

(gg)         Indebtedness represented by the AGNL Lease and any guarantees
thereof.

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs, accrued interest and other costs and expenses incurred in
connection with such refinancing.

 

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (hh) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”) but
may be permitted in part under any combination thereof, (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness (or any portion thereof) described
in Sections 6.01(a) through (hh) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or

 

149

--------------------------------------------------------------------------------



 

any portion thereof) without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred,
classified or reclassified pursuant to any other clause (or portion thereof);
provided that (x) all Indebtedness outstanding on the Closing Date under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01, and (y) all Indebtedness outstanding on the Closing
Date under the Senior Secured Notes shall at all times be deemed to have been
incurred pursuant to clause (ff) of this Section 6.01, (C) in connection with
any commitment to incur Indebtedness under this Section 6.01 (including, for the
avoidance of doubt, with respect to the clauses set forth in the definition of
“Incremental Amount”), the Borrower or applicable Subsidiary may, pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent at
the time of such commitment,  designate such Indebtedness as having occurred on
the date of first incurrence of such commitment (such date, the “Deemed Date”),
and any related subsequent actual incurrence will be deemed for all purposes
under this Agreement to have been incurred on such Deemed Date, including,
without limitation, for purposes of calculating usage of any baskets hereunder
(if applicable), the Net Total Leverage Ratio, the Net Secured Leverage Ratio,
the Net First Lien Leverage Ratio, the Interest Coverage Ratio and EBITDA (and
all such calculations on the Deemed Date and thereafter shall be made on a Pro
Forma Basis after giving effect to the deemed incurrence and related
transactions in connection therewith until such commitment is terminated (either
(i) terminated without consummation of such incurrence or related transaction or
(ii) terminated in connection with the consummation of the relevant transaction
and actual incurrence of such Indebtedness, in which case of this clause (ii),
all such calculations will be made on a Pro Forma Basis after giving effect to
such actual incurrence and related transactions) and (D) in connection with any
Indebtedness incurred pursuant to Section 6.01(h), (v), (w),  net cash proceeds
of the Indebtedness incurred at such time shall not be netted against the
applicable amount of Consolidated Debt for purposes of such calculation of the
Net Secured Leverage Ratio or the Net First Lien Leverage Ratio, as applicable.
In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

With respect to any Indebtedness incurred pursuant to
Sections 6.01(h)(i) (solely to the extent set forth therein), 6.01(v)(i),
6.01(w)(i), 6.01(x)(i) and 6.01(y)(i), in each case, in the form of term loans,
(A) the final maturity date of any such Indebtedness shall be no earlier than
the Term B Facility Maturity Date, (B) the Weighted Average Life to Maturity of
such Indebtedness shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term B Loans made by the Lenders on the Closing Date and
(C) the mandatory prepayment terms, taken as a whole, shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such terms apply solely to any period after the Term B
Facility Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent) as determined by the Borrower in good faith.

 

150

--------------------------------------------------------------------------------



 

SECTION 6.02              Liens.  Create, incur, assume or permit to exist any
Lien on any property or assets (including stock or other securities of any
person, including the Borrower or any Subsidiary of the Borrower) at the time
owned by it or on any income or revenues or rights in respect of any thereof,
except the following (collectively, “Permitted Liens”):

 

(a)           Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) (provided that any Liens securing Indebtedness in excess of $1,000,000
individually and $5,000,000 in the aggregate shall only be permitted under this
clause (a) to the extent such Lien is set forth on Schedule 6.02(a) to the
Original Credit Agreement), and any modifications, replacements, renewals or
extensions thereof; provided that such Liens shall secure only those obligations
that they secure on the Closing Date (and Permitted Refinancing Indebtedness in
respect thereof permitted by Section 6.01) and shall not subsequently apply to
any other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

 

(b)           any Lien created under the Loan Documents (including Liens created
under the Security Documents securing obligations in respect of Secured Swap
Agreements and Secured Cash Management Agreements) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;

 

(c)           any Lien on any property or asset of the Borrower or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h) or acquired after the Closing Date in a transaction permitted
by this Agreement; provided that (i) such Lien (A) does not apply to any other
property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness or other obligations owing to the same financier as the financier
of such Indebtedness or other obligations or to any person to which such
financier has assigned such Indebtedness or other obligations, at the date of
the acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness incurred prior to such date and which
Indebtedness is permitted hereunder, such Indebtedness owing to the same
financier as the financier of such Indebtedness at the date of the acquisition,
that require a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), (ii) in the case
of Liens on the Collateral that are (or are intended to be) junior in priority
to the Liens securing the Term B Loans, such Liens shall be subject to a
Permitted Junior Intercreditor Agreement and (iii) in the case of Liens on the
Collateral that are (or are intended to be) pari passu with the Liens on the
Collateral securing the Term B Loans, (x) such Liens shall be subject to a
Permitted Pari Passu Intercreditor Agreement and (y) any Indebtedness for
borrowed money in the form of newly incurred term loans secured by such Liens
shall be subject to the last paragraph of this Section 6.02;

 

(d)           Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent by more than 30 days or that are being contested in
compliance with Section 5.03;

 

(e)           Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens securing

 

151

--------------------------------------------------------------------------------



 

obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Holdings, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

(f)            (i)  pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

 

(g)           deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with public utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred by Holdings, the Borrower or any Subsidiary in the
ordinary course of business, including those incurred to secure health, safety,
insurance and environmental obligations in the ordinary course of business;

 

(h)           zoning restrictions, building codes and laws, survey exceptions
(or exceptions that an inspection of the Real Property would disclose),
easements, trackage rights, leases (other than Capitalized Lease Obligations),
licenses, special assessments, rights-of-way, covenants, conditions,
restrictions and declarations on or with respect to the use of Real Property,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary, and any other matters of record
approved by or recorded at the direction of the Administrative Agent;

 

(i)            Liens securing Indebtedness permitted by Section 6.01(i);
provided that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby) or sold in the applicable Sale and Lease-Back
Transaction, and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

 

152

--------------------------------------------------------------------------------



 

(j)            Liens arising out of Sale and Lease-Back Transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property;

 

(k)           Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

 

(l)            Liens on non-Collateral assets, so long as such Liens secure
obligations permitted under Section 6.01;

 

(m)          Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to the Collateral and Guarantee
Requirement, Section 5.11 or Schedule 5.13 to the Original Credit Agreement and
any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(n)           any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;

 

(o)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code in effect in the State of New York or similar provisions
in similar codes, statutes or laws in other jurisdictions on items in the course
of collection, (ii) attaching to commodity trading accounts, other commodity
brokerage accounts or securities incurred in the ordinary course of business,
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry, (iv) encumbering reasonably
customary initial deposits and margin deposits and similar Liens attaching to
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes, (v) in respect of Third Party Funds or (vi) in favor of
credit card companies pursuant to agreements therewith;

 

(p)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(q)           Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;

 

(r)            licenses of Intellectual Property and software that are either
(i) entered into in the ordinary course of business or, (ii) not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

 

153

--------------------------------------------------------------------------------



 

(s)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(t)            Liens on the assets of a Subsidiary that is not a Loan Party that
secure Indebtedness of such Subsidiary that is permitted to be incurred under
Section 6.01;

 

(u)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

(v)           Liens arising out of consignment or similar arrangements for the
sale of goods entered into in the ordinary course of business;

 

(w)          Liens securing Indebtedness or other obligation (i) of the Borrower
or a Subsidiary in favor of the Borrower or any Subsidiary Loan Party and
(ii) of any Subsidiary that is not a Loan Party in favor of any Subsidiary that
is not a Loan Party;

 

(x)           Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

(y)           Liens that (i) are contractual rights of set-off (and related
pledges) (a) relating to the establishment of depository relations with banks
and other financial institutions not given in connection with the issuance of
Indebtedness or, (b) relating to pooled deposits, sweep accounts, reserve
accounts or similar accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary, including with respect to credit
card charge-backs and similar obligations, or (ii) relate to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary (a) in the ordinary course of business or (b) in
connection with implementation of business optimization programs;

 

(z)           Liens (i) on not more than $5,000,000 of deposits securing Swap
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Swap Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

 

(aa)         Liens securing insurance premium financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;

 

(bb)         Liens to secure cash management services in the ordinary course of
business; provided that such Liens are not incurred in connection with, and do
not secure, any borrowings or Indebtedness;

 

(cc)         leases and subleases not constituting Capitalized Lease Obligations
of Real Property not material to the conduct of any business line of the
Borrower and its Subsidiaries granted to others in the ordinary course of
business that do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

 

154

--------------------------------------------------------------------------------



 

(dd)         in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;

 

(ee)         Claims Administration Liens;

 

(ff)          Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

(gg)         Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with Holdings, the Borrower or any of its Subsidiaries;

 

(hh)         non-consensual Liens (not incurred in connection with borrowed
money) on equipment of the Borrower or any of its Subsidiaries granted in the
ordinary course of business to the  Borrower’s or such Subsidiary’s client at
which such equipment is located;

 

(ii)           Liens in respect of Permitted Securitization Financings that
extend only to the assets subject thereto and Equity Interests of Special
Purpose Securitization Subsidiaries;

 

(jj)           Liens with respect to property or assets of any person securing
Indebtedness permitted under Section 6.01(cc) (it being understood that with
respect to any Liens on the Collateral being incurred under this clause (jj) to
secure Permitted Refinancing Indebtedness, if Liens on the Collateral securing
the Indebtedness being Refinanced (if any) were Junior Liens, then any Liens on
such Collateral being incurred under this clause (jj) to secure Permitted
Refinancing Indebtedness shall also be Junior Liens;

 

(kk)         Liens on Collateral that are Junior Liens, so long as
(x) immediately after giving effect to the incurrence of the Indebtedness
secured by such Junior Liens and the use of proceeds thereof, the Net Secured
Leverage Ratio on a Pro Forma Basis is not greater than 4.00 to 1.00 and
(y) such Liens shall be subject to a Permitted Junior Intercreditor Agreement;

 

(ll)           Liens on Collateral that are Other First Liens, so long
as (x) immediately after giving effect to the incurrence of the Indebtedness
secured by such Other First Liens and the use of proceeds thereof, the Net First
Lien Leverage Ratio on a Pro Forma Basis is not greater than 3.75 to 1.00 and
(y) such Liens shall be subject to a Permitted Pari Passu Intercreditor
Agreement; provided that any Indebtedness for borrowed money in the form of term
loans secured by such Liens shall be subject to the last paragraph of this
Section 6.02;

 

(mm)      (i) Liens on Collateral that are Other First Liens, so long as
such Other First Liens secure Indebtedness permitted by Section 6.01(b),
6.01(h)(i)(w), 6.01(v), 6.01(y), 6.01(ee) or 6.01(ff) (and, in each case,
Permitted Refinancing Indebtedness in respect thereof), so long as such Liens
shall be subject to a Permitted Pari Passu Intercreditor Agreement and
(ii) Liens on the Collateral that are Junior Liens, so long as such Junior Liens
secure Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(x), 6.01(w),
6.01(y) or 6.01(ee) (and, in each case, Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

 

155

--------------------------------------------------------------------------------



 

(nn)         Liens to secure any Indebtedness issued or incurred to Refinance
(or successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (nn), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (nn) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (nn), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (nn) may also be Other First Liens
or Junior Liens, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;

 

(oo)         other Liens with respect to property or assets of the Borrower or
any Subsidiary securing obligations in an aggregate outstanding principal amount
that, immediately after giving effect to the incurrence of such Liens, would not
exceed the greater of $100,000,000 and 0.29 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period;

 

(pp)         Liens on any amounts held by a trustee or agent under any indenture
or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions;
and

 

(qq)         Liens (i) on Equity Interests in joint ventures (A) securing
obligations of such joint venture or (B) pursuant to the relevant joint venture
agreement or arrangement and (ii) on Equity Interests in Unrestricted
Subsidiaries.

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (qq) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(qq), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion

 

156

--------------------------------------------------------------------------------



 

thereof) in any manner that complies with this Section 6.02 and will be entitled
to only include the amount and type of such Lien or such item of Indebtedness
secured by such Lien (or any portion thereof) in one of the above clauses  and
such Lien securing such item of Indebtedness (or portion thereof) will be
treated as being incurred or existing pursuant to only such clause or clauses
(or any portion thereof) without giving pro forma effect to such item (or
portion thereof) when calculating the amount of Liens or Indebtedness that may
be incurred pursuant to any other clause (or portion thereof).  In addition,
with respect to any commitment to incur Indebtedness that is designated to be
incurred on any Deemed Date pursuant to clause (C) of the second paragraph at
the end of Section 6.01, any Lien that does or that shall secure such
Indebtedness that is otherwise permitted to be incurred hereunder on such Deemed
Date may also be designated by the Borrower or any Subsidiary to be incurred on
such Deemed Date and, in such event, any related subsequent actual incurrence of
such Lien shall be deemed for all purposes under this Agreement to be incurred
on such Deemed Date, including for purposes of calculating usage of any
Permitted Lien  and any calculations on and after the Deemed Date shall until
the termination of such commitments be made on a Pro Forma Basis after giving
effect to the deemed incurrence or issuance and related transactions in
connection therewith.  In addition, with respect to any Lien securing
Indebtedness that was permitted to secure such Indebtedness at the time of the
incurrence of such Indebtedness, such Lien shall also be permitted to secure any
Increased Amount of such Indebtedness.

 

With respect to (x) Indebtedness incurred in the form of term loans that are
secured by Liens on the Collateral that are Other First Liens incurred under
Section 6.02(c)(iii)(y) or Section 6.02(ll) or (y) any Indebtedness incurred
(but not assumed) in the form of term loans pursuant to Section 6.01(h)(i)(w) or
incurred in the form of term loans pursuant to Section 6.01(v)(i) or
Section 6.01(y)(i), in each case, that is secured by Liens on the Collateral
that are Other First Liens (any such Indebtedness, “Pari Term Loans”), if the
All-in Yield in respect of such Pari Term Loans exceeds the All-in Yield in
respect of the Term B Loans on the Repricing Effective Date by more than 0.50%
(such difference, the “Pari Yield Differential”), then the Applicable Margin (or
“LIBOR floor” as provided in the following proviso) applicable to the Term B
Loans on the Repricing2019 Effective Date shall be increased such that after
giving effect to such increase, the Pari Yield Differential shall not exceed
0.50%; provided that, to the extent any portion of the Pari Yield Differential
is attributable to a higher “LIBOR floor” being applicable to such Pari Term
Loans, such floor shall only be included in the calculation of the Pari Yield
Differential to the extent such floor is greater than the Adjusted Eurocurrency
Rate in effect for an Interest Period of three months’ duration at such time,
and, with respect to such excess, the “LIBOR floor” applicable to such
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Pari Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding.

 

SECTION 6.03              Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter, as part of such transaction,
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to (i) Excluded
Property, (ii) property owned by the Borrower or any Subsidiary

 

157

--------------------------------------------------------------------------------



 

Loan Party that is acquired after the Closing Date so long as such Sale and
Lease-Back Transaction is consummated within 365 days of the acquisition of such
property or (iii) property owned by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, and (b) with respect to any other
property owned by the Borrower or any Subsidiary Loan Party, (x) if such Sale
and Lease-Back Transaction is of property owned by the Borrower or any
Subsidiary Loan Party as of the Closing Date, the Net Proceeds therefrom are
used to prepay the Term Loans to the extent required by Section 2.11(b) and
(y) with respect to any Sale and Lease-Back Transaction pursuant to this clause
(b) with Net Proceeds in excess of $20,000,000 individually or $100,000,000 in
the aggregate in any fiscal year, the requirements of the last paragraph of
Section 6.05 shall apply to such Sale and Lease-Back Transaction to the extent
provided therein.  Notwithstanding anything herein to the contrary the AGNL
Lease and any guarantees thereof shall be permitted.

 

SECTION 6.04              Investments, Loans and Advances.  (i) Purchase or
acquire (including pursuant to any merger with a person that is not a Wholly
Owned Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of any other person, (ii) make any
loans or advances to or Guarantees of the Indebtedness of any other person
(other than in respect of (A) intercompany liabilities incurred in connection
with the cash management, tax and accounting operations of the Borrower and the
Subsidiaries and (B) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business or consistent with industry practices),
or (iii) purchase or otherwise acquire, in one transaction or a series of
related transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

 

(a)           [reserved];

 

(b)           Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided that as at any
date of determination, the aggregate outstanding amount (valued at the time of
the making thereof and without giving effect to any subsequent change in value)
of (A) Investments made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) (excluding for purposes of the calculation in this proviso any
Investment made at a time when, immediately after giving effect thereto, the Net
Total Leverage Ratio on a Pro Forma Basis would not exceed 2.72 to 1.00, which
Investment shall be permitted under this Section 6.04(b) without regard to such
calculation), shall not exceed the sum of (X) the greater of $40,000,000
and 0.12 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period plus (Y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment;

 

158

--------------------------------------------------------------------------------



 

(c)           Permitted Investments and Investments that were Permitted
Investments when made;

 

(d)           Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the Disposition of assets permitted
under Section 6.05;

 

(e)           (i)  loans and advances to officers, directors, employees or
consultants of Holdings, the Borrower or any Subsidiary in the ordinary course
of business not to exceed $20,000,000 in the aggregate at any time outstanding
(calculated without regard to any subsequent change in value), (ii) advances of
payroll payments, business related travel expenses, moving expenses and other
similar expenses and expenses to employees in the ordinary course of business
and (iii) in connection with such person’s purchase of Equity Interests of
Holdings, the Borrower or any Parent Entity solely to the extent that the amount
of such loans and advances shall be contributed to the Borrower in cash as
common equity;

 

(f)            (i)  accounts receivable, security deposits and prepayments
arising, and trade credit granted, in the ordinary course of business, (ii) any
securities received in satisfaction or partial satisfaction of defaulted
accounts receivable from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) any prepayments
and other credits to suppliers made in the ordinary course of business;

 

(g)           Swap Agreements;

 

(h)           Investments existing on the Closing Date, or contractually
committed as of the Closing Date, and set forth on Schedule 6.04 to the Original
Credit Agreement and any extensions, renewals, replacements or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing Date
or as otherwise permitted by this Section 6.04);

 

(i)            Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

 

(j)            other Investments by the Borrower or any Subsidiary in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) not to exceed the sum
of (X) the greater of $100,000,000 and 0.29 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) any portion
of the Available Free Cash Flow Amount on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(Y), which such election shall
be set forth in a written notice of a Responsible Officer thereof, which notice
shall set forth calculations in reasonable detail the amount of Available Free
Cash Flow Amount immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Event of Default has occurred and is
continuing or would result therefrom and after giving effect thereto, and, plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment pursuant to
clause (X); provided that if any Investment pursuant to this

 

159

--------------------------------------------------------------------------------



 

Section 6.04(j) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(j);

 

(k)                                 Investments constituting Permitted Business
Acquisitions;

 

(l)                                     Investments consisting of the licensing
or contribution of intellectual property pursuant to joint marketing
arrangements with other persons;

 

(m)                             intercompany loans and other Investments between
Subsidiaries that are not Loan Parties and Guarantees by Subsidiaries that are
not Loan Parties permitted by Section 6.01(l);

 

(n)                                 Investments consisting of purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property in each case in
the ordinary course of business;

 

(o)                                 Investments made in connection with the
Transactions or pursuant to the Business Combination Agreement;

 

(p)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business or Investments acquired by the Borrower or a
Subsidiary as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

 

(q)                                 Investments of a Subsidiary acquired after
the Closing Date or of a person merged into the Borrower or merged into or
consolidated with a Subsidiary after the Closing Date, in each case (i) to the
extent such acquisition, merger or consolidation is permitted under this
Section 6.04, (ii) in the case of any acquisition, merger or consolidation, in
accordance with Section 6.05 and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation, and were in existence on the date of such acquisition, merger or
consolidation;

 

(r)                                    Investments received substantially
contemporaneously in exchange for Equity Interests of Holdings or a Parent
Entity; provided that (i) no Change in Control would result therefrom, and
(ii) such Equity Interests do not constitute Disqualified Stock;

 

(s)                                   Investments in joint ventures; provided
that the aggregate outstanding amount (valued at the time of the making thereof
and without giving effect to any subsequent change in value) of Investments made
after the Closing Date pursuant to this Section 6.04(s) (excluding for purposes
of the calculation in this proviso any Investment made at a time when,
immediately after giving effect thereto, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed 2.72 to 1.00, which Investment shall be permitted
under this Section 6.04(s)

 

160

--------------------------------------------------------------------------------



 

without regard to such calculation) shall not exceed the sum of (X) the greater
of $40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, plus (Y) an aggregate amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment; provided that if any Investment pursuant to this
Section 6.04(s) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(s);

 

(t)                                    Guarantees by (i) the Borrower or any
Subsidiary of operating leases (other than Capitalized Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case, entered
into by any Subsidiary Loan Party in the ordinary course of business and
(ii) any Subsidiary that is not a Loan Party of operating leases (other than
Capitalized Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary that is not a Loan
Party in the ordinary course of business;

 

(u)                                 Investments made with Excluded
Contributions;

 

(v)                                 Guarantees permitted under Section 6.01
(except to the extent such Guarantee is expressly subject to Section 6.04);

 

(w)                               Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers consistent with past practices;

 

(x)                                 advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Subsidiary;

 

(y)                                 Investments by the Borrower and its
Subsidiaries, including loans and advances to any direct or indirect parent of
the Holdings, if the Borrower or any other Subsidiary would otherwise be
permitted to make a Dividend in such amount (provided that the amount of any
such Investment shall also be deemed to be a Dividend under the appropriate
clause of Section 6.06 for all purposes of this Agreement);

 

(z)                                  any Investment (i) deemed to exist as a
result of a Subsidiary that is not a Loan Party distributing a note or other
intercompany debt to a parent of such Subsidiary that is a Loan Party (to the
extent there is no cash consideration or services rendered for such note), and
(ii) consisting of intercompany current liabilities in connection with the cash
management, tax and accounting operations of Holdings, the Borrower and the
Subsidiaries;

 

(aa)                          Investments consisting of Securitization Assets or
arising as a result of Permitted Securitization Financings;

 

161

--------------------------------------------------------------------------------



 

(bb)                          Investments in Similar Businesses in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any subsequent change in value) not to exceed the sum of (X) the
greater of $65,000,000 and 0.19 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period, plus (Y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment; provided that if any Investment pursuant to this
Section 6.04(bb) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(bb);

 

(cc)                            Investments in any Unrestricted Subsidiaries
after giving effect to the applicable Investments, in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent change in value) not to exceed the sum of (X) the greater of
$45,000,000 and 0.13 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided that if any Investment pursuant to this
Section 6.04(cc) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(cc);

 

(dd)                          Investments in Subsidiaries that are not Loan
Parties in an aggregate outstanding amount (valued at the time of the making
thereof and without giving effect to any subsequent change in value) not to
exceed the sum of (x) the greater of $40,000,000 and 0.12 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period in
the aggregate plus (y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of Investments
theretofore made pursuant to this Section 6.04(dd) (excluding for purposes of
this calculation any Investment made at a time when, immediately after giving
effect thereto, the Net Total Leverage Ratio on a Pro Forma Basis would not
exceed 2.72 to 1.00, which Investment shall be permitted under this
Section 6.04(dd) without regard to such calculation);

 

(ee)                            other Investments so long as, immediately after
giving effect to such Investment on a Pro Forma Basis, the Net Total Leverage
Ratio would not exceed 2.72 to 1.00;

 

(ff)                              Investments consisting of Dividends permitted
under Section 6.06;

 

(gg)                            [reserved];

 

162

--------------------------------------------------------------------------------



 

(hh)                          Investments to the extent that payment for such
Investments is made with Equity Interests of the Borrower, Holdings or any
Parent Entity; provided that the issuance of such Equity Interests are not
included in any determination of Available Free Cash Flow Amount; and

 

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(bb) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

 

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.  The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the Fair Market Value thereof (as determined in good faith by the
Borrower) valued at the time of the making thereof, and without giving effect to
any subsequent change in value of the making thereof, and without giving effect
to any subsequent change in value.

 

SECTION 6.05                                           Mergers, Consolidations,
Sales of Assets and Acquisitions.  Merge into or consolidate with any other
person, or permit any other person to merge into or consolidate with it, or
Dispose of (in one transaction or in a series of related transactions) all or
any part of its assets (whether now owned or hereafter acquired), or Dispose of
any Equity Interests of any Subsidiary or purchase, lease or otherwise acquire
(in one transaction or a series of related transactions) all of any division,
unit or business of any other person, except that this Section 6.05 shall not
prohibit:

 

(a)                                 (i) the purchase and Disposition of
inventory or the sale of receivables pursuant to non-recourse factoring
arrangements, in each case in the ordinary course of business by the Borrower or
any Subsidiary, (ii) the acquisition or lease (pursuant to an operating lease)
of any other asset in the ordinary course of business by the Borrower or any
Subsidiary or, with respect to operating leases, otherwise for Fair Market Value
on market terms (as determined in good faith by the Borrower), (iii) the
Disposition of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business by the Borrower or any Subsidiary or
determined in good faith by the Borrower to be no longer useful or necessary in
the operation of the business of the Borrower or of any of the Subsidiaries,
(iv) assignments by the Borrower and any Subsidiary in connection with insurance
arrangements of their rights and remedies under, and with respect to, the
Business Combination Agreement in respect of any breach by the Company of its
representations and warranties set forth therein, (v) the Disposition of
Permitted Investments in the ordinary course of business or (vi) any
dispositions of Investments in joint ventures to the extent required by, or made
pursuant to buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(b)                                 if at the time thereof and immediately
thereafter no Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger or consolidation of

 

163

--------------------------------------------------------------------------------



 

any Subsidiary into or with the Borrower in a transaction in which the Borrower
is the survivor, (ii) the merger or consolidation of any Domestic Subsidiary
into or with any Subsidiary Loan Party in a transaction in which the surviving
or resulting entity is or becomes a Subsidiary Loan Party and, in the case of
each of clauses (i) and (ii), no person other than the Borrower or Subsidiary
Loan Party receives any consideration (unless otherwise permitted by
Section 6.04), (iii) the merger or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or dissolution or change in form of entity of
any Subsidiary (other than the Borrower) if the Borrower determines in good
faith that such liquidation, change in form or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(v) any Subsidiary may merge, consolidate or amalgamate into or with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary (unless
otherwise permitted by Section 6.04), which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party (unless
otherwise permitted by Section 6.04) and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.11 or (vi) any Subsidiary may merge or consolidate with any other
person in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

 

(c)                                  Dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise),  provided, that any
Dispositions by a Loan Party to a Subsidiary that is not a Subsidiary Loan Party
in reliance of this clause (c) shall be made in compliance with Section 6.04;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  (i) Investments permitted by Section 6.04,
Permitted Liens and Dividends permitted by Section 6.06 and (ii) any Disposition
made pursuant to the Business Combination Agreement or in connection with the
Transactions;

 

(f)                                   any swap of assets in exchange for
services or other assets used or useful in a Similar Business of comparable or
greater value or usefulness to the business of the Borrower and the Subsidiaries
as a whole, as determined in good faith by the management of the Borrower, which
in the event of a swap with a Fair Market Value (as determined in good faith by
the Borrower) in excess of (x) $10,000,000 shall be evidenced by a certificate
from a Responsible Officer of the Borrower and (y) $20,000,000 shall be set
forth in a resolution approved in good faith by at least a majority of the Board
of Directors of the Borrower;

 

(g)                                  Dispositions of defaulted receivables in
the ordinary course of business and not as part of an accounts receivables
financing transaction;

 

(h)                                 Dispositions of assets not otherwise
permitted by this Section 6.05; provided that the Net Proceeds thereof, if any,
are applied in accordance with Section 2.11(b) to the extent required thereby;

 

(i)                                     Permitted Business Acquisitions
(including any merger, consolidation or amalgamation in order to effect a
Permitted Business Acquisition); provided that, following any

 

164

--------------------------------------------------------------------------------



 

such merger, consolidation or amalgamation involving the Borrower, the Borrower
is the surviving entity;

 

(j)                                    licenses of Intellectual Property and
software that are either (i) entered into in the ordinary course of business or,
(ii) not material to the conduct of any of the business lines of the Borrower
and the Subsidiaries and the value of which does not constitute a material
portion of the assets of the Borrower and the Subsidiaries, taken as a whole,
and which do not materially interfere with the ordinary course of conduct of the
business of the Borrower or any of its Subsidiaries;

 

(k)                                 the lease, assignment or sublease of any
real or personal property in the ordinary course of business;

 

(l)                                     Dispositions of inventory, equipment or
other assets (excluding Equity Interests, assets constituting a business
division, unit, line of business, all or substantially all of the assets of any
Material Subsidiary, Sale and Lease-Back Transactions and receivables) of the
Borrower and the Subsidiaries determined in good faith by the management of the
Borrower to be no longer useful or necessary in the operation of the business of
the Borrower or any of the Subsidiaries;

 

(m)                             any sale of Equity Interests in, or other
securities of, an Unrestricted Subsidiary;

 

(n)                                 the purchase and Disposition (including by
capital contribution) of (i) Securitization Assets including pursuant to
Permitted Securitization Financings and (ii) any other Securitization Assets
subject to Liens securing Permitted Securitization Financing;

 

(o)                                 to the extent constituting a Disposition,
any termination, settlement or extinguishment of Swap Obligations; and

 

(p)                                 any sale, transfer or disposition of Claims
Administration Investments; provided that the Net Proceeds thereof received by
any Loan Party are used to make additional Claims Administration Investments or
to repay any outstanding Claims Administration Indebtedness prior to being used
for any other purpose.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(h) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for Fair
Market Value (as determined in good faith by the Borrower), or if not for Fair
Market Value (as determined in good faith by the Borrower), the shortfall is
permitted as an Investment under Section 6.04, and (ii) at least 75% of the
proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value (as determined in good faith by the
Borrower) of less than $5,000,000; provided, further, that, for purposes of this
clause (ii), (a) the amount of any liabilities of the Borrower or any Subsidiary
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) (other than liabilities that are by their terms subordinated
to the Loan Obligations) that are assumed by the transferee of

 

165

--------------------------------------------------------------------------------



 

any such assets or are otherwise cancelled in connection with such transaction,
(b) any notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), (c) any Designated Noncash Consideration
received by the Borrower or any of its Subsidiaries in such Disposition having
an aggregate Fair Market Value (as determined in good faith by the Borrower),
taken together with all other Designated Noncash Consideration received pursuant
to this clause (c) since the Closing Date that is at the time outstanding, not
to exceed the greater of $65,000,000 and 0.19 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period (with the Fair
Market Value (as determined in good faith by the Borrower) of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value), (d) the amount of Indebtedness of
any Subsidiary that is no longer a Subsidiary as a result of such Asset Sale, to
the extent that Holdings, the Borrower and each other Subsidiary are released
from any guarantee of payment of such Indebtedness in connection with the Asset
Sale and (e) consideration consisting of Indebtedness of the Borrower (other
than Indebtedness that is subordinated in right of payment to the Loan
Obligations) received from persons who are not Holdings, the Borrower or a
Subsidiary in connection with the Asset Sale  and that is canceled.  To the
extent any Collateral is Disposed of in a transaction permitted by this
Section 6.05 to any person other than the Borrower or any Subsidiary Loan Party,
such Collateral shall be Disposed of free and clear of the Liens created by the
Loan Documents (provided that, for the avoidance of doubt, with respect to any
Disposal consisting of an operating lease or license, the underlying property
retained by the Borrower or such Subsidiary Loan Party will not be so released),
and the Collateral Agent shall take, and is hereby authorized by each Lender to
take, any actions reasonably requested by the Borrower in order to evidence the
foregoing.

 

SECTION 6.06                                           Dividends and
Distributions.  Declare or pay, directly or indirectly, any dividend or make,
directly or indirectly, any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Qualified
Equity Interests of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of the Borrower’s Equity
Interests or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests of the person redeeming, purchasing,
retiring or acquiring such shares) (any of the foregoing dividends,
distributions, redemptions, repurchases, retirements, other acquisitions or
setting aside of amounts, “Dividends”); provided, however, that:

 

(a)                                 (i)  any Subsidiary may declare and pay
dividends to, or make other distributions to, the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary and, if not a Wholly
Owned Subsidiary, to each other owner of Equity Interests of such Subsidiary on
a pro rata basis (or more favorable basis from the perspective of the Borrower
or such Subsidiary) based on their relative ownership interests; and (ii) to the
extent permitted by Section 6.04, any Subsidiary that is not a Wholly Owned
Subsidiary may repurchase its Equity Interests from any owner of the Equity
Interests of such Subsidiary that is not the Borrower or a Subsidiary;

 

166

--------------------------------------------------------------------------------



 

(b)                                 Dividends may be made in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of Equity Interests or Indebtedness of Holdings or
any Parent Entity whether or not consummated, (iii) franchise and similar taxes
and other fees and expenses in connection with the maintenance of its (or any
Parent Entity’s) existence and its (or any Parent Entity’s indirect) ownership
of the Borrower, (iv) payments permitted by Section 6.07 (other than
Sections 6.07(viii) or (x)), (v) in respect of any taxable period for which the
Borrower (or if the Borrower is a disregarded entity for U.S. federal income tax
purposes that is wholly owned (directly or indirectly) by a C corporation for
U.S. federal and/or applicable state, local or foreign income tax purposes, such
C corporation) and/or any of its Subsidiaries are members of a consolidated,
combined, affiliated, unitary or similar tax group for U.S. federal and/or
applicable state, local or foreign tax purposes of which a direct or indirect
parent of the Borrower is the common parent, Dividends to any such direct or
indirect parent of the Borrower to fund income taxes for which such parent is
liable in an amount not to exceed the amount of any U.S. federal, state, local
or foreign income taxes that the Borrower and/or its Subsidiaries, as
applicable, would have paid for such taxable period (taking into account prior
year losses) had the Borrower and/or its Subsidiaries, as applicable, been a
stand-alone corporate taxpayer or a stand-alone corporate group, and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors, employees and consultants of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided that in the case of
subclauses (i) and (iii), the amount of such Dividends shall not exceed the
portion of any amounts referred to in such subclauses (i) and (iii) that are
allocable to the Borrower and its Subsidiaries (which (x) shall be 100% at any
time that, as the case may be, (1) Holdings owns no material assets other than
the Equity Interests in the Borrower and assets incidental to such equity
ownership or (2) any Parent Entity owns directly or indirectly no material
assets other than Equity Interests in Holdings and any other Parent Entity and
assets incidental to such equity ownership and (y) in all other cases shall be
as determined in good faith by the Borrower);

 

(c)                                  Dividends to Holdings or any Parent Entity
in order to enable Holdings or any Parent Entity to purchase or redeem Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of any Parent Entity, Holdings, the Borrower
or any of the Subsidiaries or by any Plan or any shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided that the
aggregate amount of Dividends for such purchases or redemptions under this
Section 6.06(c) shall not exceed (i) in any fiscal year (A) $7,500,000 (plus any
amounts carried over from prior years, up to $15,000,000 in the aggregate) plus
(B) Excluded Equity Proceeds, which, if not used in any fiscal year, may be
carried forward to any subsequent fiscal year, and (ii) amounts received in
respect of key man life insurance policy proceeds; provided, further, that
cancellation of Indebtedness owing to Holdings, the Borrower or any Subsidiary
from members of management of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Dividend for purposes of
this Section 6.06;

 

167

--------------------------------------------------------------------------------



 

(d)                                 any person may make noncash repurchases of
Equity Interests deemed to occur upon exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options;

 

(e)                                  so long as no Event of Default has occurred
and is continuing, other Dividends may be made in an aggregate amount with all
other Dividends and other distributions made pursuant to this clause (e) not to
exceed the greater of $50,000,000 and 0.15 times the EBITDA calculated on a Pro
Forma Basis for the Test Period ended immediately prior to the date of such
Dividend;

 

(f)                                   any person may make distributions to
minority shareholders of any subsidiary that is acquired pursuant to a Permitted
Business Acquisition pursuant to appraisal or dissenters’ rights with respect to
shares of such subsidiary held by such shareholders;

 

(g)                                  [reserved];

 

(h)                                 Dividends may be made in an aggregate amount
equal to a portion of the Available Free Cash Flow Amount on the date of such
election that the Borrower elects to apply to this Section 6.06(h), which such
election shall (unless such Dividend is made pursuant to clause (a) of the
definition of “Available Free Cash Flow Amount”) be set forth in a written
notice of a Responsible Officer of the Borrower, which notice shall set forth
calculations in reasonable detail the amount of Available Free Cash Flow Amount
immediately prior to such election and the amount thereof elected to be so
applied; provided that no Event of Default has occurred and is continuing and
after giving effect thereto, the Net Total Leverage Ratio on a Pro Forma Basis
shall not be greater than 3.72 to 1.00;

 

(i)                                     the Borrower or any Subsidiary may make
any Dividend on the Closing Date used to fund the Transactions and the fees and
expenses related thereto or made in connection with the consummation of the
Transactions (including payments made pursuant to or as contemplated by the
Transaction Documents, as in effect on the Closing Date);

 

(j)                                    the Borrower or any Subsidiary may make
payments of cash, or dividends, distributions or advances to allow such person
to make payments of cash, in lieu of the issuance of fractional shares upon
exercise of options or warrants or upon the conversion or exchange of Equity
Interests of such person;

 

(k)                                 the Borrower may make Dividends to Holdings
so that Holdings or any Parent Entity may make Dividends to its equity holders
in an aggregate amount not to exceed $25,000,000 per annum;

 

(l)                                     the Borrower may make Dividends to
Holdings or any Parent Entity to finance any Investment that if made by the
Borrower or any Subsidiary directly would be permitted to be made pursuant to
Section 6.04; provided that (A) such Dividend shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or such Parent
Entity shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or a Subsidiary Loan Party (or, to the extent permitted by Section 6.04, a
Subsidiary) or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the

 

168

--------------------------------------------------------------------------------



 

Borrower or a Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.11;

 

(m)                             [reserved];

 

(n)                                 the declaration and payment of dividends or
distributions to holders of any class or series of Disqualified Stock of the
Borrower or any of its Subsidiaries issued or incurred in accordance with
Section 6.01;

 

(o)                                 Dividends that are made with Excluded
Contributions;

 

(p)                                 Dividends in amounts required for Parent
Entity of the Borrower to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the common equity of Borrower and
that has been guaranteed by, or is otherwise considered Indebtedness of, the
Borrower incurred in accordance with Section 6.01;

 

(q)                                 other Dividends so long as, immediately
after giving effect to such payment or distribution on a Pro Forma Basis, the
Net Total Leverage Ratio is not greater than 2.47 to 1.00; provided that no
Event of Default has occurred and is continuing; and

 

(r)                                    any consideration, payment, dividend,
distribution or other transfer in connection with a Permitted Securitization
Financing.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Dividend or the consummation
of any redemption, purchase, defeasance or other payment within 60 days after
the date of declaration thereof or the giving of notice, as applicable, if at
the date of declaration or the giving of such notice such payment would have
complied with the provisions of this Agreement.

 

SECTION 6.07                                           Transactions with
Affiliates.  Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates in a transaction involving aggregate consideration in
excess of $10,000,000, unless such transaction is (i) otherwise permitted (or
required) with such Affiliates under this Agreement or (ii) upon terms that are
substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrower or such Subsidiary in good faith; provided that this
clause (ii) shall not apply to (A) the indemnification of directors of Holdings,
the Borrower or the Subsidiaries in accordance with customary practice or (B) to
the extent otherwise permitted under this Agreement (each of which shall not be
prohibited by this Section 6.07), the following:

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, deferred
compensation agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Holdings (or any
Parent Entity) or of the Borrower;

 

(ii)                                  [reserved];

 

169

--------------------------------------------------------------------------------



 

(iii)                               transactions among Holdings, the Borrower
and the Subsidiaries (or entities that become Subsidiaries as a result of such
transaction (including via merger, consolidation or amalgamation in which a
Subsidiary is the surviving entity) that are not otherwise prohibited under this
Agreement;

 

(iv)                              the payment of fees, out of pocket costs and
indemnities to directors, officers, employees and consultants of any Parent
Entity, Holdings, the Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity or Holdings, to the portion
of such fees and expenses that are allocable to the Borrower and its
Subsidiaries (which (x) shall be 100% for so long as Holdings or such Parent
Entity, as the case may be, owns no assets other than the Equity Interests in
the Borrower, Holdings or any Parent Entity and assets incidental to the
ownership of the Borrower and its Subsidiaries and (y) in all other cases shall
be as determined in good faith by management of the Borrower));

 

(v)                                 the existence of, or the performance by the
Borrower or any of its Subsidiaries of its obligations under the terms of, the
Transaction Documents, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$5,000,000, set forth on Schedule 6.07 to the Original Credit Agreement and any
amendment thereto or similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Subsidiaries of its obligations under, any future amendment to any
such existing agreement or under any similar agreement entered into after the
Closing Date shall only be permitted by this clause (v) to the extent that the
terms of any such existing agreement together with all amendments thereto, taken
as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Closing Date (as determined by the Borrower in good faith);

 

(vi)                              transactions to effect the Transactions and
the Repricing Date Transactions and the payment of all fees and expenses related
to the Transactions as contemplated by the Transaction Documents and the
Repricing Date Transactions;

 

(vii)                           (A) any employment agreements entered into by
Holdings, the Borrower or any of the Subsidiaries in the ordinary course of
business, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors, and (C) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract or collective
bargaining agreement or similar contract and transactions pursuant thereto;

 

(viii)                        transactions permitted by, and complying with, the
provisions of, Section 6.04;

 

(ix)                              transactions permitted by, and complying with,
the provisions of, Section 6.05;

 

170

--------------------------------------------------------------------------------



 

(x)                                 transactions permitted by, and complying
with the provisions of, Section 6.06;

 

(xi)                              any purchase by the Permitted Holders or any
director, officer, employee or consultant of the Borrower or Holdings of Equity
Interests of Holdings or any contribution by Holdings to, or purchases of,
Equity Interests of the Borrower; provided that any Equity Interests of the
Borrower purchased by Holdings shall be pledged to the Collateral Agent on
behalf of the Lenders to the extent required by the Holdings Guarantee and
Pledge Agreement;

 

(xii)                           provided no Default or Event of Default shall
have occurred and be continuing or would result therefrom, payments by the
Borrower or any of the Subsidiaries to the Investors or any Investor Affiliate
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by the majority
of the Board of Directors of the Borrower, in good faith;

 

(xiii)                        payments, loans (or cancellation of loans) or
advances to employees or consultants that are (A) approved by a majority of the
Board of Directors of the Borrower in good faith, (B) made in compliance with
applicable law and (C) otherwise permitted under this Agreement;

 

(xiv)                       transactions for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

 

(xv)                          any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of the Borrower from an accounting,
appraisal or investment banking firm, in each case of nationally recognized
standing that is in the good faith determination of the Borrower qualified to
render such letter, which letter states that such transaction is on terms that
are substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate;

 

(xvi)                       the payment of all fees, expenses, bonuses and
awards related to the Transactions, including fees to any Investor or Investor
Affiliate;

 

(xvii)                    transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower or the Subsidiaries (in the good faith determination of
the Borrower);

 

(xviii)                 transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business and in a manner consistent with past practice;

 

(xix)                       transactions between Holdings, the Borrower or any
of its Subsidiaries and any person that is an Affiliate solely by virtue of
having a director who

 

171

--------------------------------------------------------------------------------



 

is also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

 

(xx)                          intercompany transactions for the purpose of
improving the consolidated tax efficiency of the Borrower and the Subsidiaries;

 

(xxi)                       the termination of HandsOn Management Agreements and
any payments for termination fees in connection therewith, including any net
present value of future payments;

 

(xxii)                    [reserved];

 

(xxiii)                 payments by Holdings (or any Parent Entity), the
Borrower and the Subsidiaries pursuant to a tax sharing agreement or arrangement
(whether written or as a matter of practice) that are permitted by clause (v) of
Section 6.06(b);

 

(xxiv)                any agreements or arrangements between a third party and
an Affiliate of the Borrower that are acquired or assumed by the Borrower or any
Subsidiary in connection with an acquisition or merger of such third party (or
assets of such third party) by or with the Borrower or any Subsidiary; provided
that (A) such acquisition or merger is permitted under this Agreement and
(B) such agreements or arrangements are not entered into in contemplation of
such acquisition or merger or otherwise for the purpose of avoiding the
restrictions imposed by this Section 6.07;

 

(xxv)                   any contribution to the capital of the Borrower, or
purchase of Equity Interests of the Borrower, by Holdings;

 

(xxvi)                Investments by the Investors and Investor Affiliates in
securities of Holdings, the Borrower or any of the Subsidiaries so long as
(A) the Investment is being offered generally to other investors on the same or
more favorable terms and (B) the Investment constitutes less than 5.0% of the
outstanding issue amount of such class of securities; and

 

(xxvii)             transactions pursuant to any Permitted Securitization
Financing.

 

SECTION 6.08                                           Business of Holdings, the
Borrower and the Subsidiaries.  Notwithstanding any other provisions hereof,
engage at any time to any material respect in any business or business activity
other than:

 

(a)                                 in the case of the Borrower and any Material
Subsidiary, (i) any business or business activity conducted by any of them on
the Closing Date and any business or business activities incidental or related
thereto, (ii) any business or business activity that is reasonably similar
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, including the consummation of the Transactions, (iii) any business or
business activity that the senior management of the Borrower deems beneficial
for the Borrower or such Subsidiary, (iv) any business or business activity of
any person acquired pursuant to a Permitted Business

 

172

--------------------------------------------------------------------------------



 

Acquisition, (v) any Similar Business and (vi) in the case of a Special Purpose
Securitization Subsidiary, Permitted Securitization Financings; and

 

(b)                                 in the case of Holdings, (i) ownership of
the Equity Interests in the Borrower, together with activities directly related
thereto, and (A) Holdings shall own no assets other than such Equity Interests,
Equity Interests of acquired target companies, which shall be immediately
contributed to the Borrower, its books and records, deposit accounts, all cash
deposits held therein, and cash paid to Holdings in accordance with the terms
hereof, and (B) Holdings shall not grant a Lien on any of its assets other than
Liens created pursuant to the Loan Documents (or pursuant to documentation
governing any Pari Term Loans) and ordinary course Liens incurred under
customary deposit account agreements entered into by Holdings with respect to
its deposit accounts; (ii) performance of its obligations under and in
connection with the Loan Documents, the Business Combination Agreement and the
other agreements contemplated by the Business Combination Agreement;
(iii) issuance of Equity Interests; (iv) as otherwise required by law;
(v) holding any cash received in accordance with the terms hereof and investing
such proceeds in Permitted Investments; (vi) guarantees of the AGNL Lease; and
(vii) any activities reasonably related to the activities set forth in clauses
(i) through (v) above.  Notwithstanding anything contained in this clause (b),
so long as no Default has occurred and is continuing or would result therefrom,
Holdings may merge with any other person (and if it is not the survivor of such
merger, the survivor shall assume Holdings’ obligations, as applicable, under
the Loan Documents).

 

SECTION 6.09                                           Limitation on
Modifications and Payments of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

 

(a)                                 Amend or modify in any manner materially
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower), or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders when
taken as a whole (as determined in good faith by the Borrower)), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement or other organizational documents of the Borrower or any of the
Subsidiaries.

 

(i)  Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of, or in
respect of, principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for (A) Refinancings with any Indebtedness permitted to be
incurred under Sections 6.01, (B) payments of regularly scheduled interest and
fees due thereunder, other non-accelerated and non-principal payments
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
from constituting “applicable high yield discount obligations” within the
meaning of Section 163(i)(1) of the Code, and payment of principal on the
scheduled maturity date of any Junior Financing, (C) payments or distributions
in respect of all or any portion of the Junior Financing with Excluded Equity
Proceeds not otherwise used for any other purpose, (D) the conversion or
exchange of any Junior Financing to Qualified Equity Interests of the Borrower,
Holdings or any

 

173

--------------------------------------------------------------------------------



 

Parent Entity, (E) so long as no Event of Default has occurred and is
continuing, payments or distributions in respect of Junior Financings prior to
any scheduled maturity made, in an aggregate amount, not to exceed a portion of
the Available Free Cash Flow Amount on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E), which such election
shall (unless such payment or distribution is made pursuant to clause (a) of the
definition of “Available Free Cash Flow Amount”) be set forth in a written
notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Available Free Cash Flow
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided that no Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payments or
distributions, the Net Total Leverage Ratio on a Pro Forma Basis shall not be
greater than 3.72 to 1.00, (F) other payments and distributions in an aggregate
amount (valued at the time of the making thereof and without giving effect to
any subsequent change in value) not to exceed the greater of $50,000,000 and
0.15 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period; provided that no Event of Default has occurred and is
continuing and (G) other payments and distributions in respect of Junior
Financing; provided that no Event of Default has occurred and is continuing and,
immediately after giving effect to such payment or distribution on a Pro Forma
Basis, the Net Total Leverage Ratio is not greater than 2.47 to 1.00.

 

(ii)                                  Amend or modify, or permit the amendment
or modification of, any provision of any Junior Financing that constitutes
Material Indebtedness, or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not
materially adverse to Lenders taken as a whole (as determined in good faith by
the Borrower) and that do not affect the subordination provisions thereof (if
any) in a manner adverse to the Lenders taken as a whole (as determined in good
faith by the Borrower), (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness” or (C) in the case of the Senior Secured Notes, comply
with the provisions of the Intercreditor Agreement.

 

(b)                                 Enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances by any Material Subsidiary to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary or (ii) the
granting of Liens by the Borrower or any Material Subsidiary that is a Loan
Party pursuant to the Security Documents, in each case, other than those arising
under any Loan Document, except, in each case, restrictions existing by reason
of:

 

(A)                               restrictions imposed by applicable law,
rule or regulation;

 

(B)                               contractual encumbrances or restrictions in
effect on the Closing Date with respect to Liens permitted under
Section 6.02(a) or as otherwise disclosed on Schedule 6.09(c) to the Original
Credit Agreement, the Senior Secured Notes Documents, any Refinancing Notes or
any agreements relating to any Permitted Refinancing Indebtedness in respect of
any such Indebtedness and, in each case, any similar contractual encumbrances or
restrictions and any amendment, modification, supplement, replacement or

 

174

--------------------------------------------------------------------------------



 

refinancing of such agreements or instruments that does not materially expand
the scope of any such encumbrance or restriction or make such restriction
materially more onerous (in each case, as determined in good faith by the
Borrower);

 

(C)                               any restriction on the Equity Interests or
assets of a Subsidiary imposed pursuant to an agreement entered into for the
sale or disposition of such Equity Interests or assets permitted under
Section 6.05 pending the closing of such sale or disposition;

 

(D)                               customary provisions in joint venture
agreements and other similar agreements applicable to the assets of, or the
Equity Interests in, joint ventures entered into in the ordinary course of
business;

 

(E)                                any restrictions imposed by any agreement
relating to a Lien permitted by Section 6.02 to the extent that such
restrictions apply only to the property or assets subject to such Lien;

 

(F)                                 customary provisions contained in leases or
licenses of Intellectual Property and other similar agreements entered into in
the ordinary course of business or consistent with past practice or industry
norm;

 

(G)                               customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

(H)                              customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(I)                                   customary restrictions and conditions
contained in any agreement relating to the Disposition of any asset permitted
under Section 6.05 applicable to the asset to be Disposed of pending the
consummation of such sale, transfer, lease or other disposition;

 

(J)                                   restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(K)                               customary provisions contained in leases,
licenses, contracts and other similar agreements entered into in the ordinary
course of business that impose restrictions on the property subject to such
lease;

 

(L)                                any agreement in effect at the time such
subsidiary becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary and such restriction does
not apply to the Borrower or any other Material Subsidiary or any of their
respective assets;

 

(M)                            any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Section 6.01 or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially

 

175

--------------------------------------------------------------------------------



 

more restrictive, taken as a whole, than the restrictions contained in the Loan
Documents or are market terms at the time of issuance (in each case as
determined in good faith by the Borrower);

 

(N)                               customary restrictions and conditions
contained in the document relating to any Lien, so long as (1) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien, and (2) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

(O)                               restrictions contained in any Permitted
Securitization Document with respect to any Special Purpose Securitization
Subsidiary; or

 

(P)                                 customary net worth provisions contained in
leases entered into by Holdings, the Borrower or any Subsidiary in the ordinary
course of business so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of Holdings, the Borrower or its Subsidiaries to meet their obligations under
the Loan Documents.

 

SECTION 6.10                                           Fiscal Year.  In the case
of the Borrower, permit any change to its fiscal year without prior notice to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

 

SECTION 6.11                                           Financial Covenant. 
Permit the Net First Lien Leverage Ratio as of the last day of any fiscal
quarter (beginning with the end of the first full fiscal quarter ending after
the Closing Date) to exceed 5.10 to 1.00.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01                                           Events of Default.  In
case of the happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower or any Subsidiary Loan Party herein or in any other
Loan Document or any certificate or document delivered pursuant hereto or
thereto shall prove to have been false or misleading in any material respect
when so made or deemed made and such false or misleading representation or
warranty (if curable) shall remain false or misleading for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower; provided
that the failure of any representation or warranty made or deemed made by any
Loan Party (other than the representations and warranties referred to in clause
(i) of Section 4.01(b)) to be true and correct in any material respect on the
Closing Date will not constitute an Event of Default hereunder;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

176

--------------------------------------------------------------------------------



 

(c)                                  default shall be made in the payment of any
interest on any Loan or the reimbursement with respect to any L/C Disbursement
or in the payment of any Fee or any other amount (other than an amount referred
to in clause (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

 

(d)                                 any default shall be made in the due
observance or performance by the Borrower of any covenant or agreement contained
in Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.09 or in
Article VI;

 

(e)                                  default shall be made in the due observance
or performance by Holdings of Section 6.08(b) or by the Borrower or any
Subsidiary Loan Party of any covenant or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) and (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower;

 

(f)                                   (i) any event or condition occurs that
(a) results in any Material Indebtedness becoming due prior to its scheduled
maturity (other than, for the avoidance of doubt, Material Indebtedness with
respect to Permitted Securitization Financings) or (b) enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any Subsidiary (other than any Special Purpose
Securitization Subsidiary) shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided that this clause
(f) shall not apply to any secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Holdings, the Borrower or any of its Material
Subsidiaries, or of a substantial part of the property or assets of Holdings,
the Borrower or any of its Material Subsidiaries, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, moratorium, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any of its
Material Subsidiaries or for a substantial part of the property or assets of
Holdings, the Borrower or any of its Material Subsidiaries or (iii) the
winding-up or liquidation of Holdings, the Borrower or any of its Material
Subsidiaries (other than permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)                                     Holdings, the Borrower or any of its
Material Subsidiaries shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or

 

177

--------------------------------------------------------------------------------



 

foreign bankruptcy, moratorium, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of its Material Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its Material
Subsidiaries, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(j)                                    the failure by the Borrower or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$75,000,000 (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any Material Subsidiary to enforce any such
judgment;

 

(k)                                 (i) an ERISA Event shall have occurred,
(ii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans, (iii) the Borrower or any Subsidiary or
any ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or is being terminated,
within the meaning of Title IV of ERISA, or (iv)  the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (iv) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

 

(l)                                     (i) any material provision of any Loan
Document shall for any reason be asserted in writing by Holdings, the Borrower
or any Subsidiary Loan Party not to be a legal, valid and binding obligation of
any party thereto (other than in accordance with its terms), (ii) any security
interest purported to be created by any Security Document and to extend to
assets that constitute a material portion of the Collateral shall cease to be,
or shall be asserted in writing by the Borrower or any other Loan Party not to
be (other than in accordance with its terms), a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or except from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 to
the Original Credit Agreement and except to the extent that such loss is covered
by a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer, or (iii) a material
portion of the Guarantees pursuant to the Security Documents by Holdings or the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or any Subsidiary Loan Party not to be in effect
or not to be legal, valid and binding obligations (other than in accordance with
the terms

 

178

--------------------------------------------------------------------------------



 

thereof); provided that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand Cash Collateral pursuant to Section 2.22; and in any event with
respect to the Borrower described in clause (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.

 

SECTION 7.02                                           Treatment of Certain
Payments.  Subject to the terms of any applicable Intercreditor Agreement, any
amount received by the Administrative Agent or the Collateral Agent from any
Loan Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 7.01(h) or (i), in each case that is continuing, shall be
applied:  (i) first, ratably, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent or the Collateral Agent from
the Borrower (other than in connection with any Secured Cash Management
Agreement or Secured Swap Agreement), (ii) second, towards payment of interest
and fees then due from the Borrower hereunder (which, for the avoidance of
doubt, shall include payment of scheduled periodic payments in respect of any
Secured Swap Agreement), ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(iii) third, towards payment of unreimbursed L/C Disbursements then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Disbursements then due to
such parties, (iv) fourth, towards payment of other Obligations (including
Obligations of the Loan Parties owing under or in respect of any Secured Cash
Management Agreement or Secured Swap Agreement not already paid pursuant to
(ii) above) then due from the Borrower hereunder,

 

179

--------------------------------------------------------------------------------



 

ratably among the parties entitled thereto in accordance with the amounts of
such Obligations then due to such parties and (v) last, the balance, if any,
after all of the Obligations have been paid in full, to the Borrower or as
otherwise required by Requirements of Law.

 

SECTION 7.03                                           Cure Right. 
Notwithstanding anything to the contrary contained in Section 7.01, in the event
that the Borrower fails (or, but for the operation of this Section 7.03, would
fail) to comply with the requirements of the Financial Covenant, from the last
day of the applicable fiscal quarter until the expiration of the 10th Business
Day subsequent to the date the certificate calculating such Financial Covenant
is required to be delivered pursuant to Section 5.04(c), Holdings, the Borrower
and any Parent Entity shall have the right to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to the capital of such
entities, and in each case, to contribute any such cash to the capital of the
Borrower (collectively, the “Cure Right”), and upon the receipt by the Borrower
of such cash (the “Cure Amount”), pursuant to the exercise of the Cure Right,
the Financial Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; provided that (i) in each
four consecutive fiscal quarter period there shall be at least two fiscal
quarters in which a Cure Right is not exercised, (ii) a Cure Right shall not be
exercised more than five times during the term of the Agreement, (iii) for
purposes of this Section 7.03, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Covenant,
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
the exercise of the Cure Right for determining compliance with the Financial
Covenant for the fiscal quarter in respect of which such Cure Right is exercised
(either directly through prepayment or indirectly as a result of the netting of
unrestricted cash) and (v) the Cure Amount shall not build the Available Free
Cash Flow Amount.  If, after giving effect to the adjustments in this
Section 7.03, the Borrower shall then be in compliance with the requirements of
the Financial Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured.  In the event that (i) no Default exists
other than that arising due to failure of the Borrower to comply with Financial
Covenant, and (ii) Holdings, the Borrower or such Parent Entity, as applicable,
shall have delivered to Administrative Agent written notice of its intention to
cause Borrower to exercise the Cure Right (which notice shall be delivered no
earlier than 15 days prior to, and no later than the fifth day subsequent to the
date the certificate calculating such Financial Covenant is required to be
delivered pursuant to Section 5.04(c)), which exercise if fully consummated
would be sufficient in accordance with the terms hereof to cause Borrower to be
in compliance with the Financial Covenant as of the relevant date of
determination, then from and following receipt by Administrative Agent of any
such notice and until the date that is the earlier of (x) the 10th day
subsequent to the date the certificate calculating such Financial Covenant is
required to be delivered pursuant to Section 5.04(c) and (y) the date, if any,
on which Holdings, the Borrower or such Parent Entity notifies the
Administrative Agent in writing that such Cure Right shall not be exercised, no
Default shall be deemed to exist during such period for purposes of this
Agreement and neither the Administrative Agent nor any Lender shall exercise any
remedies set forth in Section 7.01 hereof during such period solely as a result
of the failure by the Borrower to comply with the Financial Covenant.

 

180

--------------------------------------------------------------------------------



 

ARTICLE VIII
THE AGENTS

 

SECTION 8.01                                           Appointment and
Authority.

 

(a)                                 Each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements and Secured Swap Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the “Collateral Agent” under the Loan Documents, and each of the Lenders and the
Issuing Banks hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Banks for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.04(d), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 8.02                                           Rights as a Lender.  The
person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the person serving as the Administrative Agent
hereunder in its individual capacity.  Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 8.03                                           Exculpatory Provisions. 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

181

--------------------------------------------------------------------------------



 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
or that the Administrative Agent is required to exercise as directed in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04                                           Reliance by
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or an Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or an Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts

 

182

--------------------------------------------------------------------------------



 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05                                           Delegation of Duties. 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06                                           Resignation of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (unless an Event of
Default Under Section 7.01(b), (c), (h) or (i) has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States of America, or an Affiliate of any such bank with an office in the United
States of America, and the Administrative Agent further agrees that for the 30
day period immediately following its notice of resignation, it will not appoint
a successor unless the Borrower shall have consented to such successor, such
consent not to be unreasonably withheld or delayed.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 8.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 8.06.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.05 shall continue in effect
for the benefit of such retiring

 

183

--------------------------------------------------------------------------------



 

Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)                                 Any resignation by CS as Administrative
Agent pursuant to this Section 8.06 shall also constitute its resignation as
Issuing Bank.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

SECTION 8.07                                           Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender and the Issuing Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder

 

SECTION 8.08                                           No Other Duties, Etc. 
Anything herein to the contrary notwithstanding, none of the Agents or Joint
Lead Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuing Bank hereunder.

 

SECTION 8.09                                           Administrative Agent
May File Proofs of Claim.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit and all other Loan Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.12 and 9.05) allowed
in such judicial proceeding; and

 

184

--------------------------------------------------------------------------------



 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Obligations or the rights of any Lender or the Issuing Banks
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the Issuing Banks in any such proceeding.

 

SECTION 8.10                                           Collateral Agreement.

 

(a)                                 The Lenders and the Issuing Banks
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to

 

(i)                                     release any Lien on any property granted
to or held by the Collateral Agent under any Loan Document (A) upon termination
of the Commitments and payment in full of all Loan Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
reasonably satisfactory to the Collateral Agent and the Issuing Banks shall have
been made), (B) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (C) subject to
Section 9.09, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 6.02, on terms
reasonably acceptable to the Administrative Agent.

 

(b)                                 The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any guarantor from its obligations under the Collateral
Agreement if such person ceases to be a Subsidiary Loan Party as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s, as
applicable, authority to release or subordinate its interest in particular types
or items of property, or to release any guarantor from its obligations under the
Collateral Agreement.

 

185

--------------------------------------------------------------------------------



 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01                                           Notices; Communications.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic means (e.g., “e-mail” and/or “pdf”) as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, the Collateral Agent or the Issuing Banks as of the Closing Date to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01 to the Original Credit Agreement; and

 

(ii)                                  if to any other Lender or Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number set
forth separately in writing and delivered to the Borrower and the Administrative
Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Notices and other communications to the
Lenders and each Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

 

186

--------------------------------------------------------------------------------



 

its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Each of the Borrower, the Administrative
Agent and each Issuing Bank may change its address, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopy
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent and
each Issuing Bank.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries or their respective securities for purposes of United States
federal or state securities laws.

 

(d)                                 The Administrative Agent, each Issuing Bank
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 9.02                                           Survival of Agreement. 
All covenants, agreements, representations and warranties made by the Borrower
and the other Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and each Issuing Bank and shall survive the
making by the Lenders of the Loans, the execution and delivery of the Loan
Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date.  Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.16, 2.17 and 9.05) shall survive the Termination Date.

 

SECTION 9.03                                           Binding Effect.  This
Agreement shall become effective when it shall have been executed by Holdings,
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received copies hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to

 

187

--------------------------------------------------------------------------------



 

the benefit of Holdings, the Borrower, each Issuing Bank, the Administrative
Agent and each Lender and their respective permitted successors and assigns.

 

SECTION 9.04                                           Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i)  the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04 (and any attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

(b)                                 (i) Subject to the conditions set forth in
subclause (ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this Section 9.04(b), participations in Letter of Credit
obligations) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(1)                                 the Borrower, which consent, with respect to
the assignment of a Term B Loan, will be deemed to have been given if the
Borrower has not responded within 10 Business Days after the delivery of any
request for such consent; provided that no consent of the Borrower shall be
required for an assignment of a Term B Loan to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), or in the case of assignments
during the primary syndication of the Commitments and Loans to persons
identified to and agreed by the Borrower in writing prior to the Closing Date,
or for an assignment of a Revolving Facility Commitment or Revolving Facility
Loan to a Revolving Facility Lender, an Affiliate of a Revolving Facility Lender
or Approved Fund with respect to a Revolving Facility Lender, or, in each case,
if an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and
is continuing, any other person; and

 

(2)                                 the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund, the Borrower or an Affiliate of the Borrower made in accordance with
Section 9.04(i) or Section 9.24; and

 

188

--------------------------------------------------------------------------------



 

(3)                                 the Issuing Banks; provided that no consent
of the Issuing Banks shall be required for an assignment of all or any portion
of a Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(1)                                 except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) $1,000,000 or an integral multiple of $1,000,000 in excess
thereof in the case of Term Loans and (y) $5,000,000 or an integral multiple of
$1,000,000 in excess thereof in the case of Revolving Facility Loans or
Revolving Facility Commitments, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

 

(2)                                 the parties to each assignment shall
(1) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(2) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, in each case
together with a processing and recordation fee of $3,500 (which fee may be
waived or reduced in the reasonable discretion of the Administrative Agent);

 

(3)                                 the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any tax forms required to be delivered
pursuant to Section 2.17; and

 

(4)                                 the Assignee shall not be the Borrower or
any of the Borrower’s Affiliates or Subsidiaries except in accordance with
Section 9.04(i) or Section 9.24.

 

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any

 

189

--------------------------------------------------------------------------------



 

Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person.  Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution.  Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subclause (v) below, from and after the effective date specified in
each Assignment and Acceptance the Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and
requirements of those Sections)).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section 9.04 (except to the extent such participation is not
permitted by such clause (d) of this Section 9.04, in which case such assignment
or transfer shall be null and void).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and Revolving
L/C Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register, information regarding the
designation, and revocation of the designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
processing and recordation fee referred to in clause (b) of this Section 9.04,
if applicable, and any written consent to such

 

190

--------------------------------------------------------------------------------



 

assignment required by clause (b) of this Section 9.04 and any applicable tax
forms, the Administrative Agent shall accept such Assignment and Acceptance and
promptly record the information contained therein in the Register.  No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this subclause (v).

 

(c)                                  [Reserved].

 

(d)                                 (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations in Loans and
Commitments to one or more banks or other entities other than (I) any Ineligible
Institution (to the extent that the list of Ineligible Institutions has been
made available to all Lenders; provided that regardless of whether the list of
Ineligible Institutions has been made available to all Lenders, no Lender may
sell participations in Loans or Commitments to an Ineligible Institution without
the consent of the Borrower if the list of Ineligible Institutions has been made
available to such Lender) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.09(b) and
(2) directly affects such Participant (but, for the avoidance of doubt, not any
waiver of any Default or Event of Default) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant.  Subject to clause (d)(iii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of those Sections and
Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided that such Participant shall
be subject to Section 2.18(c) as though it were a Lender.  Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Participant or potential Participant is an Ineligible
Institution and the Administrative Agent shall have no liability with respect to
any participation made to an Ineligible Institution.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest amounts

 

191

--------------------------------------------------------------------------------



 

of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  Without limitation of the requirements of this
Section 9.04(d), no Lender shall have any obligation to disclose all or any
portion of a Participant Register to any person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other Loan Obligations under any Loan Document), except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other Loan Obligation is in registered form for U.S. federal income tax
purposes or is otherwise required by applicable law.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Sections 2.15, 2.16 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(f)                                   The Borrower, at its expense and upon
receipt of written notice from the relevant Lender, agrees to issue Notes to any
Lender requiring Notes to facilitate transactions of the type described in
clause (e) above.

 

(g)                                  Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent.  Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto and each Loan Party
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Lender during such period of forbearance.

 

192

--------------------------------------------------------------------------------



 

(h)                                 If the Borrower wishes to replace the Loans
or Commitments under any Facility with ones having different terms, it shall
have the option, with the consent of the Administrative Agent and subject to at
least three Business Days’ advance notice to the Lenders under such Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.09 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.09(d)). 
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under such Facility in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b).  By receiving such purchase price, the
Lenders under such Facility shall automatically be deemed to have assigned the
Loans or Commitments under such Facility pursuant to the terms of the form of
Assignment and Acceptance attached as Exhibit A to the Original Credit
Agreement, and accordingly no other action by such Lenders shall be required in
connection therewith.  The provisions of this clause (h) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to clauses (i) or (j) of this Section 9.04), any of Holdings or its
Subsidiaries, including the Borrower, may purchase by way of assignment and
become an Assignee with respect to Term Loans at any time and from time to time
from Lenders in accordance with Section 9.04(b) hereof (each, a “Permitted Loan
Purchase”); provided that, in respect of any Permitted Loan Purchase, (A)  no
Permitted Loan Purchase shall be made from the proceeds of any extensions of
credit under the Revolving Facility, (B) upon consummation of any such Permitted
Loan Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (C) in connection with any such Permitted Loan Purchase, any of
Holdings or its Subsidiaries, including the Borrower and such Lender that is the
assignor (an “Assignor”) shall execute and deliver to the Administrative Agent a
Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, (x) shall make the representations and warranties set forth in the
Permitted Loan Purchase Assignment and Acceptance and (y) shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(2)) and shall otherwise comply with the conditions to
Assignment and Acceptances under this Section 9.04 and (D) no Default or Event
of Default would exist immediately after giving effect on a Pro Forma Basis to
such Permitted Loan Purchase.

 

(j)                                    Each Permitted Loan Purchase shall, for
purposes of this Agreement be deemed to be an automatic and immediate
cancellation and extinguishment of such Term Loans and the Borrower shall, upon
consummation of any Permitted Loan Purchase, notify the Administrative Agent
that the Register be updated to record such event as if it were a prepayment of
such Loans.

 

(k)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition

 

193

--------------------------------------------------------------------------------



 

to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank or any other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage; provided that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this clause, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

SECTION 9.05                                           Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Latham & Watkins LLP, counsel for the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all reasonable and documented out-of-pocket expenses (including Other
Taxes) incurred by the Agents, any Issuing Bank or any Lender in connection with
the enforcement of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the fees, charges and disbursements of a single
counsel for all such persons, taken as a whole, and, if necessary, a single
local counsel in each appropriate jurisdiction for all such persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where
such person affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel with the Borrower’s prior written consent
(not to be unreasonably withheld), of another firm of such for such affected
person).

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, any
co-manager, each Issuing Bank, each Lender, each of their respective Affiliates,
successors and assignors, and each of their respective directors, officers,
employees, agents, trustees, advisors and members (each such person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs

 

194

--------------------------------------------------------------------------------



 

the Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected Indemnitee)), incurred by or asserted against
any Indemnitee arising out of or as a result of (i) the execution or delivery of
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions or the Repricing Date Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any violation of Environmental Laws by, or liability under
Environmental Laws of, the Borrower or any Subsidiary, (iv) any actual or
alleged presence, Release or threatened Release of or exposure to Hazardous
Materials at, under, on, from or to any property currently or formerly owned,
leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties, (y) arose from a material breach of such Indemnitee’s or any of
its Related Parties’ obligations under any Loan Document (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent, a Joint Lead Arranger or any co-manager in its
capacity as such).  None of the Indemnitees (or any of their respective
Affiliates) shall be responsible or liable to the Investors, Holdings, the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities or the Transactions
or the Repricing Date Transactions.  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment, satisfaction and discharge of any of the Obligations, the
resignation of any Agent or any Issuing Bank, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender.  All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

 

(c)                                  Except as expressly provided in
Section 9.05(a) with respect to Other Taxes, which shall not be duplicative with
any amounts paid pursuant to Section 2.17, this Section 9.05 shall not apply to
any Taxes (other than Taxes that represent losses, claims, damages, liabilities
and related expenses resulting from a non-Tax claim), which shall be governed
exclusively by Section 2.17 and, to the extent set forth therein, Section 2.15.

 

195

--------------------------------------------------------------------------------



 

(d)                                 To the fullest extent permitted by
applicable law, Holdings and the Borrower shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to any Agent (or any sub agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the applicable Agent (or any such sub agent), the applicable Issuing
Bank or such related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the applicable
Agent (or any such sub agent) or the applicable Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Applicable Agent (or any such sub agent) or applicable Issuing Bank in
connection with such capacity.  The obligations of the Lenders under this
subsection (e) are subject to the provisions of Section 2.18(f).

 

SECTION 9.06                                           Right of Set-off.  If an
Event of Default shall have occurred and be continuing, each Lender and each
Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Lender or such Issuing Bank to or
for the credit or the account of Holdings, the Borrower or any other Subsidiary
against any of and all the obligations of Holdings or the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

 

SECTION 9.07                                           Payments Set Aside. To
the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuing Bank or any Lender, or the

 

196

--------------------------------------------------------------------------------



 

Administrative Agent, any Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Bank severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
Issuing Banks under clause (b) of the preceding sentence shall survive the
payment in full of the Loan Obligations and the termination of this Agreement

 

SECTION 9.08                                           Applicable Law.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

SECTION 9.09                                           Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Section 2.20, (y) in the case of this Agreement,
except as set forth in Section 2.14, pursuant to an agreement or agreements in
writing entered into by Holdings, the Borrower and the Required Lenders (or,
(A) with respect to the provisions of Section 4.01 after the Closing Date,
solely as they relate to the Revolving Facility Loans and Letters of Credit, the
Required Revolving Facility Lenders

 

197

--------------------------------------------------------------------------------



 

voting as a single Class, rather than the Required Lenders, or (B) in respect of
any waiver, amendment or modification of Section 2.11(b) or (c), the Required
Prepayment Lenders, rather than the Required Lenders), and (z) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Loan Party party thereto and the Administrative Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any L/C Disbursement, or extend the stated expiration of any Letter of
Credit beyond the applicable Revolving Facility Maturity Date (except as
provided in Section 2.05(i)), without the prior written consent of each Lender
directly adversely affected thereby; provided that any amendment to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i),

 

(ii)                                  increase or extend the Commitment of any
Lender, or decrease the Commitment Fees, L/C Participation Fees or any other
Fees of any Lender without the prior written consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default, mandatory prepayments or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase or extension of
the Commitments of any Lender for purposes of this clause (ii),

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date or extend any
date on which payment of interest on any Loan or any L/C Disbursement or any
Fees is due, without the prior written consent of each Lender directly adversely
affected thereby,

 

(iv)                              amend or modify the provisions of Section 7.02
or Section 2.18(c) with respect to the pro rata application or sharing of
payments required thereby in a manner that by its terms modifies the application
or sharing of such payments required thereby to be on a less than pro rata
basis, without the prior written consent of each Lender adversely affected
thereby,

 

(v)                                 amend or modify the provisions of this
Section 9.09 or the definition of the terms “Required Lenders,” “Majority
Lenders,” “Required Prepayment Lenders,” “Required Revolving Facility Lenders,”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby, in each case except, for the
avoidance of doubt, as otherwise provided in Sections 9.09(d) and (e) (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Closing Date),

 

(vi)                              release all or substantially all of the
Collateral or all or substantially all of the Subsidiary Loan Parties from their
respective Guarantees under the

 

198

--------------------------------------------------------------------------------



 

Subsidiary Guarantee Agreement, unless, in the case of a Subsidiary Loan Party,
all or substantially all the Equity Interests of such Subsidiary Loan Party is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender other than a Defaulting Lender,

 

(vii)                           effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility except, for the
avoidance of doubt, as otherwise provided in Sections 9.09(d) and (e) (it being
agreed that the Required Lenders may waive, in whole or in part, any prepayment
or Commitment reduction required by Section 2.11 so long as the application of
any prepayment or Commitment reduction still required to be made is not
changed),

 

(viii)                        effect any waiver, amendment or modification of
Section 5.02 of the Guarantee and Collateral Agreement or any comparable
provision of any other Security Document, in a manner that materially adversely
affects the rights in respect of payments or collateral of Lenders, without the
consent of each Lender so affected,

 

(ix)                              effect any waiver, amendment or modification
that imposes any additional restrictions on an Lender’s ability to assign its
Loans, Commitments or other rights and obligations under this Agreement without
the prior written consent of each Lender adversely effected thereby,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
an Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent or such Issuing Bank acting as such
at the effective date of such agreement, as applicable.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.09
and any consent by any Lender pursuant to this Section 9.09 shall bind any
Assignee of such Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)                                  Without the consent of any Lender or
Issuing Bank, the Loan Parties, the Administrative Agent and the Collateral
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, to include holders

 

199

--------------------------------------------------------------------------------



 

of Other First Liens in the benefit of the Security Documents in connection with
the incurrence of any Other First Lien Debt, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, Holdings and the Borrower (a) 
to permit additional extensions of credit to be outstanding hereunder from time
to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders, Required
Prepayment Lenders and the Required Revolving Facility Lenders.

 

(e)                                  Notwithstanding the foregoing, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent (but without the consent of any
Lender) to the extent necessary (A) to integrate any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments in a manner consistent
with Section 2.20, including, with respect to Other Revolving Facility Loans or
Other Term Loans, as may be necessary to establish such Incremental Term Loan
Commitments or Revolving Facility Loans as a separate Class or tranche from the
existing Term Loan Commitments or Incremental Revolving Facility Commitments, as
applicable, and, in the case of Extended Term Loans, to reduce the scheduled
amortization of the related existing Class of Term Loans proportionately, (B) to
integrate any Other First Lien Debt or (C) to cure any ambiguity, omission,
defect or inconsistency.

 

(f)                                   Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be necessary to
ensure that all Term Loans established pursuant to Section 2.20 after the
Closing Date that will be included in an existing Class of Term Loans
outstanding on such date (an “Applicable Date”), when originally made, are
included in each Borrowing of outstanding Term Loans of such Class (the
“Existing Class Loans”), on a pro rata basis, and/or to ensure that, immediately
after giving effect to such new Term Loans (the “New Class Loans” and, together
with the Existing Class Loans, the “Class Loans”), each Lender holding
Class Loans will be deemed to hold its Pro Rata Share of each Class Loan on the
Applicable Date (but without changing the amount of any such Lender’s Term
Loans), and each such Lender shall be deemed to have effectuated such
assignments as shall be required to ensure the foregoing.  The “Pro Rata Share”
of any Lender on the Applicable Date is the ratio of (1) the sum of such
Lender’s Existing Class Loans immediately prior to the Applicable Date plus the
amount of New Class Loans made by such Lender on the Applicable Date over
(2) the aggregate principal amount of all Class Loans on the Applicable Date.

 

(g)                                  With respect to the incurrence of any
secured or unsecured Indebtedness (including any intercreditor agreement
relating thereto), the Borrower may elect (in its discretion, but shall not be
obligated) to deliver to the Administrative Agent a certificate of a Responsible
Officer at least three Business Days prior to the incurrence thereof (or such
shorter time as the

 

200

--------------------------------------------------------------------------------



 

Administrative Agent may agree in its reasonable discretion), together with
either drafts of the material documentation relating to such Indebtedness or a
description of such Indebtedness (including a description of the Liens intended
to secure the same or the subordination provisions thereof, as applicable) in
reasonably sufficient detail to be able to make the determinations referred to
in this clause, which certificate shall either, at the Borrower’s election,
(x) state that the Borrower has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Sections 6.01 and
6.02 (taking into account any other applicable provisions of this Section 9.09),
in which case such certificate shall be conclusive evidence thereof, or
(y) request the Administrative Agent to confirm, based on the information set
forth in such certificate and any other information reasonably requested by the
Administrative Agent, that such Indebtedness satisfies such requirements, in
which case the Administrative Agent may determine whether, in its reasonable
judgment, such requirements have been satisfied (in which case it shall deliver
to the Borrower a written confirmation of the same), with any such determination
of the Administrative Agent to be conclusive evidence thereof, and the Lenders
hereby authorize the Administrative Agent to make such determinations.

 

(h)                                 Notwithstanding the foregoing, this
Agreement may be amended, waived or otherwise modified with the written consent
of the Required Revolving Facility Lenders, the Administrative Agent, Holdings
and the Borrower with respect to the provisions of Section 4.01, solely as they
relate to the Revolving Facility Loans and Letters of Credit.

 

(i)                                     Notwithstanding the foregoing, this
Agreement may be amended, with the written consent of each Revolving Facility
Lender, the Administrative Agent, Holdings and the Borrower to the extent
necessary to integrate any Alternate Currency.

 

SECTION 9.10                                           Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender or any
Issuing Bank, shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.

 

SECTION 9.11                                           [Reserved].

 

SECTION 9.12                                           Entire Agreement.  This
Agreement, the other Loan Documents and the agreements regarding certain Fees
referred to herein constitute the entire contract between the parties relative
to the subject matter hereof.  Any previous agreement among or representations
from the parties or their Affiliates with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents.  Notwithstanding
the foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

201

--------------------------------------------------------------------------------



 

SECTION 9.13                                           WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.13.

 

SECTION 9.14                                           Severability.  In the
event any one or more of the provisions contained in this Agreement or in any
other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.  Without limiting the foregoing provisions of this
Section 9.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent and any Issuing
Bank, then such provisions shall be deemed to be in effect only to the extent
not so limited.

 

SECTION 9.15                                           Counterparts.  This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed counterpart to this Agreement by facsimile (or other
electronic) transmission pursuant to procedures approved by the Administrative
Agent shall be as effective as delivery of a manually signed original.

 

SECTION 9.16                                           Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.17                                           Jurisdiction; Consent to
Service of Process.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent

 

202

--------------------------------------------------------------------------------



 

permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or the other Loan Documents in any New York State or federal court. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)                                  Each of the parties hereto hereby
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement or any other Loan Document to serve process in any other manner
permitted by law.

 

SECTION 9.18                                           Confidentiality.  Each of
the Lenders, each Issuing Bank and each of the Agents agrees that it shall
maintain in confidence any information relating to any Parent Entity, Holdings,
the Borrower and any Subsidiary furnished to it by or on behalf of any Parent
Entity, Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.18 or (c) was
available to such Lender, such Issuing Bank or such Agent on a nonconfidential
basis from a third party having, to such person’s knowledge, no obligations of
confidentiality to any Parent Entity, Holdings, the Borrower or any Subsidiary)
and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.18), except:  (a) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority (provided that
the Lenders, each Issuing Bank, or the Agents will, to the extent practical,
provide reasonable notice to any Parent Entity, Holdings, the Borrower or any
Subsidiary to allow them an opportunity to request a protective order or other
measure ensuring confidential treatment of the information), the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (b) as part of normal reporting or review procedures to
Governmental Authorities or the National Association of Insurance Commissioners,
(c) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.18), (d) in order to enforce its
rights under any Loan Document in a legal proceeding, and (e) subject to a
written agreement containing provisions substantially similar to this
Section 9.18, (1) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement, or (2) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such

 

203

--------------------------------------------------------------------------------



 

professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (g) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, or (h) subject to an agreement containing provisions
substantially the same as those of this Section.

 

SECTION 9.19                                           Direct Website
Communications.

 

(a)                                 Delivery.  Each Loan Party hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement and any other Loan Document, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(a) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (b) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(c) provides notice of any Default or Event of Default under this Agreement or
(d) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent.  In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document but only to the extent requested by the Administrative Agent.  Nothing
in this Section 9.19 shall prejudice the right of the Agents, the Joint Lead
Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

 

(i)                                     The Administrative Agent agrees that
receipt of the Communications by the Administrative Agent at its e-mail address
set forth in Section 9.01 shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents. 
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents.  Each Lender agrees (a) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (b) that the foregoing notice may be sent
to such e-mail address.

 

(b)                                 Posting.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make the
Communications available to the Lenders and each Issuing Bank by posting the
Communications on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings, the Borrower or their Subsidiaries or Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with

 

204

--------------------------------------------------------------------------------



 

respect to such person’s securities.  The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the
Communications that may be distributed to the Public Lenders and that (w) all
such Communications shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, each Joint Lead Arranger,
each Issuing Bank and the Lenders to treat such Communications as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Communications constitute Information, they
shall be treated as set forth in Section 9.18); (y) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and each
Joint Lead Arranger shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

(c)                                  Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, any Issuing Bank or any other person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Bank or any other person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

SECTION 9.20                                           Release of Liens and
Guarantees.

 

(a)                                 The Lenders, the Issuing Banks and the other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall be automatically
released: (i) in full upon the occurrence of the Termination Date as set forth
in Section 9.20(d) below; (ii) upon the Disposition of such Collateral by any
Loan Party to a person that is not (and is not required to become) a Loan Party
in a transaction not prohibited by this Agreement (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry),

 

205

--------------------------------------------------------------------------------



 

(iii) to the extent that such Collateral comprises property leased to a Loan
Party, upon termination or expiration of such lease (and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.09), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guarantee in accordance with the
Holdings Guarantee and Pledge Agreement, the Subsidiary Guarantee Agreement or
clause (b) below (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (vi) as provided in Section 8.10 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
and (vii) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents.  Any such release (other than pursuant to
clause (i) above) shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

(b)                                 In addition, the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably agree that the Guarantors shall
be automatically released from the Guarantees upon consummation of any
transaction not prohibited hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary Loan Party or otherwise becoming an Excluded Subsidiary
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry).

 

(c)                                  The Lenders, the Issuing Banks and the
other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this Section 9.20, and to return to Holdings or the Borrower all possessory
collateral (including share certificates (if any)) held by it in respect of any
Collateral so released,  all without the further consent or joinder of any
Lender or any other Secured Party.  Any representation, warranty or covenant
contained in any Loan Document relating to any such Collateral or Guarantor
shall no longer be deemed to be made.  In connection with any release hereunder,
the Administrative Agent and the Collateral Agent shall promptly (and the
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Subsidiary,
property or asset; provided that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Termination Date, all Liens
granted to the Collateral Agent by the Loan

 

206

--------------------------------------------------------------------------------



 

Parties on any Collateral and all obligations of the Borrower and the other Loan
Parties under any Loan Documents (other than such obligations that expressly
survive the Termination Date pursuant to the terms hereof) shall, in each case,
be automatically released and, upon request of the Borrower, the Administrative
Agent and/or the Collateral Agent, as applicable, shall (without notice to, or
vote or consent of, any Secured Party) take such actions as shall be required to
evidence the release its security interest in all Collateral (including
returning to Holdings or the Borrower all possessory collateral (including all
share certificates (if any)) held by it in respect of any Collateral), and to
evidence the release or all obligations under any Loan Document (other than such
obligations that expressly survive the Termination Date pursuant to the terms
hereof), whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Swap Agreements or any Secured Cash
Management Agreements and (ii) any contingent indemnification obligations or
expense reimburse claims not then due; provided that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request.  Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.  The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or the
Collateral Agent (and their respective representatives) in connection with
taking such actions to release security interest in all Collateral and all
obligations under the Loan Documents as contemplated by this Section 9.20(d). A
copy of any request, document, instrument or certificate delivered to the
Collateral Agent pursuant to this Section 9.20 shall be simultaneously delivered
to the Administrative Agent.

 

(e)                                  Obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Swap
Agreement (after giving effect to all netting arrangements relating to such
Secured Swap Agreements) shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed.  No person shall have any voting
rights under any Loan Document solely as a result of the existence of
obligations owed to it under any such Secured Swap Agreement or Secured Cash
Management Agreement.  For the avoidance of doubt, no release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall require the
consent of any holder of obligations under Secured Swap Agreements or any
Secured Cash Management Agreements.

 

SECTION 9.21                                           Intercreditor Agreement
Authorization.  The Lenders and each other Secured Party hereunder irrevocably
authorize and instruct the Collateral Agent to, without any further consent of
any Lender or any other Secured Party, enter into (or acknowledge and consent
to) or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify any Pari First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral

 

207

--------------------------------------------------------------------------------



 

that is not prohibited (including with respect to priority) under this Agreement
and to subject the Liens on the Collateral securing the Obligations to the
provisions thereof (any of the foregoing, an “Intercreditor Agreement”).  The
Lenders and the other Secured Parties irrevocably agree that (x) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are not prohibited and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agree
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.

 

SECTION 9.22                                           U.S.A. Patriot Act.  Each
Lender hereby notifies the Borrower that pursuant to the requirements of the
U.S.A. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the U.S.A. Patriot Act.

 

SECTION 9.23                                           No Advisory or Fiduciary
Relationship.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Joint Lead Arrangers, the other Agents
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Joint
Lead Arranger, the other Agents and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, each Joint Lead Arranger, each other Agent and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other person and (B) neither the Administrative Agent, any
Joint Lead Arranger, nor any other Agent or Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, the
other Agents, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Joint
Lead Arranger, nor any of other Agent or Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Joint Lead Arrangers, the other
Agents and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.24                                           Affiliate Lenders.

 

(a)                                 Each Lender who is an Affiliate of the
Borrower, excluding (x) Holdings, the Borrower and their respective Subsidiaries
and (y) any Debt Fund Affiliate Lender (each, an “Affiliate Lender”; it being
understood that (x) neither Holdings, the Borrower, nor any of their

 

208

--------------------------------------------------------------------------------



 

Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders and
Affiliate Lenders may be Lenders hereunder in accordance with Section 9.04,
subject in the case of Affiliate Lenders, to this Section 9.24), in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, the Collateral Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 9.09(b) or
(2) that adversely affects such Affiliate Lender (in its capacity as a Lender)
in a disproportionately adverse manner as compared to other Lenders, such
Affiliate Lender shall be deemed to have voted its interest as a Lender without
discretion in such proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliate Lenders.  Each Affiliate Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, no Affiliate Lender shall have any right to (1) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present, (2) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives, (3) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents,
(4) purchase any Term Loan if, immediately after giving effect to such purchase,
Affiliate Lenders in the aggregate would own Term Loans with an aggregate
principal amount in excess of 25% of the aggregate principal amount of all Term
Loans then outstanding or (5) purchase any Revolving Facility Loans or Revolving
Facility Commitments.  It shall be a condition precedent to each assignment to
an Affiliate Lender that such Affiliate Lender shall have (x) represented to the
assigning Lender in the applicable Assignment and Acceptance, and notified the
Administrative Agent, that it is (or will be, following the consummation of such
assignment) an Affiliate Lender and that the aggregate amount of Term Loans held
by it giving effect to such assignments shall not exceed the amount permitted by
clause (4) of the preceding sentence and (y) represented in the applicable
Assignment and Acceptance that it is not in possession of material non-public
information (within the meaning of United States federal and state securities
laws) with respect to Holdings, the Borrower, its Subsidiaries or their
respective securities (or, if Holdings is not at the time a public reporting
company, material information of a type that would not be reasonably expected to
be publicly available if Holdings were a public reporting company) that (A) has
not been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its

 

209

--------------------------------------------------------------------------------



 

Subsidiaries) and (B) could reasonably be expected to have a material effect
upon, or otherwise be material to, the assigning Lender’s decision make such
assignment.

 

SECTION 9.25                                           Judgment Currency.  If,
for the purposes of obtaining judgment in any court, it is necessary to convert
a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other person who may be entitled thereto under
applicable law).

 

SECTION 9.26                                           Agency of the Borrower
for the Loan Parties.  Each of the other Loan Parties hereby appoints the
Borrower as its agent for all purposes relevant to this Agreement and the other
Loan Documents, including the giving and receipt of notices and the execution
and delivery of all documents, instruments and certificates contemplated herein
and therein and all modifications hereto and thereto.

 

SECTION 9.27                                           Acknowledgement and
Consent to Bail-In of EEA Financial Institutions.  Solely to the extent any
Lender or Issuing Bank that is an EEA Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or Issuing Bank that is an
EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

210

--------------------------------------------------------------------------------



 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 9.28                                           Original Credit
Agreement; Effectiveness of Amendment and Restatement.  On and after the
Repricing Effective Date, all obligations of the Loan Parties under the Original
Credit Agreement shall become obligations of the Loan Parties hereunder and the
provisions of the Original Credit Agreement shall be superseded by the
provisions hereof except for provisions under the Original Credit Agreement that
expressly survive the termination thereof. The parties hereto acknowledge and
agree that (a) the amendment and restatement of the Original Credit Agreement
pursuant to this Agreement and all other Loan Documents executed and delivered
in connection herewith shall not constitute a novation of the Original Credit
Agreement and the other Loan Documents as in effect prior to the Repricing
Effective Date and (b) all references in the other Loan Documents to the
Original Credit Agreement shall be deemed to refer without further amendment to
this Agreement.

 

[Signature Pages Follow]

 

211

--------------------------------------------------------------------------------



 

ANNEX B

 

Schedule 1.01(B) 
Immaterial Subsidiaries

 

1.              BTC Ventures, Inc.

2.              BancTec Intermediate Holding, Inc.

3.              TRAC Holdings, LLC

4.              Ibis Consulting, Inc.

5.              Novitex Government Solutions, LLC

6.              Novitex Enterprise Solutions Canada, Inc.

7.              ARSloane UK Ltd.

8.              Glo-X, Inc.

 

--------------------------------------------------------------------------------